EXECUTION COPY
SERVICING AGREEMENT
among
COFINA FUNDING, LLC,
as Issuer,
COFINA FINANCIAL, LLC,
as Servicer,
and
U.S. BANK NATIONAL ASSOCIATION,
as Trustee
 
Dated as of August 10, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE I DEFINITIONS
    1  
 
       
Section 1.01 Definitions
    1    
Section 1.02 Other Definitional Provisions
    1  
 
       
ARTICLE II ADMINISTRATION AND SERVICING OF RECEIVABLES AND RELATED SECURITY
    2  
 
       
Section 2.01 Appointment of Servicer
    2    
Section 2.02 Duties of Servicer
    3    
Section 2.03 Rights After Designation of New Servicer
    5    
Section 2.04 Servicer Default
    6    
Section 2.05 Servicer Indemnification of Indemnified Parties
    7    
Section 2.06 Grant of License
    8    
Section 2.07 Servicing Compensation
    8    
Section 2.08 Representations and Warranties of the Servicer
    9    
Section 2.09 Reports and Records for the Trustee
    11    
Section 2.10 Reports to the Securities and Exchange Commission
    12    
Section 2.11 Affirmative Covenants of the Servicer
    12    
Section 2.12 Negative Covenants of the Servicer
    15    
Section 2.13 Successor Servicer
    17  
 
       
ARTICLE III RIGHTS OF NOTEHOLDERS AND ALLOCATION AND APPLICATION OF COLLECTIONS
    18  
 
       
Section 3.01 Establishment of Accounts
    18    
Section 3.02 Collections and Allocations
    18  
 
       
ARTICLE IV [RESERVED.]
    19  
 
       
ARTICLE V OTHER MATTERS RELATING TO THE SERVICER
    19  
 
       
Section 5.01 Liability of the Servicer
    19    
Section 5.02 Limitation on Liability of the Servicer and Others
    19    
Section 5.03 Servicer Not to Resign
    19    
Section 5.04 Waiver of Defaults
    20  
 
       
ARTICLE VI ADDITIONAL OBLIGATION OF THE SERVICER WITH RESPECT TO THE TRUSTEE
    20  
 
       
Section 6.01 Successor Indenture Trustee
    20    
Section 6.02 Tax Returns
    20  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 6.03 Final Payment with Respect to Any Series
    20  
 
       
ARTICLE VII MISCELLANEOUS PROVISIONS
    20  
 
       
Section 7.01 Amendment
    20    
Section 7.02 Governing Law
    22    
Section 7.03 Notices
    22    
Section 7.04 Severability of Provisions
    22    
Section 7.05 Delegation
    22    
Section 7.06 Waiver of Trial by Jury
    22    
Section 7.07 Further Assurances
    22    
Section 7.08 No Waiver; Cumulative Remedies
    23    
Section 7.09 Counterparts
    23    
Section 7.10 Successors and Assigns
    23    
Section 7.11 Actions by Noteholders
    23    
Section 7.12 Rule 144A Information
    23    
Section 7.13 Merger and Integration
    23    
Section 7.14 Headings
    23    
Section 7.15 Rights of the Trustee
    23    
Section 7.16 No Bankruptcy Petition/Claims
    24    
Section 7.17 No Recourse
       
 
       
EXHIBITS
       
 
       
Exhibit A            Form of Daily Servicer Report
    A-1    
Exhibit B            Form of Monthly Servicer Report
    B-1    
Exhibit C            Form of Annual Servicer’s Certificate
    C-1    
Exhibit D            Form of Credit Manual
    D-1    
Exhibit E            Form of Accounting Control Procedures and Processing Report
    E-1  
 
       
SCHEDULES
       

 



--------------------------------------------------------------------------------



 



          SERVICING AGREEMENT, dated as of August 10, 2005 (the “Agreement”) by
and among COFINA FUNDING, LLC, a Delaware limited liability company, as issuer
(the “Issuer”), COFINA FINANCIAL, LLC, a Minnesota limited liability company, as
initial Servicer (the “Servicer”) and U.S. BANK NATIONAL ASSOCIATION, as trustee
under the Indenture (defined below) (in such capacity, together with its
successors and assigns in such capacity, the “Trustee”).
          WHEREAS, the Issuer desires to purchase from time to time Receivables
and Related Security relating to such Receivables pursuant to the terms of and
subject to the conditions set forth in the Purchase and Sale Agreement, dated as
of August 10, 2005 (as amended, supplemented or otherwise modified from time to
time the “Purchase Agreement”) between Cofina Financial, LLC and the Issuer;
          WHEREAS, the Issuer is entering into a Base Indenture, dated as of the
date hereof (together with one or more supplements thereto and as amended,
supplemented or otherwise modified from time to time, the “Indenture”), between
the Issuer and the Trustee, and each of the other related Transaction Documents,
pursuant to which the Issuer plans to issue one or more series of Notes, from
time to time, in order to finance its acquisition of the Receivables; and
          WHEREAS, the Servicer is willing to service all Receivables and
Related Security acquired by the Issuer from time to time, pursuant to the terms
and subject to the conditions set forth in this Agreement.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.01 Definitions. Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Indenture and, as
applicable, the Series Supplement for each Series.
          Section 1.02 Other Definitional Provisions.
          (a) All terms used in any certificate or other document made or
delivered pursuant to this Agreement shall have the meanings given to such terms
in this Agreement unless otherwise defined therein.
          (b) As used herein and in any certificate or other document made or
delivered pursuant hereto or thereto, accounting terms not defined herein or in
the Indenture shall have the meanings given to them under GAAP, subject to the
Indenture. To the extent that the definitions of accounting terms herein are
inconsistent with the meanings of such terms under GAAP, the definitions
contained herein shall control.

 



--------------------------------------------------------------------------------



 



          (c) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; and Section, Schedule and
Exhibit references contained in this Agreement are references to Sections,
Schedules and Exhibits in or to this Agreement unless otherwise specified.
ARTICLE II
ADMINISTRATION AND SERVICING
OF RECEIVABLES AND RELATED SECURITY
          Section 2.01 Appointment of Servicer.
          (a) The servicing, administering and collection of the Receivables
shall be conducted by such Person (the “Servicer”) so designated from time to
time in accordance with this Section 2.01. Until the Trustee (in accordance with
the instructions of the Required Noteholders) gives notice to Cofina Financial,
LLC of the designation of a new Servicer pursuant to this Section 2.01, Cofina
Financial, LLC is hereby designated as, and hereby agrees to perform the duties
and obligations of, the Servicer pursuant to the terms hereof. The Servicer may
not delegate any of its rights, duties or obligations hereunder, or designate a
substitute Servicer, without the prior written consent of the Required Persons
for each Series, which consent shall not be unreasonably withheld; provided,
however, that Cofina Financial, LLC shall be permitted to delegate its duties
hereunder to any of its Affiliates, but such delegation shall not relieve Cofina
Financial, LLC of its duties and obligations hereunder.
          (b) The Trustee shall promptly, upon the direction of the Required
Noteholders, after the occurrence of a Servicer Default or any Early
Amortization Event, appoint as successor Servicer such Person specified by the
Required Noteholders to succeed the then-current Servicer on the condition, in
each case, that any such Person so designated shall agree to perform the duties
and obligations of the Servicer pursuant to the terms hereof. Until such time as
the Person so appointed becomes obligated to begin acting as Servicer hereunder,
the then-current Servicer will continue to perform all servicing functions under
this Agreement and the other Transaction Documents. If the Trustee (at the
direction of the Required Noteholders) is not able to appoint a new Servicer to
succeed the then-current Servicer within 90 days following receipt of such
direction, the Trustee shall at the Issuer’s expense petition a court of
competent jurisdiction to appoint as the Servicer hereunder any established
financial institution having, in the case of any entity that is subject to
risk-based capital adequacy requirements, risk-based capital of at least
$50,000,000 or, in the case of an entity that is not subject to risk-based
capital requirements, having a net worth of not less than $50,000,000 and whose
regular business includes the servicing of receivables comparable to the
Receivables which are the subject of this Agreement and the other Transaction
Documents. Following any designation of a successor Servicer pursuant to this
Section 2.01, the Trustee will provide notice thereof to the Issuer, the
Sellers, the Enhancement Providers, the Notice Persons and the Noteholders.
          (c) The Trustee shall not be responsible for any differential between
the Servicing Fee and any compensation to be paid to a successor Servicer
hereunder.

2



--------------------------------------------------------------------------------



 



          Section 2.02 Duties of Servicer.
          (a) (i) The Servicer shall take or cause to be taken all such action
as may be reasonably necessary or advisable to collect each Receivable from time
to time, all in accordance with applicable Laws, with reasonable care and
diligence, and with no less skill and care than it exercises with respect to
receivables that it services for itself and others. The Issuer hereby appoints
as its agent the Servicer, from time to time designated pursuant to Section 2.01
hereof, to enforce its rights and interests in and under the Loan Documents, the
Receivables and the Related Security with respect thereto. To the extent
permitted by applicable law, the Issuer hereby grants to any Servicer appointed
hereunder all rights and powers of the Issuer under the Loan Documents and with
respect to the Receivables and the Related Security, and hereby grants an
irrevocable power of attorney to take in the Issuer’s name and on behalf of the
Issuer any and all steps necessary or desirable, in the reasonable determination
of the Servicer, to collect all amounts due under any and all Receivables and
the Related Security with respect thereto, including, without limitation,
commence enforcement proceedings, exercise other powers under any Loan Document,
execute and deliver instruments of satisfaction or cancellation or full or
partial discharge with respect to Receivables and the Related Security with
respect thereto, endorse the Issuer’s name on checks and other instruments
representing Collections and enforce such Receivables, the Related Security with
respect thereto and the related Loan Documents. The Servicer shall, as soon as
practicable following identification thereof (and in any event within two
(2) Business Days of receipt), turn over to the applicable Seller any
collections of any indebtedness of any Person which is not on account of a
Receivable. The Servicer shall not make the Trustee, any Noteholder or any of
their respective agents a party to any litigation with respect to the servicing
or collection of the Receivables without the prior written consent of such
Person. Without limiting the generality of the foregoing and subject to
Section 2.04, the Servicer is hereby authorized and empowered unless such power
and authority is revoked by the Trustee at the direction of the Required
Noteholders on account of a Servicer Default (A) to make deposits to (but not
withdrawals from) the Collection Account as set forth in this Agreement, the
Indenture and any Series Supplement, (B) to instruct the Trustee to make
deposits or distributions and payments from the Collection Account, any
Settlement Account and any Series Account, in accordance with the Indenture or
any applicable Series Supplement, (C) to instruct or notify the Trustee in
writing, as set forth in this Agreement, the Indenture and any
Series Supplement, (D) to make all calculations, allocations and determinations
required of the Servicer under the Indenture, any Series Supplement and as
required hereof, (E) solely to the extent permitted under the Transaction
Documents, to execute and deliver, on behalf of the Issuer for the benefit of
the Secured Parties, any and all instruments of satisfaction or cancellation, or
of partial or full release or discharge, and all other comparable instruments,
with respect to the Receivables, the Related Security and the Loan Documents
and, after any delinquency in payment or other default relating to any
Receivable, solely to the extent permitted under the Transaction Documents and
to the extent permitted under and in compliance with applicable law and
regulations, to commence enforcement proceedings with respect thereto and (F) to
make any filings, reports, notices, applications, registrations with, and to
seek any consents or authorizations from, the Securities and Exchange Commission
and any state securities authority on behalf of the Issuer as may be necessary
or advisable to comply with any federal or state securities laws or reporting
requirements.

3



--------------------------------------------------------------------------------



 



     (ii) In connection with the issuance by the Issuer of the Notes and the
granting by the Issuer of a security interest in the Receivables and Related
Security under the Indenture for the benefit of the Secured Parties, the Issuer
and the Trustee are entering into the Custodian Agreement with the Custodian. As
promptly as is practical but in any event not later than five Business Days
following the Initial Closing Date (with respect to the Receivables purchased by
the Issuer on that date) or two Business Days following the date of each other
purchase of Receivables under the Purchase Agreement, the Servicer shall deliver
to the Custodian (for the benefit of the Secured Parties) the Custodian File
related to such Receivables.
          (b) If the Servicer is not the Issuer or an Affiliate of CFA, the
Servicer, by giving thirty (30) Business Days’ prior written notice to the
Trustee, the Notice Persons and each Rating Agency, may, with the prior written
consent of the Required Persons for each Series, increase the Servicing Fee;
provided that such revised Servicing Fee shall be established on an arm’s-length
basis.
          (c) (i) (A) On or before ninety (90) days after the end of each fiscal
year of the Servicer, and (B) within ten (10) Business Days after any Required
Person or any Notice Person shall have requested, such request to be made not
more than once per fiscal year prior to the occurrence of an Event of Default,
Default, Servicer Default, Potential Servicer Default, Early Amortization Event
or Potential Early Amortization Event (but only if such events have not been
waived), the Servicer shall cause, at the expense of the Servicer, a firm of
nationally recognized independent public accountants (who may also render other
services to the Servicer, the Issuer or any Affiliates of the foregoing)
acceptable to the Required Persons for each Series to furnish to the Issuer, the
Trustee, the Notice Persons and the Enhancement Providers, (1) a report, in a
format similar to Exhibit E attached hereto, to the effect that they have
(a) reviewed the Servicer’s internal accounting control procedures and
processing functions relating to the Servicer’s credit policies and origination,
collections, aging and charge-off functions, (b) performed testing of a
statistically significant sample of Receivables and one Monthly Servicer Report
(such Monthly Servicer Report to be in a format similar to Exhibit B attached
hereto) for each fiscal quarter, and describing the results of such review and
testing, and (c) during such review and testing, not discovered any material
deviations (other than those described in the report) from the Credit Manual,
and (2) a report in a format similar to Exhibit E attached hereto to the effect
that they have applied certain procedures set forth in such Exhibit agreed upon
with the Servicer and examined certain documents and records relating to the
servicing of Receivables under this Agreement, and that, based upon such agreed
upon procedures, nothing has come to the attention of such accountants that
caused them to believe such servicing (including, without limitation, the
allocation of Collections) has not been conducted in compliance with the terms
and conditions set forth in the Indenture and each Series Supplement, except for
such exceptions as they believe to be immaterial and such other exceptions as
shall be set forth in such statement. In addition, each report shall set forth
the agreed upon procedures performed.
     (ii) The Servicer will deliver to the Trustee and the Notice Persons,
within 30 days after the end of each fiscal year of the Servicer, a certificate
of a Responsible Officer of the Servicer in the form of Exhibit C hereto stating
that (a) a review of the activities of the Servicer during the preceding
calendar year (or portion thereof, as applicable) and of its performance under
this Agreement was made under the supervision

4



--------------------------------------------------------------------------------



 



of the officer signing such certificate and (b) to the best of such officer’s
knowledge, based on such review, the Servicer has fully performed in all
material respects all of its obligations under this Agreement and each other
applicable Transaction Document to which it is a party throughout such period,
or, if there has been a default in the performance of any such obligation,
specifying such default known to such officer and the nature and status thereof.
     (iii) The Servicer will maintain a system of accounting established and
administered in accordance with GAAP, and furnish to the Trustee and the Notice
Persons within ninety (90) days after the close of each of the Servicer’s fiscal
years, audited financial statements of the Servicer, prepared in accordance with
GAAP on a consolidated and consolidating basis (consolidating statements need
not be audited by such accountants) for the Servicer and its Subsidiaries,
including balance sheets as of the end of such period, related statements of
operations, equity or capital and cash flows, accompanied by an unqualified
audit report certified by a firm of nationally recognized independent certified
public accountants, prepared in accordance with GAAP and any management letter
prepared by said accountants.
     (iv) The Servicer will deliver to the Trustee and the Notice Persons, as
soon as available, and in any event not later than the 15th day of the month
following each monthly accounting period, a copy of the internally prepared
unaudited monthly consolidated financial statements certified by the Servicer in
the form set forth as Exhibit E to the Purchase Agreement.
          Section 2.03 Rights After Designation of New Servicer. At any time
following the designation of a new Servicer pursuant to Section 2.01 hereof:
     (i) The new Servicer may direct that payment of all amounts payable under
any Receivable by an Obligor be made directly to a new lockbox account
established by the new Servicer subject to a Lockbox Agreement.
     (ii) The Issuer shall, at any Required Person’s request and at the Issuer’s
expense, give notice (to the extent such notice has not otherwise already been
provided) of the Trustee’s interest in the Receivables to each Obligor.
     (iii) The Issuer shall, at any Required Person’s request, (A) assemble all
of the records relating to the Receivables and other Related Security, and shall
make the same available to the Trustee, the successor Servicer and each Notice
Person or their respective designees at a place selected by the Trustee, the
successor Servicer or such designee, and (B) segregate all cash, checks and
other instruments received by it from time to time constituting Collections of
Receivables in a manner acceptable to such Required Person and each Notice
Person and shall, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Trustee, the successor Servicer or its designee.
     (iv) The Issuer hereby authorizes the Trustee to take any and all steps in
the Issuer’s name and on behalf of the Issuer necessary or desirable, in the
reasonable

5



--------------------------------------------------------------------------------



 



determination of the Trustee, to collect all amounts due under any and all
Receivables, including, without limitation, endorsing the Issuer’s name on
checks and other instruments representing Collections and enforcing such
Receivables and the related Loan Documents.
          Section 2.04 Servicer Default. The occurrence of any one or more of
the following events shall constitute a Servicer default (each, a “Servicer
Default”):
          (a) failure by the Servicer to make any payment, transfer or deposit
under this Agreement or any other Transaction Document or to give instructions
or to give notice to the Trustee to make such payment, transfer or deposit or
any withdrawal or to give notice to the Trustee as to any required drawing or
payment under any applicable Credit Enhancement on the date such payment,
transfer or deposit or such instruction or notice is required to be made or
given as the case may be, under the terms of this Agreement or any other
Transaction Document and such failure continues unremedied for two (2) Business
Days;
          (b) failure on the part of the Servicer duly to observe or perform in
any material respect any other covenants or agreements of the Servicer set forth
in this Agreement or any other Transaction Document, which failure continues
unremedied for a period of ten (10) Business Days, in each case after the
earliest of (i) the date of discovery by the Servicer of such failure, (ii) the
date on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Servicer by the Trustee, the Issuer, any Noteholder
or any Notice Person or (iii) the date on which the Servicer, in the exercise of
reasonable diligence, should have become aware of such failure, provided, that
if the failure is capable of being cured and the Servicer is using commercially
reasonable efforts to cure such failure, a Servicer Default shall not be deemed
to have occurred until such failure continues unremedied for a period of thirty
(30) days; or the Servicer shall assign its duties under this Agreement, except
as permitted by Article II;
          (c) any representation, warranty or certification made by the Servicer
in this Agreement or any other Transaction Document or in any certificate
delivered pursuant to this Agreement or any other Transaction Document shall
prove to have been incorrect in any material respect when made or deemed to have
been made, and such circumstance continues unremedied for a period of ten (10)
Business Days (or thirty (30) days if such circumstance is capable of being
cured and the Servicer is using commercially reasonable efforts to cure such
failure);
          (d) the Servicer or any of its Affiliates shall become the subject of
any Event of Bankruptcy or shall voluntarily suspend payment of its obligations;
          (e) for so long as any Affiliate of Cofina Financial, LLC is the
Servicer, Cofina Financial, LLC shall fail to maintain either (i) “Total
Capital” (as defined under GAAP and including the carrying value of CFA’s equity
ownership in the Issuer) of $65 million plus for each fiscal year ending after
the date hereof, the aggregate Net Savings not otherwise distributed to
shareholders (via cash patronage distributions or stock or patronage capital
retirement) (such amounts to be added only after audited financial statements
are available and the patronage distribution is established) or (ii) a positive
net income for any two consecutive quarters, determined in accordance with GAAP;

6



--------------------------------------------------------------------------------



 



          (f) a final judgment is rendered against the Servicer or any of its
Subsidiaries in an amount greater than $1,000,000 and, within thirty (30) days
after entry thereof, such judgment is not paid, discharged or execution thereof
stayed pending appeal, or within ten (10) days after the expiration of any such
stay, such judgment is not discharged;
          (g) the Servicer or any of its Affiliates shall fail to pay any
principal of or premium or interest when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) on any Indebtedness for which the Servicer or such Affiliate is
liable (whether as a primary or secondary party) or otherwise shall default in
its obligations thereunder or a default or event of default shall occur
thereunder if the aggregate principal amount of such Indebtedness is $1,000,000
or more, and such failure, default or event of default shall not be permanently
waived and shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness and the effect of
such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Indebtedness;
          (h) the Trustee shall receive notice from the Servicer that the
Servicer is no longer able to discharge its duties under the Transaction
Documents;
          (i) the Servicer shall, without the prior written approval of the
Required Persons, make any material change in the Credit Manual; or
          (j) an Event of Default shall occur.
     Upon the occurrence of any of the above events (other than in clause (d)
above), the Required Noteholders may declare a Servicer Default and a new
Servicer may be appointed in accordance with Section 2.01 and the Servicer shall
have the obligations and the Trustee the rights under Sections 2.06 and 2.13. If
an event described in clause (d) above shall occur, a Servicer Default shall
occur automatically without any declaration or other act by any Person and a new
Servicer may be appointed in accordance with Section 2.01 and the Servicer shall
have the obligations and the Trustee the rights under Sections 2.06 and 2.13.
          Section 2.05 Servicer Indemnification of Indemnified Parties. The
Servicer shall indemnify and hold harmless the Trustee, the Custodian, the
Enhancement Providers, the Noteholders (together with their respective
successors and permitted assigns) and each of their respective agents, officers,
directors, members and employees (collectively, the “Indemnified Parties”), from
and against any loss, liability, expense, damage or injury suffered or sustained
by reason of any breach by the Servicer of any of its representations,
warranties or covenants contained in any Transaction Document to which it is a
party or any failure by the Servicer to perform or the performance by the
Servicer of any duty or obligation of the Servicer contained in this Agreement
or any other Transaction Document, including any judgment, award, settlement,
reasonable attorneys’ fees and other costs or expenses reasonably incurred in
connection with the defense of any actual action, proceeding or claim; provided,
however, that the Servicer shall not indemnify the Indemnified Parties if such
acts or omissions were attributable directly or indirectly to gross negligence
or willful misconduct by such Indemnified Party or to the extent any such
indemnity constitutes recourse with respect to uncollectible Receivables. Any
indemnification pursuant to this Section shall be had only from the assets of
the Servicer and

7



--------------------------------------------------------------------------------



 



shall not be payable from Collections, except to the extent such Collections are
released to the Servicer in accordance with the Indenture and each
Series Supplement in respect of the Servicing Fee. The provisions of such
indemnity shall run directly to and be enforceable by such Indemnified Parties.
          Section 2.06 Grant of License. For the purpose of enabling any
successor Servicer to perform the functions of servicing and collecting the
Receivables upon a Servicer Default, the Servicer hereby (i) assigns, to the
extent permitted, to the Trustee for the benefit of the Secured Parties and
shall be deemed to assign to the Trustee for the benefit of the Secured Parties
or any successor Servicer all rights owned or hereinafter acquired by the
Servicer (by license, sublicense, lease, easement or otherwise) in and to any
equipment of the Servicer together with a copy of any software used in
connection with the performance of its duties as Servicer and relating to the
Servicing and collecting of Receivables, (ii) agrees to use all reasonable
efforts to assist the Trustee for the benefit of the Secured Parties or any
successor Servicer to arrange licensing agreements with all software vendors and
other applicable persons in a manner and to the extent reasonably appropriate to
effectuate the servicing of the Receivables, (iii) agrees to use reasonable
efforts to deliver to the Trustee executed copies of any landlord waivers in a
form reasonably acceptable to the Trustee that may be necessary to grant to the
Trustee or any successor Servicer access to any leased premises of the Servicer
for which the Trustee or any successor Servicer may require access to perform
the collection and administrative functions to be performed by the Trustee under
the Transaction Documents and (iv) agrees that upon its termination as a
Servicer hereunder in accordance with Section 2.01 it will discontinue its
activities as Servicer hereunder in a manner which the applicable successor
Servicer or any Required Person reasonably believes will facilitate the
transition of the performance of such activities to the designated successor
Servicer and shall assist the Trustee in such transition, as described in
Section 2.13.
          Section 2.07 Servicing Compensation. As compensation for its servicing
activities hereunder and reimbursement for its expenses under this Agreement,
the Servicer shall be entitled to receive the Servicing Fee prior to its
termination as Servicer hereunder and prior to the Indenture Termination Date as
described in Section 12.1 of the Indenture. The Servicing Fee shall be payable
at the times and in the amounts set forth in the Indenture.
          The Servicer’s expenses include (i) the fees and disbursements of
independent public accountants and all other expenses incurred by the Servicer
in connection with its activities hereunder and (ii) in the event that the
Servicer hereunder is replaced by a successor Servicer, all costs and expenses
of the transfer of servicing to such successor Servicer, including all costs and
expenses incurred by the Trustee, the Custodian and such successor Servicer in
connection therewith; provided, that the Servicer in its capacity as such shall
not be liable for any liabilities, costs or expenses of the Issuer, the
Noteholders or the Note Owners arising under any tax law, including without
limitation any federal, state or local income or franchise taxes or any other
tax imposed on or measured by income or gross receipts (or any interest or
penalties with respect thereto or arising from a failure to comply therewith)
except to the extent that such liabilities, taxes or expenses arose as a result
of the breach by the Servicer of its obligations hereunder. The Servicer shall
be required to pay such expenses for its own account and shall not be entitled
to any payment therefor other than the Servicing Fee.

8



--------------------------------------------------------------------------------



 



          Section 2.08 Representations and Warranties of the Servicer. The
Servicer hereby represents, warrants and covenants to and for the benefit of the
Issuer, the Trustee and the Secured Parties as of the date of this Agreement and
as of each Transfer Date:
          (a) Organization and Good Standing. The Servicer is duly organized,
validly existing and in good standing under the laws of the State of Minnesota,
and has the full organizational power and authority to own its property and
conduct its business as such properties are presently owned and as such business
is presently conducted and to execute, deliver and perform its obligations under
this Agreement and the other Transaction Documents to which it is a party.
          (b) Due Qualification. The Servicer is duly qualified to do business
and is in good standing and has obtained all necessary licenses and approvals in
each jurisdiction in which the servicing of the Receivables, the Related
Security and the Loan Documents in accordance with the Transaction Documents
requires such qualification, except where the failure to so qualify or to obtain
such licenses or approvals would not have a Material Adverse Effect.
          (c) Due Authorization. The execution, delivery, and performance of
this Agreement and each of the other Transaction Documents to which it is a
party and the consummation of the transactions contemplated by the Transaction
Documents have been duly authorized by the Servicer by all necessary
organizational action on the part of the Servicer.
          (d) Due Execution and Delivery; Binding Obligation. Each of the
Transaction Documents to which it is a party has been duly executed and
delivered on behalf of the Servicer and constitutes the valid, legal and binding
obligation of the Servicer, enforceable in accordance with their respective
terms, subject to bankruptcy, insolvency, reorganization, moratorium and similar
laws of general applicability relating to or affecting creditors’ rights.
          (e) No Violation. The execution and delivery of this Agreement by the
Servicer and the performance by the Servicer of its obligations under this
Agreement and each of the other Transaction Documents to which it is a party
will not conflict with its organizational documents or conflict with, violate,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, any other
Requirement of Law applicable to the Servicer or any contractual restriction
contained in any indenture, loan, credit agreement, lease, security agreement,
bond, note, contract, agreement, mortgage, deed of trust, judgment, decree,
order or other instrument to which the Servicer is a party or by which it is
bound.
          (f) No Proceedings. No litigation or administrative proceeding is
pending or, to the best knowledge of the Servicer, threatened against the
Servicer before any Official Body: (i) asserting the invalidity of any of the
Transaction Documents to which the Servicer is a party; (ii) seeking to prevent
the consummation of any of the transactions contemplated by the Transaction
Documents; (iii) seeking any determination or ruling that, in the reasonable
judgment of the Servicer, would adversely affect the performance by the Servicer
of its obligations under the Transaction Documents to which the Servicer is a
party; (iv) seeking any determination or ruling that would adversely affect the
validity or enforceability of the Transaction Documents to which the Servicer is
a party; or (v) seeking any determination or

9



--------------------------------------------------------------------------------



 



ruling that would, if adversely determined, be reasonably likely to have a
Material Adverse Effect.
          (g) Information. Each certificate, information, exhibit, financial
statement, document, book or record or report furnished by the Servicer to the
Trustee, the Issuer, any Notice Person or any Noteholder shall be true and
correct in all material respects as of the date as of which such information is
dated or certified, and no such document shall contain any untrue statement of a
material fact or omitted or will omit to state any material fact necessary to
make such information, in the light of the circumstances under which any
statement therein was made, not misleading on the date as of which such
information is dated or certified.
          (h) Governmental and Other Consents. All approvals, authorizations,
consents, orders or other actions of, and all registration, qualification,
designation, declaration, notice to or filing with, any Person or of any
governmental body or official required in connection with the execution and
delivery by the Servicer of any of the Transaction Documents to which it is a
party, the consummation of the transactions contemplated thereby or the
performance of and the compliance with the terms thereof, have been obtained,
except for such approvals, consents, orders, other actions, notices or filings
the failure to obtain or make are not reasonably likely to have a Material
Adverse Effect.
          (i) Financial Condition. The Servicer has heretofore furnished to the
Issuer, the Trustee, each Notice Person and each Enhancement Provider the
opening balance sheets of the Servicer and its consolidated subsidiaries as at
June 30, 2005 and shall furnish to the Issuer, the Trustee, each Notice Person
and each Enhancement Provider the consolidated and consolidating balance sheets
of the Servicer and its consolidated subsidiaries within 95 days of the end of
each fiscal year of the Servicer (beginning August 31, 2005), the related
consolidated statements of income, and the related consolidated statements of
capital and cash flows of the Servicer and its consolidated subsidiaries for the
fiscal year ended on said date (or projections, in the case of June 30, 2005),
in each case, with the opinion thereon (in the case of said consolidated balance
sheet and statements) of Clifton Gunderson LLP or other nationally recognized
independent certified public accountants. All such financial statements are
complete and correct in all material respects and fairly present the
consolidated financial condition (or opening position, as applicable) of the
Servicer and its consolidated subsidiaries, and (in the case of said
consolidating financial statements) the respective unconsolidated financial
condition of the Servicer and of each of its consolidated subsidiaries, as at
said date and the consolidated and unconsolidated results of their operations
for the fiscal year, all in accordance with generally accepted accounting
principles applied on a consistent basis. None of the Servicer nor any of its
consolidated subsidiaries has on the date hereof any material contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments, except as
referred to or reflected or provided for in said balance sheets as at said date.
Since June 30, 2005 (i) there has been no material adverse change in the
consolidated financial condition, operations or business of the Servicer and its
consolidated subsidiaries, taken as a whole, from that set forth in said
financial statements as at said date and (ii) no Servicer Default nor event
which, with the giving of notice or the passage of time, would constitute a
Servicer Default, has occurred.

10



--------------------------------------------------------------------------------



 



          (j) Taxes. The Servicer has filed (or there have been filed on its
behalf as a member of a consolidated group) on a timely basis all tax returns
and reports required by law to have been filed by it and has paid all taxes,
assessments and governmental charges thereby shown to be owing by it, except for
any such taxes, assessments or charges (i) that are being diligently contested
in good faith by appropriate proceedings, for which adequate reserves in
accordance with GAAP have been set aside on its books and that have not given
rise to any Liens or (ii) the amount of which, either singly or in the
aggregate, do not and could not reasonably be expected to have a Material
Adverse Effect.
          Section 2.09 Reports and Records for the Trustee. In addition to each
of the reports required to be prepared and delivered by the Servicer pursuant to
Section 2.02(c) hereof, the Servicer shall prepare and deliver in accordance
with this Section 2.09 each of the following reports and notices:
          (a) Daily Servicer Report. The Servicer shall prepare and forward by
email to the Issuer, the Trustee and each Notice Person (i) not later than 2:00
p.m. New York City time on each Business Day, a Daily Servicer Report in
substantially the form set forth on Exhibit A attached hereto, and (ii) as soon
as reasonably practicable, from time to time, such other information as the
Trustee, any Notice Person or the Enhancement Provider may reasonably request.
          (b) Monthly Servicer Report. The Servicer shall prepare and forward by
email to the Issuer, the Trustee, each Noteholder, each Notice Person and the
Enhancement Provider not later than the Determination Date with respect to each
calendar month, a Monthly Servicer Report in substantially the form set forth on
Exhibit B attached hereto containing information as of the last Business Day of
the immediately preceding calendar month.
          (c) Monthly Noteholders’ Statement. Unless otherwise stated in the
related Series Supplement with respect to any Series, on each Determination Date
the Servicer shall forward to the Trustee and each Notice Person a Monthly
Noteholders’ Statement in the form specified in the applicable
Series Supplement.
          (d) Issuer Reports. The Servicer shall prepare and deliver the reports
and comply with all the provisions of Section 4.3 of the Indenture.
          (e) Series Reports. The Servicer shall prepare and deliver any reports
required to be prepared and delivered by the Servicer by the terms of the
Transaction Documents.
          (f) Certificate of Responsible Officer. The Servicer shall deliver
with each Monthly Servicer Report to each recipient thereof a certificate of a
Responsible Officer of the Servicer certifying (1) the accuracy of such report
and that no Default, Event of Default, Servicer Default, Potential Servicer
Default, Early Amortization Event or Potential Early Amortization Event has
occurred, or if such event has occurred and is continuing, specifying the event
and its status, (2) that a review of the activities of the Servicer during the
preceding Settlement Period and of its performance under the Transaction
Documents was made under the supervision of such Responsible Officer, (3) to the
best of such Responsible Officer’s knowledge, based on such

11



--------------------------------------------------------------------------------



 



review, the Servicer has fully performed all of its obligations under the
Transaction Documents throughout such Settlement Period, or, if there has been a
default in the performance of any such obligation, specifying each such default
known to such officer and the nature and status thereof and (4) that no
Borrowing Base Deficiency exists. Any transmission or other delivery of such
report to the Trustee or any other Person designated as a recipient shall be
deemed to be a representation and warranty by the Servicer that the information
contained therein is true and correct in all material respects.
          Section 2.10 [Reserved].
          Section 2.11 Affirmative Covenants of the Servicer. At all times from
the date hereof to the Indenture Termination Date, unless the Required Persons
for each Series shall otherwise consent in writing:
          (a) Credit Manual. The initial Servicer will comply in all material
respects with the Credit Manual in regard to each Receivable and the related
Loan Documents.
          (b) Collections Received; Segregation. Subject to Section 3.02(a)
hereof and Section 5.4(a) of the Indenture, the Servicer shall set aside and
deposit within one (1) Business Day following identification (but in no event
later than two (2) Business Days following its receipt thereof) into the
Collection Account all Collections received from time to time by the Servicer.
The Servicer shall prevent the deposit into any Collection Account of any funds
other than Collections in respect of the Receivables and, to the extent that any
such funds are nevertheless deposited into any such Collection Account, promptly
require the Trustee to segregate such funds and provide for the remittance of
such funds to the owner thereof.
          (c) Notice of Defaults, Events of Default, Potential Early
Amortization Event, Early Amortization Event, or Servicer Defaults. Immediately,
and in any event within one (1) Business Day after (i) the Servicer obtains
knowledge or receives notice of the occurrence of each Default, Event of
Default, Potential Early Amortization Event, Early Amortization Event, Potential
Servicer Default or Servicer Default, or (ii) a Responsible Officer of the
Servicer becomes aware of any event, development or information which is
reasonably likely to materially and adversely affect the ability of the Servicer
to perform its obligations under the Transaction Documents, the Servicer will
furnish to the Notice Persons a statement of a Responsible Officer of the
Servicer, setting forth details of such Default, Event of Default, Potential
Early Amortization Event, Early Amortization Event or Servicer Default, or other
development as described in (ii) and the action which the Servicer, the Issuer
or the applicable Seller proposes to take with respect thereto.
          (d) Conduct of Business. The Servicer will do all things necessary to
remain duly formed, validly existing and in good standing as a domestic limited
liability company in its jurisdiction of formation and maintain all requisite
authorizations to conduct its business in each jurisdiction in which its
business is conducted to the extent that the failure to maintain such would be
reasonably likely to have a Material Adverse Effect.
          (e) Compliance with Loan Documents and Requirements of Law. The
Servicer shall duly satisfy all obligations on its part to be fulfilled under or
in connection with

12



--------------------------------------------------------------------------------



 



the Receivables, the Related Security and the related Loan Documents, will
maintain in effect all qualifications required on its part under Requirements of
Law in order to perform its obligations hereunder or under any of the
Transaction Documents to which it is a party or to ensure the enforceability of
any Receivable, the Related Security or Collections or proceeds with respect
thereto and will comply with all Requirements of Law.
          (f) Further Information. The Servicer shall furnish or cause to be
furnished to the Trustee and any requesting Notice Person such other information
relating to the Receivables and readily available public information regarding
the financial condition of the Servicer, as soon as reasonably practicable, and
in such form and detail, as the Trustee or any Notice Person may reasonably
request.
          (g) Furnishing of Information and Inspection of Records. The Servicer
will furnish to the Trustee and any requesting Notice Person from time to time
such information with respect to the Receivables as such Person may reasonably
request. The Servicer will, at any time and from time to time during regular
business hours and, upon reasonable notice, permit the Trustee and each of the
Notice Persons, or their respective agents or representatives, (i) to examine
and make copies of and abstracts from all Records relating to the Receivables
and (ii) to visit the offices and properties of the Servicer for the purpose of
examining such Records, and to discuss matters relating to Receivables or the
Servicer’s performance hereunder and under the other Transaction Documents to
which it is a party with any of the officers or branch managers of the Servicer
having knowledge of such matters. Upon a Default or Event of Default, Early
Amortization Event, Potential Early Amortization Event, Potential Servicer
Default or Servicer Default, the Trustee and each of the Notice Persons may
have, without notice, immediate access to all records and the offices and
properties of the Servicer.
          (h) Notification of Adverse Developments. The Servicer shall promptly
notify the Issuer, the Trustee, each Notice Person and each Enhancement Provider
upon the discovery of the occurrence of (i) any event, development or
circumstance whereby the financial statements most recently furnished to any
such parties pursuant to this Agreement or the other Transaction Documents fail
in any material respect to present fairly, in accordance with generally accepted
accounting principles, the financial condition and results of operations of the
Servicer as of the date of such financial statements; (ii) any material
litigation or proceedings, including any action, suit or proceeding before any
governmental authority, that are instituted or, to the knowledge of the
Servicer, threatened against the Servicer or any of its assets or relating to
any of its obligations under the Transaction Documents; (iii) any dispute with
respect to any of its obligations under the Transaction Documents; and (iv) any
other material adverse development in the business or affairs of the Servicer;
in each case describing the nature thereof and the action the Servicer proposes
to take with respect thereto.
          (i) Notice to Obligors. The Servicer shall ensure that, no later than
the date of any conveyance of a Receivable pursuant to the Purchase Agreement,
the related Obligor shall have been instructed to remit payments thereunder
directly to the Lockbox or the Collection Account and will not change any such
instructions without the prior written consent of the Required Persons for each
Series.

13



--------------------------------------------------------------------------------



 



          (j) Relocation of Servicer. The Servicer shall give the Trustee and
each Notice Person at least thirty (30) days prior written notice of any
relocation of its any office from which it services the Receivables and Related
Security or keeps Records concerning such items and whether, as a result of such
relocation, the applicable provisions of the UCC would require the filing of any
amendment of any previously filed financing or continuation statement or of any
new financing statement and shall file such financing statements or amendments
as may be necessary to continue the Trustee’s security interest in the Trust
Estate and the proceeds thereof for the benefit of the Secured Parties. The
Servicer shall at all times maintain each office from which it services
Receivables or related Loan Documents and its principal place of business and
chief executive office within the United States of America.
          (k) Protection of Right, Title and Interest to Receivables and Related
Security. The Servicer shall cause this Agreement, the Indenture and any
Series Supplement, all amendments hereto and/or all financing statements and
continuation statements and any other necessary documents covering the Secured
Parties’ and the Trustee’s right, title and interest in and to the Trust Estate
to be promptly recorded, registered and filed, and at all times to be kept
recorded, registered and filed, all in such manner and in such places as may be
required by law fully to preserve and protect the Trustee’s Lien (granted
pursuant to the Indenture for the benefit of the Secured Parties) on the
property constituting the Trust Estate. The Servicer shall deliver to the
Trustee file-stamped copies of, or filing receipts for, any document recorded,
registered or filed as provided above, as soon as available following such
recording, registration or filing.
          (l) Realization Upon Defaulted Receivables. The Servicer will use
reasonable efforts to repossess or otherwise comparably convert the ownership of
any Related Security with respect to a Defaulted Receivable and will act as
sales and processing agent for any Related Security which it repossesses. The
Servicer will follow the practices and procedures set forth in the Credit Manual
in order to realize upon such Related Security. In any case in which any such
Related Security has suffered damage, the Servicer will not expend funds in
connection with any repair or toward the repossession of such Related Security
unless it reasonably determines that such repair and/or repossession will
increase the Recoveries by an amount greater than the amount of such expenses.
The Servicer will remit to the Collection Account the Recoveries received in
connection with the sale or disposition of Related Security with respect to a
Defaulted Receivable in connection with such sale or disposition within one
(1) Business Day of receipt of such Recoveries.
          (m) Maintenance of Insurance Policies. The Servicer will require that
each Obligor with respect to a Receivable included as part of the Collateral
maintains an insurance policy to the extent required by the Credit Manual. In
connection with its activities as Servicer, the Servicer agrees to present, on
behalf of the Trustee as agent for the Secured Parties, claims to the insurer
under each insurance policy, and to settle, adjust and compromise such claims,
in each case, consistent with the terms of each related Receivable.
          (n) Marking. The Servicer shall clearly and unambiguously identify
each Receivable that is part of the Collateral and the Related Security and all
other elements of the Receivables File in its computer or other records to
reflect that the interest in such Receivables and Related Property have been
transferred to and are owned by the Issuer and that the Trustee has the interest
therein granted by the Issuer pursuant to this Agreement.

14



--------------------------------------------------------------------------------



 



          (o) UCS Score. The Servicer shall confirm and ensure that the UCS
Score assigned to each Receivable shall at all times reflect the proper UCS
Score applicable to such Receivable in accordance with the Credit Manual as then
currently in effect.
          (p) Transaction Documents. The Servicer hereby covenants and agrees to
perform all of the obligations of the Servicer specified in the Transaction
Documents in accordance with the terms thereof.
          In the event that there is any breach of any of the covenants of the
Servicer contained in Section 2.11(e) or (k) or Section 2.12(e) or (f) with
respect to any Receivable, and such Receivable becomes a Defaulted Receivable or
the Receivable or the rights of the Secured Parties in, to or under such
Receivable or its proceeds are impaired or the proceeds of such Receivable are
not available to the Trustee for the benefit of the Secured Parties, then if in
any case such noncompliance has not been cured within thirty (30) days, the
Servicer shall be deemed to have received on such day a collection of such
Receivable in full, and the Servicer shall, on such day, deposit from its own
funds into the Collection Account an amount equal to the outstanding principal
balance of such Receivable, together with accrued and unpaid interest thereon,
and such amount shall be allocated and applied by the Servicer as a Collection
allocable to the Receivables or Related Security. In the event that the Servicer
has paid to or for the benefit of the Secured Parties the full outstanding
principal balance (plus accrued and unpaid interest) of any Receivable pursuant
to this paragraph, each of the Trustee for the benefit of the Secured Parties
and the Issuer shall release and convey all of such Person’s right, title and
interest in and to the related Receivable to the Servicer, without
representation or warranty, but free and clear of all liens created by such
Person, as applicable.
          Section 2.12 Negative Covenants of the Servicer. At all times from the
date hereof to the Indenture Termination Date, unless the Required Persons for
each Series shall otherwise consent in writing:
          (a) Modifications of Receivables or Obligor Notes. The Servicer shall
not extend, amend, forgive, discharge, compromise, waive, cancel or otherwise
modify the terms of any Receivable or amend, modify or waive any term or
condition of any Obligor Note related thereto; provided, that the Servicer may
take such actions as are expressly permitted by Section 2.11(l) and
Section 2.12(f) or required by Requirements of Law.
          (b) Merger or Consolidation of, or Assumption of the Obligations of,
the Servicer. The Servicer shall not consolidate with or merge into any other
Person or sell, convey or transfer substantially all of its properties and
assets to any Person, unless:
     (i) the Required Persons for each Series shall have consented to such
transaction;
     (ii) the entity formed by such consolidation or into which the Servicer is
merged or the Person which acquires by conveyance or transfer the properties and
assets of the Servicer substantially as an entirety shall be an entity organized
and existing under the laws of the United States of America or any State or the
District of Columbia and, if the Servicer is not the surviving entity, such
Person (the “Surviving Entity”) shall

15



--------------------------------------------------------------------------------



 



expressly assume, by an agreement supplemental hereto executed and delivered to
the Trustee and the Notice Persons, in a form reasonably satisfactory to the
Required Persons for each Series, the performance of every covenant and
obligation of the Servicer hereunder; and
     (iii) the Servicer has delivered to the Trustee and each Notice Person an
Opinion of Counsel stating that such consolidation, merger, sale, conveyance or
transfer complies with this paragraph (b) and that all conditions precedent
herein provided for relating to such transaction have been complied with (and if
an agreement supplemental hereto has been executed as contemplated by clause
(ii) above, such opinion of counsel shall state that such supplemental agreement
is a legal, valid and binding obligation of the Surviving Entity enforceable
against the Surviving Entity in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles).
          (c) No Change in Business or the Credit Manual. Subject to the
Requirements of Law, the Servicer will not make any change in the character of
its business or in the Credit Manual which change would, in either case, impair
the collectibility of any Receivable or otherwise have a Material Adverse
Effect. The Servicer shall not amend the Credit Manual in any respect without
the prior consent of the Issuer. The Servicer shall not amend the Credit Manual
in any material respect without the prior written consent of the Required
Persons for each Series. The Servicer agrees that it will provide the Trustee,
each Notice Person and the Issuer with a copy of all amendments to the Credit
Manual not later than ten (10) days after the effectiveness thereof.
          (d) No Adverse Claims. Expect as otherwise provided in Indenture or
the Transaction Documents, the Servicer will not sell, transfer, exchange or
otherwise dispose of or create any Adverse Claim upon (or file any financing
statement covering) any of the equity interests in or properties or assets of
the Issuer constituting the Trust Estate or any part thereof or any interest
thereon or any proceeds thereof.
          (e) No Rescission or Cancellation. The Servicer shall not permit any
rescission or cancellation of a Receivable except pursuant to the Credit Manual
or pursuant to a Requirement of Law.
          (f) Protection of Secured Parties’ Rights. The Servicer shall not take
any action which would impair, or omit to take any action necessary to avoid
impairment of, the rights of the Secured Parties in the Receivables, the Related
Security or the other collateral in the Trust Estate, nor shall it reschedule,
revise or defer Collections due on the Receivables, nor, if possession is
required for perfection under the UCC, shall it take any action to cause a
Receivable to be evidenced by a promissory note or other instrument unless
possession thereof has been, or will be, transferred to the Custodian, as agent
for the Trustee for the benefit of the Secured Parties or such other custodian
or agent designated by the Trustee; provided, however, the Servicer may, in
accordance with the Credit Manual and with prudent servicing practices, make
customer service adjustments and adjustments in payment schedules and take other
actions to collect and enforce the Receivables in the ordinary course of
business.

16



--------------------------------------------------------------------------------



 



          (g) Name; Jurisdiction of Organization, Principal Place of Business.
The Servicer will not change its name, its jurisdiction of organization or the
location of its chief executive office, or principal place of business (within
the meaning of the applicable UCC) without thirty (30) days prior written notice
to the Trustee and each Notice Person. In the event that the Servicer desires to
so change its jurisdiction of formation or its office or change its name, the
Servicer will make any required filings and prior to or simultaneously with
actually making such change the Servicer will deliver to the Trustee and each
Notice Person (i) a certificate of a Responsible Officer and (except with
respect to a change of the location of the Servicer’s chief executive office or
principal place of business to a new location in the same county) an Opinion of
Counsel confirming that all required filings have been made to continue the
perfected interest of the Trustee in the Trust Estate in respect of such change
and (ii) copies of all such required filings with the filing information duly
noted thereon by the office in which such filings were made.
          Section 2.13 Successor Servicer. On and after the receipt by the
Servicer of a notice designating a new Servicer pursuant to Section 2.01, the
Servicer shall continue to perform all servicing functions under this Agreement
until the date specified in such notice or otherwise specified by the Trustee
(pursuant to the written direction of the Required Noteholders) in writing. The
Trustee, upon the written direction of the Required Noteholders in their sole
discretion at the time described in the immediately preceding sentence, shall
appoint a successor servicer as the Servicer hereunder, and such successor
Servicer shall on such date assume all obligations of the Servicer hereunder,
and all authority and power of the Servicer under this Agreement shall pass to
and be vested in such successor Servicer; provided, however, that any successor
Servicer which is not an Affiliate of Cofina Financial, LLC shall not (i) be
responsible or liable for any past actions or omissions of any prior Servicer or
(ii) be obligated to service in accordance with the Credit Manual but shall
instead be obligated to service in accordance with a market and prudent
standard. Upon its appointment as successor to the Servicer, the successor
Servicer shall be the successor in all respects to the Servicer with respect to
servicing functions under this Agreement, shall assume all servicing duties
hereunder and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Servicer by the terms and provisions
hereof, and all references in this Agreement to the Servicer shall be deemed to
refer to such successor Servicer.
          All authority and power granted to the Servicer under this Agreement
shall automatically cease and terminate upon termination of the Servicer under
this Agreement and shall pass to and be vested in the successor Servicer and,
without limitation, such successor Servicer is hereby authorized and empowered
to execute and deliver, on behalf of the Servicer, as attorney-in-fact or
otherwise, all documents and other instruments, and to do and accomplish all
other acts or things necessary or appropriate to effect the purposes of such
transfer of servicing rights. The Servicer agrees at its expense to cooperate
with the successor Servicer and to take all actions required to effectuate the
termination of the responsibilities and rights of the Servicer to conduct
servicing on the Collateral and to take all such action and provide all such
information required to effectuate the prompt transitioning of the Servicer to
the successor Servicer.

17



--------------------------------------------------------------------------------



 



ARTICLE III
RIGHTS OF NOTEHOLDERS AND ALLOCATION
AND APPLICATION OF COLLECTIONS
          Section 3.01 The Lockbox and Lockbox Account. The Servicer, for the
benefit of the Secured Parties, shall establish and maintain, subject to the
control of the Trustee pursuant to the terms of a lockbox agreement in form and
substance, and with a Qualified Institution or another bank acceptable to the
Required Persons for each Series, the Lockbox Account and related Lockbox, from
which Collections shall be deposited daily into the Collection Account.
          Section 3.02 Collections and Allocations.
          (a) Collections. The Servicer shall direct all Obligors to pay all
amounts when due with respect to the Receivables directly to the Collection
Account or to the Lockbox Account for deposit directly into the Collection
Account, and if the Servicer shall receive any Collections in respect of
Receivables, the Servicer shall deposit all Collections in the Collection
Account as promptly as possible after the date of identification of such
Collections, but in no event later than two (2) Business Days following such
date of receipt.
          The Servicer shall instruct the Trustee to allocate such amounts in
accordance with this Article III and Article 5 of the Indenture and pay such
amounts to the Noteholders, the Enhancement Providers, the Issuer, the Servicer
or otherwise in accordance with this Article III and Article 5 of the Indenture,
in both cases as modified by any Series Supplement. The Servicer shall make such
deposits or payments on the date indicated therein by wire or electronic funds
transfer or as otherwise provided in the Series Supplement for any Series of
Notes with respect to such Series.
          (b) Allocation of Collections Between Finance Charges and Principal
Receivables. At all times and for all purposes of this Agreement, the Indenture
and any Series Supplement, the Servicer shall allocate Collections received in
respect of any Receivables for any Monthly Period to Finance Charges and to
Principal Receivables pursuant to any method of allocation that is in accordance
with GAAP and that is consistent with the Servicer’s past practice.
          (c) Deemed Collections. If on any day, the Servicer adjusts downward,
reduces, forgives or waives repayment of any portion of the amount of any
Receivables (other than a Defaulted Receivable) without either receiving
Collections in an amount equal to such reduction then in any case above, the
Issuer shall be deemed to have received on such day a Collection of such
Receivable, in an amount equal to such adjusted, reduction, forgiven portion or
waived portion), and the Servicer shall, on such day, deposit an amount equal to
such adjusted, reduction, forgiven portion or waived portion, together with
accrued and unpaid interest thereon into the Collection Account.
          (d) Adjustments. If (a) the Servicer makes a deposit into the
Collection Account in respect of a Collection of a Receivable included in the
Trust Estate and such Collection was received by the Servicer in the form of a
check which is not honored for any reason or (b) the Servicer makes a mistake
with respect to the amount of any Collection and deposits an amount that is less
than or more than the actual amount of such Collection, the

18



--------------------------------------------------------------------------------



 



Servicer shall promptly and appropriately adjust the amount subsequently
deposited into the Collection Account to reflect such dishonored check or
mistake. Any Collection in respect of which a dishonored check is received shall
be deemed not to have been paid on the date such payment was due.
ARTICLE IV
[RESERVED.]
ARTICLE V
OTHER MATTERS RELATING
TO THE SERVICER
          Section 5.01 Liability of the Servicer. The Servicer hereby agrees to
perform any and all duties and obligations set forth in any Transaction Document
that are specifically identified therein as duties of the Servicer.
          Section 5.02 Limitation on Liability of the Servicer and Others.
Except as otherwise provided by Law, the directors, officers, employees or
agents who are natural persons of the Servicer shall not be under any liability
to the Issuer, the Trustee, the Noteholders, any Enhancement Provider or any
other Person hereunder or pursuant to any document delivered hereunder for any
action taken or for refraining from the taking of any action; provided, however,
that this provision shall not protect any such Person against any liability
which would otherwise be imposed by reason of willful misconduct, gross
negligence, fraud or violation of Law. Except as otherwise provided in the
Transaction Documents, the Servicer shall not be under any liability to the
Issuer, the Trustee, its officers, directors, employees and agents, the
Noteholders, any Enhancement Provider or any other Person for any action taken
or for refraining from the taking of any action in its capacity as Servicer
pursuant to this Agreement or any supplement hereto; provided, however, that
this provision shall not protect the Servicer against any liability which would
otherwise be imposed by reason of (x) willful misfeasance, bad faith, fraud or
negligence in the performance of duties or by reason of its reckless disregard
of its obligations and duties under any Transaction Document or (y) breach of
representation, warranty or covenant made by the Servicer in this Agreement or
breach of the express terms of any Transaction Document. The Servicer may rely
in good faith on any document of any kind prima facie properly executed and
submitted by any Person respecting any matters arising hereunder.
          Section 5.03 Servicer Not to Resign. The Servicer shall not resign
from the obligations and duties hereby imposed on it except upon determination
that (i) the performance of its duties hereunder is no longer permissible under
applicable law and (ii) there is no reasonable action which such Servicer could
take to make the performance of its duties hereunder permissible under
applicable law. Any such determination permitting the resignation of any
Servicer shall be evidenced as to clause (i) above by an opinion of counsel and
as to clause (ii) by the Certificate of a Responsible Officer of the Servicer,
each to such effect delivered, and satisfactory in form and substance, to the
Trustee and the Notice Persons. No such resignation shall become effective until
the Trustee or a successor Servicer shall have

19



--------------------------------------------------------------------------------



 



assumed the responsibilities and obligations of such Servicer in accordance with
Section 2.01 hereof.
          Section 5.04 Waiver of Defaults. Any default by the Servicer in the
performance of its obligations hereunder and its consequences may be waived
pursuant to Section 7.01. Upon any such waiver of a default, such default shall
cease to exist, and any default arising therefrom shall be deemed to have been
remedied for every purpose of this Agreement and each other Transaction Document
to which the Servicer is a party. No such waiver shall extend to any subsequent
or other default or impair any right consequent thereon except to the extent
expressly so waived.
ARTICLE VI
ADDITIONAL OBLIGATION OF THE
SERVICER WITH RESPECT TO THE TRUSTEE
          Section 6.01 Successor Indenture Trustee. If the Trustee resigns or is
removed pursuant to the terms of the Indenture or if a vacancy exists in the
office of the Trustee for any reason, the Servicer agrees to execute and deliver
such instruments and do such other things as may reasonably be required for
fully and certainly vesting and confirming in the successor trustee all rights,
powers, duties and obligations under the Indenture and hereunder.
          Section 6.02 Tax Returns. The Servicer shall prepare or shall cause to
be prepared all tax information required by law to be distributed to Noteholders
and shall deliver such information to the Trustee at least five (5) days prior
to the date it is required by law to be distributed to Noteholders. Except to
the extent the Servicer breaches its obligations or covenants contained in this
Section 6.02, in no event shall the Servicer be liable for any liabilities,
costs or expenses of the Issuer, the Noteholders or the Note Owners arising
under any tax law, including without limitation federal, state, local or foreign
income or excise taxes or any other tax imposed on or measured by income or
gross receipts (or any interest or penalty with respect thereto or arising from
a failure to comply therewith).
          Section 6.03 Final Payment with Respect to Any Series. The Servicer
shall provide any notice of termination as specified for the Servicer in
Section 12.5(a) of the Indenture and in accordance with the procedures set forth
therein.
ARTICLE VII
MISCELLANEOUS PROVISIONS
          Section 7.01 Amendment.
          (a) This Agreement may be amended in writing from time to time by the
Issuer, the Servicer and the Trustee with the consent of the Required Persons
for each Series but without the consent of the Required Noteholders, to cure any
ambiguity, to correct or supplement any provisions herein which may be
inconsistent with any other provisions herein, to add any other provisions with
respect to matters or questions arising under this Agreement which shall not be
inconsistent with the provisions of this Agreement. The Trustee may, but shall
not be

20



--------------------------------------------------------------------------------



 



obligated to, enter into any such amendment which adversely affects the
Trustee’s rights, duties or immunities under this Agreement or otherwise, except
as otherwise may be provided in the Indenture.
          (b) Any provision of this Agreement may also be amended, supplemented,
modified or waived in writing from time to time by the Issuer, the Servicer and
the Trustee with the consent of the Required Persons for each Series for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Agreement or modifying in any manner the rights of
Noteholders of any Series then issued and outstanding; provided, however, that
no such amendment shall (i) reduce in any manner the amount of, or delay the
timing of, distributions which are required to be made on any Notes of such
Series without the consent of each Holder of Notes of such Series so affected,
(ii) reduce the aforesaid percentage required to consent to any such amendment,
without the consent of each Holder of Notes of all Series whose rights are to be
modified by such amendment or (iii) be effective unless the Rating Agency
Condition (if any) applicable to each Series is satisfied with respect to such
Amendment. The Trustee may, but shall not be obligated to, enter into any such
amendment which adversely affects the Trustee’s rights, duties or immunities
under this Agreement or otherwise, except as otherwise may be provided in the
Indenture.
          (c) Promptly after the execution of any such amendment, the Trustee
shall furnish notification of the substance of such amendment to each Noteholder
of each Series affected thereby, to any related Notice Person, any related
Enhancement Provider and to each Rating Agency providing a rating for such
Series.
          (d) It shall not be necessary for the Noteholders to give consent
under this Section 7.01 to approve the particular form of any proposed
amendment, but it shall be sufficient if such consent shall approve the
substance thereof. The manner of obtaining such consents and of evidencing the
Noteholders’ authorization of the execution thereof shall be subject to such
reasonable requirements as the Trustee may prescribe.
          (e) In connection with any amendment, the Trustee or any Notice Person
may request an Opinion of Counsel (from an external law firm) from the Servicer
to the effect that the amendment complies with all requirements of this
Agreement except that such counsel shall not be required to opine on factual
matters.
          (f) Notwithstanding any other provision of this Agreement to the
contrary, the consent of the Issuer shall not be required for the effectiveness
of any amendment which modifies the representations, warranties, covenants or
responsibilities of the Servicer at any time when the Servicer is not CFA or any
Affiliate of CFA or a successor Servicer has been appointed pursuant to
Section 2.01.
          (g) The Servicer will give the Trustee and the Notice Persons prompt
written notice of any relocation of any office from which it services the
Receivables and Related Security or keeps records concerning such items or of
its principal executive office The Servicer will at all times maintain each
office from which it services the Receivables, Related Security and other
property in its possession and part of the Trust Estate, its principal executive
office and its jurisdiction of organization within the United States of America.

21



--------------------------------------------------------------------------------



 



          Section 7.02 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. EACH OF THE PARTIES
TO THIS SERVICING AGREEMENT HEREBY AGREES TO THE NON-EXCLUSIVE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENT THEREOF. EACH OF THE
PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.
          Section 7.03 Notices. All demands, notices and communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered at, sent by facsimile to, sent by courier at or mailed by
registered mail, return receipt requested, to (a) in the case of the Issuer, to
Cofina Funding, LLC, 5500 Cenex Drive, St. Paul, Minnesota 55077, Attention:
Sharon Barber, Telephone: (651) 355-6974, (b) in the case of the Servicer to
Cofina Financial, LLC, 5500 Cenex Drive, St. Paul, Minnesota 55077, Attention:
Sharon Barber, Telephone: (651) 355-6974, (c) in the case of the Trustee, to its
Corporate Trust Office, and (d) in the case of the Required Persons and the
Rating Agencies for a particular Series, the respective addresses, if any,
specified in the Series Supplement relating to such Series; or, as to each
party, at such other address as shall be designated by such party in a written
notice to each other party given in accordance with this Section 7.04. Unless
otherwise provided with respect to any Series in the related Series Supplement,
any notice required or permitted to be mailed to a Noteholder shall be given as
required in the Indenture or any related Series Supplement.
          Section 7.04 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.
          Section 7.05 Delegation. Except as provided in Section 2.01, 2.02 or
2.12(b), the Servicer may not delegate any of its obligations under this
Agreement.
          Section 7.06 Waiver of Trial by Jury. To the extent permitted by
applicable law, each of the parties hereto irrevocably waives all right of trial
by jury in any action, proceeding, claim or counterclaim arising out of or in
connection with this Agreement or the Transaction Documents or any matter
arising hereunder or thereunder.
          Section 7.07 Further Assurances. The Servicer agrees to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by any Required Person or any
Notice Person more fully to effect the purposes of this Agreement, including,
without limitation, the execution of any financing

22



--------------------------------------------------------------------------------



 



statements or continuation statements relating to all or any portion of the
Trust Estate for filing under the provisions of the UCC of any applicable
jurisdiction.
          Section 7.08 No Waiver; Cumulative Remedies. No failure to exercise
and no delay in exercising, on the part of the Trustee, any Enhancement Provider
or the Noteholders, any right, remedy, power or privilege hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exhaustive of any rights, remedies, powers and privileges provided by law.
          Section 7.09 Counterparts. This Agreement may be executed in two or
more counterparts (and by different parties on separate counterparts), each of
which shall be an original, but all of which together shall constitute one and
the same instrument.
          Section 7.10 Successors and Assigns. This Agreement will inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns.
          Section 7.11 Actions by Noteholders.
          (a) Wherever in this Agreement a provision is made that an action
may be taken or a notice, demand or instruction given by Noteholders, such
action, notice or instruction may be taken or given by any Noteholder, unless
such provision requires a specific percentage of Noteholders or unless otherwise
provided in a Series Supplement. Notwithstanding anything in this Agreement to
the contrary, neither the Servicer nor any Affiliate thereof shall have any
right to vote with respect to any Note except as specifically provided in the
Indenture.
          (b) Any request, demand, authorization, direction, notice, consent,
waiver or other act by a Noteholder shall bind such Noteholder and every
subsequent holder of such Note issued upon the registration of transfer thereof
or in exchange therefor or in lieu thereof in respect of anything done or
omitted to be done by the Trustee or the Servicer in reliance thereon, whether
or not notation of such action is made upon such Note.
          Section 7.12 Merger and Integration. Except as specifically stated
otherwise herein, this Agreement sets forth the entire understanding of the
parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Agreement.
          Section 7.13 Headings. The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.
          Section 7.14 Rights of the Trustee. The rights, privileges and
immunities afforded to the Trustee in the Indenture shall apply to this
Agreement as if fully set forth herein.
          Section 7.15 No Bankruptcy Petition/Claims. Prior to the date that is
one year and one day after the Indenture Termination Date, the Servicer will not
institute against the Issuer, or join any other Person in instituting against
the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceedings under the laws of the
United States or any state of the United States.

23



--------------------------------------------------------------------------------



 



          Section 7.16 No Recourse. Notwithstanding anything else set forth in
this Agreement or any other Transaction Document, the Servicer agrees that the
obligations of the Issuer to the Servicer hereunder and under the other
Transaction Document shall be recourse to the Trust Estate only and specifically
shall not be recourse to the assets of the Issuer. In addition, the Servicer
agrees that its recourse to the Issuer and the Trust Estate shall, except to the
extent otherwise expressly provided in this Agreement, be limited to the right
to receive the Servicing Fee and such other amounts as are specifically
allocated to the Servicer pursuant to Section 5.4(c) of the Indenture. No
obligations of the Issuer hereunder shall constitute a “claim” (as defined in
Section 101(5) of the Bankruptcy Code) against the Issuer in the event that
amounts are not paid in accordance with the priority of payments set forth in
Section 5.4(c) of the Indenture.

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Issuer, the Servicer and the Trustee have caused
this Servicing Agreement to be duly executed by their respective officers as of
the day and year first above written.

            COFINA FUNDING LLC, as Issuer
      By:           Name:           Title:           COFINA FINANCIAL, LLC
as Servicer
      By:           Name:           Title:           U.S. BANK NATIONAL
ASSOCIATION, not in its
individual capacity, but solely as Trustee
      By:           Name:           Title:        

Servicing Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Daily Servicer Report
FORM OF DAILY SERVICER REPORT
Servicing Agreement

 



--------------------------------------------------------------------------------



 



COFINA FUNDING LLC
DAILY SERVICER REPORT
Reporting Date

              Amount  
Opening balance in Collection Account:
    500.00  
 
       
Collections received from Receivables
    1,000.00  
 
       
Payments made:
       
 
       
1. Amount of Accrued Facility Costs for sub account-
    1.00  
 
       
2. Required Reserve Amount transferred to Spread Maintenance Account-
    1.00  
 
       
3. Reduction in principal amount of Notes outstanding transferred to Settlement
Account
    1.00  
 
       
4. Amount payable to Seller based on Purchase Agreement-
(Amount equal to unpaid purchase price)
    1.00  
 
     
Total of payments made on this date
  $ 4.00  
 
     
 
       
Closing balance in Collection Account:
  $ 1,496.00  

Servicing Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Monthly Servicer Report
FORM OF MONTHLY SERVICER REPORT
Servicing Agreement

A-1



--------------------------------------------------------------------------------



 



COFINA FUNDING LLC
MONTHLY SERVICER REPORT — PAYMENTS OUT OF AVAILABLE DISTRIBUTION AMOUNT
Reporting Date:
Settlement Date:
*Information provided in the Base Indenture Article 5

              Amount  
Calculation of Available Distribution Amount:
       
Collection received during [immediately proceeding monthly period]
    17.00  
Amounts received from interest rate hedge counterparty
    1.00  
Total deemed collections
    1.00  
Receipts from Spread Maintenance Account
    1.00  
Earnings on permitted investments received during [immediately proceeding
monthly period]
    1.00  
 
     
Total Available Distribution Amount
    21.00  
 
     
 
       
Payments to be made:
       
 
       
1. Indenture Trustee
       
Fee
    1.00  
Out of pocket expenses
    1.00  
 
     
Maximum amount $20,000
Total
    2.00  
 
     
 
       
2. Servicer-
       
Fee for current settlement period
    1.00  
Arrears
    1.00  
 
     
Total
    2.00  
 
     
 
       
3. Custodian
       
Fee for current settlement period (maximum amount $10.000)
    1.00  
 
       
4. Successor Servicer (if appointed)
       
Reimbursement of transition costs incurred (maximum amount $50,000)
    1.00  
 
       
5. Interest Rate Hedge Provider-
       
Current scheduled payments due
    1.00  
Arrears
    1.00  
 
     
Total
    2.00  
 
     
 
       
6. Interest due on Outstanding Notes to Noteholders
       
Interest payments on Notes — paid to Settlement Account
    1.00  
Premiums due to Enhancement Provider
    1.00  
 
     
Total
    2.00  
 
     
 
       
7. Scheduled principal payment amount due — paid to Settlement Account
    1.00  
 
       
8. Supplemental principal payment amount — paid to Settlement Account
       
Warehouse Notes
    1.00  
Notes
    1.00  
 
     
Total
    2.00  
 
     
 
       
9. Interest Rate Hedge Provider-
       
All remaining amounts due
    1.00  
 
       
10. All other amounts due to:
       
Noteholders — paid to Settlement Account
    1.00  
Trustee
    1.00  
Custodian
    1.00  
Servicer
    1.00  
 
     
Total
    4.00  
 
     
 
       
11. Payment to issuer of any remaining Available Distribution Amount
    3.00      
 
     
Total Payments Due
  $ 21.00  
 
     
 
       
Do Payments equal Available Distribution Amount?
  Y or N?

Servicing Agreement

A-1



--------------------------------------------------------------------------------



 



Exhibit C
Form of Annual Servicer’s Certificate
FORM OF ANNUAL SERVICER’S CERTIFICATE
January [   ], 200[  ]
     This Servicer’s Certificate is delivered pursuant to the provisions of
Section 2.02(c)(ii) of the Servicing Agreement (as amended, modified, waived,
supplemented or restated from time to time, the “Agreement”), dated as of
August 10, 2005, by and among Cofina Funding, LLC, as issuer (the “Issuer”),
Cofina Financial, LLC, as Servicer (the “Servicer”) and U.S. Bank National
Association, as trustee (in such capacity, together with its successors and
assigns in such capacity, the “Trustee”). Capitalized terms used not defined
herein have the meanings provided in the Agreement.
     The undersigned, a duly elected Responsible Officer of the Servicer, hereby
certifies to the Trustee and the Notice Persons and their respective successors
and assigns, as follows:
     (i) a review of the activities of the Servicer during the preceding
calendar year (or portion thereof, as applicable) and of its performance under
the Agreement was made under the supervision of the officer signing this
Servicer’s Certificate; and
     (ii) to the best of such officer’s knowledge, based on such review, the
Servicer has fully performed in all material respects all of its obligations
under the Agreement and each other applicable Transaction Document to which it
is a party throughout such period[, except as set forth on Schedule I hereto.]

                  COFINA FINANCIAL, LLC.,
as the Servicer    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

Servicing Agreement

B-1



--------------------------------------------------------------------------------



 



Exhibit D
Form of Credit Manual
FORM OF CREDIT MANUAL
Servicing Agreement

C-1



--------------------------------------------------------------------------------



 



Exhibit E
Form of Accounting Control
Procedures and Processing Report
FORM OF ACCOUNTING CONTROL
PROCEDURES AND PROCESSING REPORT
Servicing Agreement

D-1



--------------------------------------------------------------------------------



 



Cofina Financial
Policies and Procedures Manual
Table of Contents

         
 
       
Section 1.0 General
     
1.01 Board of Directors
    3  
1.02 Loan Committee
    3  
 
       
Section 2.0 Credit Administration and Approval
    6  
2.01 Scope of Financing
    6  
2.02 Obligors
    7  
2.03 Loan Application
    8  
2.04 Credit Analysis
    13  
2.05 Collateral Analysis
    29  
2.06 Environmental Analysis
    35  
2.07 Construction Lending
    37  
2.08 LLC Lending
    40  
2.09 Loan Agreement
    42  
2.10 Security Requirements
    49  
 
       
Section 3.0 Loan Administration
    54  
3.01 Loan File Organization
    54  
3.02 Asset Classifications
    55  
3.03 Portfolio Monitoring
    62  
3.04 Customer and Loans Servicing
    63  
3.05 Collection Procedures
    69  
3.06 Customer Concentration
    81  
3.07 Reserve Guidelines
    82  
 
       
Section 4.0 Legal Documentation
    83  
4.01 Legal Documentation Overview
    83  
4.02 Real Estate Mortgage Documentation
    84  
4.03 Supplemental/Amendment RE Mortgage Documentation
    88  
4.04 Release of Mortgage Documentation
    92  
4.05 Security Agreement Documentation
    96  
4.06 UCC 1 Financing Statement Documentation
    104  
4.07 Assignment of PECFA Proceeds
    106  
4.08 Assignment of Stock Documentation
    108  
4.09 Loan Agreement Waiver Documentation
    110  
4.10 Subordination Agreement Documentation
    112  

1



--------------------------------------------------------------------------------



 



         
Section 5.0 Money Desk Procedures
    115   
5.01 Disbursements
    115   
5.02 Electronic Funds Transfers (EFT)
    118   
5.03 Deposits
    119   
5.04 Cash Management
    120   
5.05 Daily Transaction Sheets
    122   
5.06 Authorized Check Signatories
    123   
5.07 Borrowing Guidelines
    124   
 
       
Section 6.0 Accounting, Financial Control, and Reporting
    125   
6.01 Accounting
    125   
6.02 Financial Control
    128   
6.03 Reporting
    132   
6.04
       
 
       
Section 7.0 Disaster Recovery Plan
    134   
Section 8.0 Equity Retirements and Patronage Decisions
    136   
8.01 General Equity Retirements
    136   
8.02 Equity Retirements of Liquidating Customers
    138   
8.03 1099PAT Processing
    139   
 
       
Section 9.0 Grain Credit Analysis
    140   

2



--------------------------------------------------------------------------------



 



     
1.01 Board of Directors
   
 
  Under its Articles and By-Laws, Cofina Financial (COFINA) is run by its Board
of Directors (the “Board”)
 
   
 
  The Board consists of six members; three CFA
and three CHS.
 
   
 
  Day-to-day running of Cofina is delegated to the management team. Lending
authorities for all loan, classification and pricing approvals have been
delegated to the Cofina Loan Committee, as per the written authority dated
February 24, 2003 (See Sec. 1.03 – Loan Committee). The Board retains all
approval authority for loan compromises or loan write-offs.
 
   
 
  The Board holds a minimum of four meetings per year at which the management
team will report on the operations of the company. The reports include, but are
not limited to:
 
   
 
 
•    Financial statements
 
 
•    Credit quality of loan portfolio
 
 
•    Credit reviews performed by banks on loan portfolio that have been received
by the Chief Financial Officer
 
 
•    Annually, the budget for the next financial year,
for Board approval
 
 
•    Annually, the report of the auditors on the financial statements
 
   
1.02 Loan Committee
   
 
   
 
  The Loan Committee is comprised of five members:
 
   
 
 
•    The President of Cofina
 
 
•    The Chief Financial Officer of Cofina
 
 
•    Credit Administrator
 
 
•    Director Wholesale Credit
 
 
•    Director Retail Credit
 
 
•    The Member officer rotates on a monthly basis.

3



--------------------------------------------------------------------------------



 



     
 
  Three voting members, one of which must be the President or the CFO, are
required for the committee to be quorate. The meetings are also attended by the
Legal Administrator and the presenting loan officer.
 
   
 
  The Loan Committee is scheduled every Monday at 8:00 a.m. Credit reports and
back-up data must be provided to the Legal Administrator on or before noon on
the Thursday prior to the Monday meeting. The agenda for the meeting must be
distributed by Thursday afternoon. Apologies for absence must be given to the
Legal Administrator.
 
   
 
  The loan officer responsible for each loan on the agenda must attend the
meeting to present his credit. If the loan officer is unable to physically
attend the meeting, he must join it by telephone. Credits will be held over to
the next meeting if the loan officer is unable to attend.
 
   
 
  The Loan Committee meets to consider the following actions:
 
   
 
 
•    Approve new loans
 
 
•    Approve revised loans
 
 
•    Approve loan extensions
 
 
•    Approve annual reviews
 
 
•    Approve changes to payment schedule
 
 
•    Approve premium or discount pricing from the pricing matrix
 
 
•    Approve advances pre-finalization of security
 
 
•    Approve releases from security
 
 
•    Approve exceptions to the limitations on advances
 
 
•    Review loans where there have been violations of the agreement and approve
waiver where appropriate.
 
 
•    Review loans that have failed the Stressed Realizable Value Test
 
 
•    Review loans that have slipped from an Acceptable, non-criticized asset
classification
 
 
•    Approve loan servicing actions
 
 
•    Review progress of loan servicing actions

4



--------------------------------------------------------------------------------



 



     
 
 
•    Approve Loan Service Plans
 
 
•    Review progress of Loan Service Plans
 
 
•    Approve issuing Liquidation Notice
 
 
•    Review discount rates used in Collateral Analysis Worksheet
 
 
•    Approve loan classifications
 
 
•    Approve outside attorneys to be used for assisting with security
requirements
 
   
 
  All decisions must be approved unanimously by those voting members attending
the Loan Committee meeting.
 
   
 
  All decisions must be minuted by the Legal Administrator. Minutes must be
signed by the voting members who made the decision and then presented at the
next Loan Committee meeting.
 
   
 
  The minutes are filed by the Legal Administrator and held in the offices of
Cofina for five years before being archived.

5



--------------------------------------------------------------------------------



 



      2.0 - Credit Administration and Approval
 
   
2.01 — Scope of Financing
   
 
   
 
  Cofina primarily offers three types of loans to cooperatives:
 
   
 
 
•    Operating Loans - These short-term loans typically finance a portion of the
current asset needs of a customer. Operating loans mature annually and are
reviewed by the loan officers prior to any extension or renewal. All operating
Loan extensions are to be approved by Loan Committee and are limited to a loan
period of no more than 14-months beyond the Operating Loan’s initial date of
origination.
 
   
 
 
•    Term Loans - These long-term loans typically supplement equity in financing
the permanent capital needs of a customer. Term loans range in maturity from
thirteen months to ten years.
 
   
 
 
•    PECFA Loans - Used for the purpose of funding the environmental cleanup
process for contaminated petroleum sites in Wisconsin. The State of Wisconsin
reimburses the Obligor for the periodic interest charges prior to completion of
the project and for the principal balance of the Loan upon completion of the
cleanup project. These loans are structured and term loans with four to six-year
maturities and, in addition to recourse to the State of Wisconsin, are fully
collateralized by the assets of the Obligor.

6



--------------------------------------------------------------------------------



 



     
2.02 Obligors
   
 
  Cofina can make loans to:
 
   
 
 
•    local cooperatives
 
   
 
 
•    retail operations of regional cooperatives
 
   
 
 
•    local or retail cooperative suppliers that benefit Cofina customers
 
   
 
 
•    joint ventures where local cooperatives maintain majority ownership.

7



--------------------------------------------------------------------------------



 



     
2.03 Loan Application
   
 
   
 
  Credit process commences with the completion of a loan application. In cases
of maturing operating loans, Cofina will mail a loan application to the customer
for customer board approval at least 90 days before maturity date.
 
   
 
  A copy of an application is attached to this procedure. Each application has
three sections that must be completed before Cofina will consider the loan
request.
 
   
 
 
•    Resolution of Board of Directors - In this section, the applicant’s Board
approves a resolution to borrow a maximum amount of money from Cofina. This
amount includes any new term debt, the requested Operating loan amount, and any
other funding requested. Existing term debt is not included in the new board
resolution. The Board Secretary must certify that the Board approved this
borrowing resolution.
 
   
 
 
•    Application Information - In this section, the customer, Board, and
management specify the amount applied for, the purpose of the loans, collateral
offered, proposed repayment, and other information important in the credit
decision. All parts of this section must be completed.
 
   
 
 
•    Signature Page - In this section, all Board officers and directors must
provide signatures for future reference on other loan documents. The Board
President and Secretary must provide additional information.
 
   
 
  Signed application forms must be submitted along with applicant’s latest audit
report and financial planning documents. It is a requirement that the audit
report is unqualified.
 
   
 
  If the applicant is a prospective new customer, he must submit the last three
years’ audit reports.
 
   
 
  The financial planning documents should include operating budgets, capital
expenditure plans and

8



--------------------------------------------------------------------------------



 



     
 
  equity servicing plans. Feasibility and marketing plans will also be required
if the customer is proposing to commence a new project.
 
   
 
  As applications are received, they are date stamped, logged in the Maturity
Status Report and given to the loan officer for processing.
 
   
 
  Completed and processed applications are placed in the customer loan file.

9



--------------------------------------------------------------------------------



 



COFINA FINANCIAL
APPLICATION FOR LOAN
Dated:                      2002
Name of
Applicant:                                                                
                                    
Corporate
Address:                                                                 
                                   
RESOLUTION OF THE BOARD OF DIRECTORS
     This corporation under its Articles of Incorporation and Bylaws has full
authority to borrow money and to give security by mortgage, security agreement,
pledge, or otherwise, of its own property and of property delivered to it for
marketing or otherwise; and all acts prerequisite to the adoption of this
resolution have been taken in proper form, time, and manner:
     RESOLVED, That the President, Secretary, Vice President, or any other
designated party                                          (officer, director
and/or manager) of this corporation, and each of them, are hereby jointly and
severally authorized and empowered to obtain for and on behalf of the
corporation, from time to time, from COFINA FINANCIAL (Lender) a loan or loans
under this resolution, not exceeding in the aggregate the sum of
$                                         at any time outstanding, exclusive of
amounts authorized to be borrowed under other resolutions submitted to Lender
for such purposes:
     1. To execute such application or applications (including exhibits,
amendments, and/or supplements thereto) as may be required;
     2. To obligate this corporation in such amounts, at such rates of interest,
and on such other terms and conditions, as the officer or officers so acting
shall deem proper;
     3. To execute and deliver to Lender or its nominee all such written
instruments as may be required by Lender in regard to, or as evidence of, any
loan made pursuant to the terms of this resolution;
     4. To pledge, hypothecate, mortgage, convey, or assign property of this
corporation, of any kind, and in any amount, as security for any or all
obligations (past, present, and/or future) of this corporation to Lender;
     5. From time to time, to pay, extend, or renew any such obligation or
obligations;
     6. To reborrow from time to time, subject to the provisions of this
resolution, all or any part of the amounts repaid to Lender or Lenders or any of
them;
     7. To purchase Lender’s capital stock in the amount of $1,000 at par value,
if Borrower currently does not have capital stock equal to or in excess of
$1,000. At three years, from the date of Lender’s first loan commitment,
Borrower further agrees to retain total stock investment in an amount equal to
3% of its average loan balances for the previous year and to maintain such stock
investment for the existence of any indebtedness to Lender, or in such amount as
may be prescribed by Lender’s board of directors.
     8. To remit the amounts due directly to Lender for the monthly term
payments and interest payments on such loan(s), as billed directly to Lender.
     RESOLVED FURTHER, That the officers of this corporation, and each of them,
are jointly and severally authorized and directed to do and/or cause to be done,
from time to time, all things which may be necessary and/or proper for the
carrying out of the terms of this resolution.
CERTIFICATION
As Secretary of this corporation I certify that this resolution was duly adopted
by its Board of Directors at a meeting held on                     day of
                                                              ,
2002.                                                            
Secretary
APPLICATION FOR LOAN
APPLICANT:                                                                  
                                  

10



--------------------------------------------------------------------------------



 



ADDRESS:                                                                     
                               

1.   Amount Applied for:

                 
Operating:
  $       (New Money)
Term:
          (New Money)
TOTAL:
  $            

2.   Purpose of Loan:
Operating:
Term:   3.   Collateral Offered:
If loan(s) are granted, all property mortgaged, pledged, or assigned by
Applicant to Lender as security for loans made before or after such loan(s)
shall be security for all loans made by Lender to Applicant.   4.   List all
liens presently filed against property offered as collateral:
  5.   Proposed method of payments:

  a)   Applicant will pay the principal of the loan(s) as follows:

Operating:
Term:     b)   Applicant will pay interest monthly on the unpaid balance at the
per annum interest rate prescribed by Lender’s board of directors, as provided
for in the loan agreement.     c)   Applicant will be billed directly from
COFINA FINANCIAL for the monthly principal and interest payments as provided for
in 5(a) and 5(b), and to remit the amounts due directly to Lender.

6.   Is Applicant involved in or threatened with any lawsuit? Yes
                     No                      (if yes, describe on a separate
sheet)   7.   Applicant agrees to submit annually to Lender, and at such other
times as Lender may require, a statement of condition in form approved by
Lender. Applicant further agrees that Lender may, at any time that it is
indebted to Lender, examine its books, records, and accounts.   8.   If the loan
is completed, Applicant agrees to pay to Lender loan set up fees as follows:

          Operating Loan Commitment   Documentation Set Up Fee:
Up to $500,000
  $ 250.00  
$500,000 to $1mm
  $ 500.00  
Over $1mm
  $ 1,000.00    
New Term Loan
        10 basis points on new commitment, one time fee.

     Applicant further agrees to execute all documents and furnish all
instruments required by Lender, necessary for completion of the loan(s).
     Applicant agrees that if, after acceptance of this application, Applicant
should be unwilling, or for any reason, unable to close the loan, it will pay
all expenses Lender has incurred in its connection.
Page -2-

11



--------------------------------------------------------------------------------



 



APPLICATION FOR LOAN
The undersigned as duly elected or appointed officers of the corporation named
on page one, certify that:

  1.   The undersigned are the duly qualified incumbents of the offices as shown
opposite the respective names, and that the signatures are true and genuine
specimens thereof.     2.   All statements, answers, and representatives are
given in connection with this loan application are factual and warranted
correct.

PRESIDENT’S NAME:                                                              
                                       
Term Expires:                                                             
SIGNATURE:                                                                
                                     
ADDRESS:                                                                   
                                  
SECRETARY’S NAME:                                                              
                                       
Term Expires:                                                             
SIGNATURE:                                                                
                 
ADDRESS:                                                                   
                                  
(SIGNATURES REQUIRED BELOW WHEN PARTY IS AUTHORIZED TO SIGN DOCUMENTS)

          NAME   SIGNATURE    
VICE PRESIDENT NAME:
       
 
     
 
       
Address:
       
 
     
 
       
DIRECTOR NAME:
       
 
     
 
       
Address:
       
 
     
 
       
DIRECTOR NAME:
       
 
     
 
       
Address:
       
 
     
 
       
DIRECTOR NAME:
       
 
     
 
       
Address:
       
 
     
 
       
DIRECTOR NAME:
       
 
     
 
       
Address:
       
 
     
 
       
DIRECTOR NAME:
       
 
     
 
       
Address:
       
 
     
 
       
MANAGER’S NAME:
       
 
     

Page -3-

12



--------------------------------------------------------------------------------



 



2.04 — Credit Analysis

     
General
  Cofina credit analysis is differentiated based on the size, complexity, and
quality of the customer and the proposed loan package. Differential credit
analysis, however, needs to follow a consistent format to streamline and
simplify analysis and portfolio monitoring processes. This is achieved by
completing a standard format credit report.  
 
  As the primary customer contact, the loan officer is responsible for
completing the credit reports.  
Credit Report
  The following framework explains the credit report outline used to document
CFA credit analysis and loan package recommendations. A copy of a credit report
is attached to this procedure.
 
   
 
 
•    Credit Report Cover Sheet – this page provides an executive summary of the
customer and requested financing. Customer information on existing loans and
current asset classifications are included. The Financial Summary helps identify
strengths and weaknesses to be discussed further in the main body of the Credit
Report.
 
   
 
 
•    Uniform Classification Score worksheet - this page sets out the loan
underwriting standards that guide the relationship with the customer. It
provides a quantitative analysis of the Customer’s most current, audited
financial performance. This analysis involves a weighted score of key financial
ratios used in determining a foundation of what is termed a Risk Rating.
 
   
 
 
       The credit report should clearly demonstrate that these underwriting
standards are satisfied, or the loan officer should identify offsetting
financial or management strengths that justify the loan. Added loan controls
which help minimize credit risk may justify loans where the underwriting
standards are not met.
 
   
 
 
       The interest rate on the loans will be set by matrix depending on the
customer’s classification as to these loan standards. The

13



--------------------------------------------------------------------------------



 



     
 
 
      current pricing matrix is attached. Premium and discount pricing from this
pricing matrix will be permitted upon approval of the Loan Committee.
 
   
 
 
•    Recommendations – This section summarizes
the key factors in this loan relationship and makes a specific recommendation.
 
   
 
 
•    Overview – This section should provide the reader with an executive summary
of the financing request, the financial strengths that support the loan, and the
credit risks inherent in the loan. If the requested financing involves
significant new term debt for expansion, the economic support or feasibility of
the project should be discussed here. Key points raised here should be supported
and explained in the main body of the Credit Report.
 
   
 
 
•    Financial Analysis – This section addresses the financial trends and the
liquidity, solvency and profitability strengths and weaknesses of the customer.
 
   
 
        The following financial guidelines are used in this analysis:

              Measurement   Guideline
 
 
•    Salaries to Gross Margins (%)
  <40%
 
 
•    Distribution Expense to GM (%)
  £50%
 
 
•    Local Savings to Sales (%)
  >2%
 
 
•    Net Worth to Total Assets (%)
  50 to 75%
 
 
•    Local Net Worth to Local Assets (%)
  >50%
 
 
•    Accounts Receivable Under 60 Days (%)
  >85%
 
 
•    Accounts Receivable Over 1 Year (%)
  <1%
 
 
•    Bad Debt to Sales (%)
  <0.1%
 
 
•    Inventory to Sales (%)
  5 to 10%
 
 
•    Working Capital to Sales (%)
  7 to 10%
 
 
•    Return on Assets (%)
  >10%

     
 
  These ratios are guidelines which Cofina uses as a means to communicate the
financial position that it believes will allow most local cooperatives to
successfully grow in the future. It is recognized that few customers will meet
or exceed all of these guidelines.  
 
  If weaknesses are apparent, the loan officer

14



--------------------------------------------------------------------------------



 



     
 
  should begin to demonstrate how the customer can and will address issues that
raise credit quality problems
 
   
 
  Exposure Analysis — This section summarizes risk exposure by presenting key
ratios and underwriting standards. This section also addresses capital
expenditure and equity retirement plans.
 
   
 
 
•    Security — This section addresses key issues related to the security
filings and security position held by Cofina.
 
   
 
 
•    Management — This section rates management capabilities and identifies
Board or management issues that may affect loan risk.
 
   
 
 
•    Attachments – Attachments to the credit report should include a
liquidity/collateral analysis, comparative financial information, budgets (as
needed), working capital analysis (as needed) and the proposed loan agreements.
 
   
 
  If a customer shows signs of deteriorating credit quality, the credit report
should also include a Loan Service Plan. This section should explain the
specific steps the loan officer has planned to address the weaknesses identified
in the credit report which cause the deteriorating financial performance and
asset quality. Although Cofina strives to help customers resolve financial
difficulties, the plans must also address how the Cofina position will be
strengthened or preserved.
 
   
 
  Completed credit reports are then presented to the Cofina Loan Committee. In
the case of renewals, the presentation must take place at least 30 days before
maturity date.
 
   
 
  Loans will not be approved for new customers which, upon the approval of such
loans, will receive an Adverse classification (see Sec 3.02 – Asset
Classifications).
 
   
 
  Additional loans will not be granted to existing customers with less than a
Substandard classification.

15



--------------------------------------------------------------------------------



 



                                                 
Date:
                                                Cooperative Name:   Coop Name
  Analyst:                                     City and State:   City, State
  FYE:   FYE: Date                        
Manager:
          Years:                                    
Credit Score — Current
  FAMAS:       UCS:     0.00     CFA Pricing     0     S   #N/A   T   #N/A
Credit Score — Recmd
  FAMAS:       UCS:     0.00     CFA Pricing     0     S   #N/A   T   #N/A
Auditor:
          Scope                                    

Loan(s) Requested & Outstanding as of:

                                          Request   Current   Outstanding   High
  Low   Maturity Loan Type   Amount   Commitment   Balance   Point   Point  
Date
Seasonal
                                   
Term
                                    TOTAL   $0   $0   $0   Term Amortization
(Years):
   
 
  Seasonal                            
Changes
  Term                            
 
  Other                            
Total Commitment:
  $0                    

Recommendation(s):

                                    USC Rating   CFA Pricing   1   Approval of
the attached Loan Quality Classification:   0.00   0   2   Approval of a   $ —  
Seasonal Line of Credit with a          maturity, expiration and maturity date.
 
                   
3
  Approval of a   $ —   Term Loan. (see terms)          
 
                   

         
 
  Expiration Date    
 
  Maturity Date    
 
  Monthly Payment    
 
  Date of First Payment    

Loan Covenant(s)

         
* Financial Information:
  Unqualified Annual Audit and monthly Financial Statements    
* Local Net Worth of no less than:
  * Working Capital Minimum of:    
* Local Ownership of no less than:
  * Seasonal Loan Paydown to Zero for:    
* Capital Expenditures of no more than:
  * Equity Retirements of no more than:    
* Dividends awarded of no more than:
       

Signatures (required)
Approved Recommendation — Loan Committee Meeting Date:
                                        

                 
Loan Committee Member:
 
 
  Signature:  
 
     
Loan Committee Member:
 
 
  Signature:  
 
     
Loan Committee Member:
 
 
  Signature:  
 
   

Financial Summary

                                              2002   2003   2004                
Gross Sales ($):   $ 0     $ 0     $ 0     Completed Uniform
Local Savings ($):   $ 0     $ 0     $ 0     Classification
LLC, Subsidiary Profit/(Loss):   $ 0     $ 0     $ 0     UCS Worksheet — PAGE 2
Ownership (%):     0 %     0 %     0 %   Analysis Reports Attached

Local Ownership (%):
    0 %     0 %     0 %   Credit Report Narrative:
    x  
Local Net Worth ($):
  $ 0     $ 0     $ 0     Ratio Analysis
    x  
Local Leverage (%):
    0 %     0 %     0 %   Net Funds Flow Analysis:
    x  
Loan Commitment to SRV:
    0 %     0 %     0 %   Working Capital Analysis:
    x  
Loan Balance to SRV:
    0 %     0 %     0 %   Collateral Analysis:
    x  
Net Funds ($):
  $ 0     $ 0     $ 0     FAMAS Report:
    x  
Current Ratio:
    0.00       0.00       0.00     Other:
    x  
Working Capital:
  $ 0     $ 0     $ 0                  

16



--------------------------------------------------------------------------------



 



Coop Name
City, State
FYE: Date
Financial Guidelines

                                                                      Titles &
Ratios/Year   2001             2002             2003             2004          
                 
Sales — % Sales Change
  $ 0       0.0 %   $ 0       0.0 %   $ 0       0.0 %   $ 0       0.0 %   %
Sales Increase
Margin $ — % of Sales
  $ 0       0.0 %   $ 0       0.0 %   $ 0       0.0 %   $ 0       0.0 %   Area
Averages
Salaries as a % of Gross Margin
  $ 0       0.0 %   $ 0       0.0 %   $ 0       0.0 %   $ 0       0.0 %   < 40%
Distribution Expense — % of GM
  $ 0       0.0 %   $ 0       0.0 %   $ 0       0.0 %   $ 0       0.0 %   < 50%
Interest — % of Gross Margin
  $ 0       0.0 %   $ 0       0.0 %   $ 0       0.0 %   $ 0       0.0 %    
 
                                                                   
Other Income/(Expense)
  $ 0             $ 0             $ 0             $ 0              
LLC, Subsidiary Profit/(Loss)
  $ 0             $ 0             $ 0             $ 0              
 
                                                                   
Total Expenses — % of Gross Margin
  $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %    
Local Savings as a % of Sales
  $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   3
- 5%
 
                                                                   
Net Worth as a % of Total Assets
  $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   50
- 75%
Local Net Worth — % of Local Assets
  $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   >
50%
Loan Covenant Stipulation
  $ 0             $ 0             $ 0             $ 0            
(Compliance/Waiver)
 
                                                                   
Accounts Receivable Aging
                                                                   
Under 30
  $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   >
80%
 
                                                           
31-60 Days
  $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %  
0.00%
 
                                                           
61-90 Days
  $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %    
 
                                                           
91 Days - 6 Months
  $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %    
 
                                                           
6 Months - 1 Year
  $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   <
1% 
 
                                                           
Over 1 Year
  $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %  
0.00% 
 
                                                           
Budget
  $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %    
 
                                                           
Deferred
  $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %    
 
                                                           
Total — % Sales
  $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %    
 
                                                                   
Bad Debt as a % of Sales
  $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   <
0.25% 
Days Outstanding
    0.00               0.00               0.00               0.00              
Average AR
                                                                   
 
                                                                   
Inventory as a % of Sales
  $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   5
- 10%
Inventory Turns
    0.00               0.00               0.00               0.00              
 
                                                                   
Working Capital as a % of Sales
  $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   $ 0       0.00 %   7
- 10%
Current Ratio
    0.00               0.00               0.00               0.00             >
1.5:1
 
                                                                   
Fixed Asset Expenditures
  $ 0             $ 0             $ 0             $ 0             % of
Depreciation
Loan Covenent Guideline — Fixed Assets
  $ 0             $ 0             $ 0             $ 0            
(Compliance/Waiver)
Stock Retired
  $ 0             $ 0             $ 0             $ 0             Board Decision
Loan Covenent Guideline — Stock
  $ 0             $ 0             $ 0             $ 0            
(Compliance/Waiver)
 
                                                                   
Return on Assets
    0.00               0.00               0.00               0.00              
Local Return on Assets
    0.00               0.00               0.00               0.00             >
10%
Gross Margin per Employee
  $ 0             $ 0             $ 0             $ 0              
 
                                                                   
Seasonal Loan Balance at FYE
  $ 0             $ 0             $ 0             $ 0              
Other Loan Balance at FYE (PECFA)
  $ 0             $ 0             $ 0             $ 0              
Term Loan Balance at FYE
  $ 0             $ 0             $ 0             $ 0              
~ Less Current Portion of Term Debt
  $ 0             $ 0             $ 0             $ 0              
 
                                                           
 
                                                                   
Local Net Worth to Term Debt
  No Term Debt           No Term Debt           No Term Debt           No Term
Debt            
Local Leverage
    0.00               0.00               0.00               0.00              

17



--------------------------------------------------------------------------------



 



Coop Name
City, State
FYE: Date
Table 1: Working Capital Test

                 
Basic Working Capital Requirements:
               
Accounts Receivable
  Lowest Month:   $ 0  
Inventory
  Fiscal Year End   $ 0  
 
             
Basic Working Capital Required:
          $ 0  
 
               
Less 90% of Seasonal Inventory:
               
Fertilizers:
  $ 0          
Chemicals:
  $ 0          
OTHER (Seed & Twine):
  $ 0          
 
             
 
          $ 0  
 
               
Less: Accounts Payable (10 Day Float)
          $ 0  
 
             
Estimated Permanent WC Required (% Sales)
    0.00 %   $ 0  
 
             
 
               
Working Capital on September 30th:
  $ 0          
Current Portion of Long Term Debt:
  $ 0          
Usable Working Capital (% OF Sales)
    0.00 %   $ 0  
 
             
Surplus
          $ 0      
Table 2: Projected Change in Working Capital
 
Useable Working Capital as of:
          $ 0  
 
               
PROJECTIONS
               
SOURCES:
               
Local Savings
  $ 0          
Depreciation
  $ 0          
Regional Cash Patronage
  $ 0          
Term Loan
  $ 0          
Regional Stock Retired
  $ 0          
Other
  $ 0          
Total Working Capital Sources
          $ 0  
 
               
USES:
               
Cash Patronage Distributed
  $ 0          
Purchased Investments
  $ 0          
Term Loan Payments
  $ 0          
Stock Retirements
  $ 0          
Fixed Assets
  $ 0          
Other Uses (Taxes)
  $ 0          
Total Working Capital Uses
          $ 0  
 
             
Projected Increase (Decrease) in Working Capital:
          $ 0  
 
               
 
             
Newly Projected Working Capital
          $ 0  

18



--------------------------------------------------------------------------------



 



Coop Name
City, State
FYE: Date

                              Net Funds Available Add Cash Sources:   2002  
2003   2004
Local Savings
  $ 0     $ 0     $ 0  
Patronage Refunds
  $ 0     $ 0     $ 0  
Depreciation
  $ 0     $ 0     $ 0        
Total Sources:
  $ 0     $ 0     $ 0  
 
                       
Less Required Cash Uses:
                       
 
                       
Net of Organizations Investments
  $ 0     $ 0     $ 0  
Cash Patronage Paid (20%)
  $ 0     $ 0     $ 0  
Other Required Uses (Taxes)
  $ 0     $ 0     $ 0        
Total Required Uses:
  $ 0     $ 0     $ 0  
 
                             
Net Funds Available
  $ 0     $ 0     $ 0        
 
                       
3 YR Average
          $ 0          
 
                       
Net Funds Used
                       
Fixed Assets Added
  $ 0     $ 0     $ 0  
Stock Retired
  $ 0     $ 0     $ 0  
Term Debt Payments
  $ 0     $ 0     $ 0        
Total Elective Uses:
  $ 0     $ 0     $ 0  
 
                             
Net Funds Flow
  $ 0     $ 0     $ 0        

              GUIDELINE: Limit annual Term Debt payment to 50% of 3-Year Average
of NFA

 
           
(Term Debt Capacity) 3-Year NFA (x) 50% =
  $ 0      
(Debt Pmts/NFA) Term Payments / 3-Year NFA =
  No Term Debt    
Term Debt Capacity (x) 7-Years to Service Debt =
  $ 0      
 
            GUIDELINE: Local Net Worth to Term Debt Ratio should be 2:1 or more

 
           
FYE 19XX Local Net Worth =
  $ 0      
Term Debt (Less Current Portion) =
  $ 0      
Local Net Worth to Term Debt =
  No Term Debt   :1

19 



--------------------------------------------------------------------------------



 



     

                                  Year Ending  
 
  Classifications   Current   New Account Name  
 
  CFA                 Location  
 
  Wgt UCS Score           #DIV/0!        
If Different than Weighted UCS Score — see notes below è
  Rec’d UCS                        
 
  Ave Volume                

                                                                               
          Weight           A1     A2     A3     M4     Adv.               Given
  Ratio   1     2     3     4     5     Description   Calculations/Comments
 
  Local Leverage     < 35 %     < 50 %     < 80 %     < 100 %     > 100 %  
Total LTD (Less Current)   Ttl LTD =   $ 0     LNW =   $ 0  
25%
          #DIV/0!   #DIV/0!   #DIV/0!   #DIV/0!   #DIV/0!   Local Net Worth    
      Ratio =   #DIV/0!        
 
  Debt Service     > 2.5       >2.0       > 1.5       > 1.0       < 1.0     Net
Funds Available   3-Yr NFA =   $ 0     Current LTD =   $ 0  
15%
  Coverage   #DIV/0!   #DIV/0!   #DIV/0!   #DIV/0!   #DIV/0!   Current Portion
LTD           Ratio =   #DIV/0!        
 
  Liquidity -     > 2.0       > 1.5       > 1.25       > 1.0       <1.0    
Current Assets   CA =   $ 0     CL =   $ 0  
10%
  Current Ratio   #DIV/0!   #DIV/0!   #DIV/0!   #DIV/0!   #DIV/0!   Current
Liabilities           Ratio =   #DIV/0!        
 
  Collateral     < 40 %     < 60 %     < 75 %     > 75 %     > 90 %   Total
Liabilities   CFA Liabilities =   $ 0     Est. Mkt Value=   $ 0  
10%
          #DIV/0!   #DIV/0!   #DIV/0!   #DIV/0!   #DIV/0!   Estimated Market
Value           Ratio =   #DIV/0!        
 
  Local Net     > 4.0 %     > 2.0 %     > 1.0 %     > 0.0 %     < 0.0 %   Local
Net Savings   LNS =   $ 0     Gross Sales =   $ 0  
25%
  Savings   #DIV/0!   #DIV/0!   #DIV/0!   #DIV/0!   #DIV/0!   Gross Sales      
    Ratio =   #DIV/0!        
 
  Management                                           ç Enter the weight value
in the corresponding cell, as determined by the Loan Office.   AR < 60 Days =
$                    ,   AR > 6-Months = $                    
15%
  (Trends, Environmental)     —       —       —       —       —            
Inventory Turns =                      , Environ Issues:

Comments:

 



--------------------------------------------------------------------------------



 



RECOMMENDATIONS:

•   Approval of the attached Loan Quality Classification Worksheet. A1,2,3,4,5
etc   •   Approval of a $                     seasonal loan with a      /      /
      maturity, expiration and reinstatement date.   •   Approval of a
$                     term loan.

             
Expiration Date
  /       /02    
Maturity Date
  /       /    
Monthly Payment
    $      
Date of First Payment
  /       /02    

•   Limitation on Advances: (If none, list NONE)       Advance term prior to
seasonal            Yes       No

  •   Limit seasonal/term advances until receipt of board resolution and loan
application authorizing borrowing in the amount of $                    .     •
  Limit seasonal/term until receipt/completion of:

  ◊   Security interest     ◊   Assignment of Investment in Cenex Harvest States
    ◊   Assignment of Investment in Land O’Lakes, Inc.     ◊   Assignment of
Other Investment     ◊   Completion of Real Estate Mortgage requirements

•   $                     of the term loan commitment is limited until receipt
of an acceptable feasibility study.   •   Limit Seasonal/Term until
receipt/completion of:

  •   Security Interest     •   Assignment of investment in Cenex Harvest States
    •   Assignment of investment in Land O’Lakes, Inc.     •   Assignment of
investment in Other Investment     •   Real estate mortgage in the amount of
$                    , covering:

•   Loan Agreement Conditions:

  •   Financial information: Unqualified annual audit and monthly financial
statements     •   Cash Patronage:                     %     •   Fixed Assets:
$                    .     •   Equity Retirements: $                    .     •
  Local Net Worth of no less than:     •   Local Net Ownership:

22



--------------------------------------------------------------------------------



 



  •   Capitalization Requirement:     •   Working Capital:     •  
Budget/Financial Plan:     •   Seasonal Loan Zero-Out Provision:     •   Account
Receivable Aging:     •   Other:

23



--------------------------------------------------------------------------------



 



OVERVIEW:
This section should provide the reader with an executive summary of the
financing request, the financial strengths that support the loan, and the credit
risks inherent in the loan(s). Key points raised here should be supported and
explained in the main body of the credit report.
LOAN REQUEST:
The loan officer should rate the financial trends of the customer. The rating
must be consistent with the facts presented in the comparatives and the rest of
this credit report.
LOAN(S) IN PARTICIPATION:
Outline actions and requirements as tied to Loan Participation.
FINANCIAL TRENDS:

                     Strong   Improving   Erratic            Consistent  
Deteriorating   Poor

Comments:
PROFITABILITY (To include most recent year, projected year and year-to-date):
This section should do more than just report local savings numbers and
percentages. It should also identify factors that lead to existing or potential
weaknesses in profitability. Profitability and operations analysis are essential
in evaluating the long-term repayment capacity of a customer.
SOLVENCY:
Solvency is the evaluation of the customer’s equity financing for the business.
The loan officer needs to evaluate adequacy, leverage and trends
LIQUIDITY:

                     Surplus   Adequate   Inadequate

Comments: (Working Capital analysis, projected change and seasonal loan
activity)
The above liquidity ratings are based on the working capital analysis attached
to the credit report.
Accounts Receivable Control:
Accounts aged less than 60 days:

23



--------------------------------------------------------------------------------



 



Accounts aged more than 90 days:
Allowance for doubtful accounts:
Comments:
Inventory Controls:
This section should take a look at the customers’ ability to effectively manage
the inventory levels and turnovers, particularly for merchandise type
inventories.
REPAYMENT RECORD:

                     Satisfactory   Unsatisfactory    

This section should address the repayment history of the seasonal and term
loans. With seasonal loans, the key question is whether seasonal loan use
matches the customer’s working capital financing of permanent current assets.
EXPOSURE ANALYSIS:
This section primarily provides a summary of the key ratios and loan
underwriting measures used to summarize risk exposure.
Seasonal loan to effective working capital:                      : 1
(low/moderate/high)
Current Ratio:                      UCS (    )
Local net worth to long term debt:                      : 1 (low/moderate/high)
Local Leverage (LTD/LNW):                     % UCS (    )
The attached collateral report analysis suggests a positive cash remaining
position of $ for the fiscal year ending       /       /      . This resulted in
a Collateral Penetration (total COFINA liabilities/Stressed Realized Value) of
                    %. UCS (    )
During 20xx the cooperative generated $                      of net funds
available and the three year average net funds available $                     .
The monthly term loan payments of $                      ( $
                     annually) correlate to a      - year amortization
remaining. The payments required       % of the 200X net funds available and
                     % of the three year average net funds available. This
correlates to a Debt Service Coverage (3-Years Average NFA/Current Portion of
LTD) of                     : 1. UCS (    ).
2003 CAPITAL EXPENDITURE PLANS: $                     .

24



--------------------------------------------------------------------------------



 



This section should identify the total dollars planned in capital expenditures
for the coming year. Major expenditures can be highlighted in the following
table. Typically, management’s fixed asset budget is attached to the credit
report.  
 
 
2003 EQUITY RETIREMENT PLANS: $                    .
In addition to identifying the planned equity retirements for the coming year,
this section should identify the board of director’s equity retirement policy.
SECURITY:

                Adequate   Inadequate
 
   

In this section, the loan officer summarizes information on the collateral
analysis attached to the credit report and identifies the basis (security
interests and real estate mortgages) for Cenex Finance security position. The
loan officer should address environmental issues in this section.
Collateral Analysis: +/- $
COFINA Loan Balance/SRV:                     %. UCS (     ).
Real Estate Mortgage:
Covering
Dated:      /     /      Amount: $
Dated:      /     /      Amount: $
Dated:      /     /      Amount: $
Security Interest:
Dated:      /     /                         Last Continued:      /     /     .
Assignment of Cenex stock dated:      /     /     .
Amount at last FYE: $          .
Assignment of Land O’Lakes, Inc. stock dated      /     /     . .
Amount at last FYE: $        .
Investment in Cofina at the close of the Fiscal Year End: $               .
MANAGEMENT:

             
Very Good
  Good   Adequate   Unsatisfactory
 
           

25



--------------------------------------------------------------------------------



 



Comments (Facts only):
In this section the loan officer should address management facts which have a
bearing on credit risk.
OTHER ISSUES
ATTRIBUTING LOAN INFORMATION (Through guarantee or ownership):
ENVIRONMENTAL CONTINGENCIES:
OTHER LIABILITIES: (Capital Leases, contracts, other financing, contingent
liabilities — recourse receivables, etc.)
LOAN COVENANT COMPLIANCE:

                  Stipulated   Actual     Loan Covenant   Performance  
Performance   Action
Financials
  Unqualified/Monthly Reporting        
Cash Patronage
  %   %    
Capital Expenditures
  $   $    
Stock Retirements
  $   $    
Local Net Worth
  $   $    
Capitalization
  %   %    
Working Capital
  $   $    
Budget/Financial Projections
           
Seasonal Pay Down
           
Other
           

UCS/COFINA rating: (Comment on any deviations.)
ACCOUNT SUMMARY:
Strengths of the cooperative:
1. List strengths
Weaknesses of the cooperative:
1. List weaknesses
LOAN SERVICE PLAN/STRATEGY:
Note both if a Loan Service Plan is completed and summarize the progress of the
plan, if applicable.
Attachments:

C   Comparative Financial Information

26



--------------------------------------------------------------------------------



 



C   Budgets (as needed)   C   Working Capital Analysis (as needed)   C  
Liquidity/Collateral Analysis   C   Formal Loan Servicing Plan on all accounts
rated M4 or lower

27



--------------------------------------------------------------------------------



 



PRICING MATRIX
10/1/03

                      Base Rate     SEASONAL LOAN RATES   plus/minus   4.60%
Premium 1
    -0.35          
Premium 2
    -0.75          
Large Level 1
    -0.50          
Small Level 1
    -0.25          
Large Level 2
    -0.25          
Small Level 2
    0.00          
Large Level 3
    0.00          
Small Level 3
    0.25          
Large Level 4-A
    1.00          
Small Level 4-A
    1.25          
Large Level 4-B
    2.00          
Small Level 4-B
    2.25          
Large Level 5
    2.75          
Small Level 5
    3.00          

                      Base Rate     TERM LOAN RATES   plus/minus   4.85%
Premium 1
    -0.60          
Premium 2
    -0.75          
Large Level 1
    -0.50          
Small Level1
    -0.25          
Large Level 2
    -0.25          
Small Level 2
    0.00          
Large Level 3
    0.00          
Small Level 3
    0.25          
Large Level 4-A
    1.00          
Small Level 4-A
    1.25          
Large Level 4-B
    2.00          
Small Level 4-B
    2.25          
Large Level 5
    2.75          
Small Level 5
    3.00          

28



--------------------------------------------------------------------------------



 



2.05 — Collateral Analysis

     
General
  Repayment capacity represents the first and primary source of repayment for
each loan transaction and relationship between Cofina and its customers. Even
though collateral is only an alternative source of repayment, analysis of this
source is important in determining a sound credit package.
 
   
Collateral Analysis
  There are four broad categories of collateral. The ability to convert the
assets to cash (their liquidity) is the primary means of distinguishing between
the categories. They are presented in the order of liquidity:

  •   Current Assets — This category includes all items that a customer would
typically convert to cash in less than one year. Cofina should be able to
liquidate these assets in a very short period of time and at minor selling
costs. These security items might include marketable securities, accounts
receivable, and inventories.     •   Equipment and Rolling Stock — These
security items can include all the machinery, equipment, and non-licensed
vehicles used in the operation. Most of these assets can be sold to other
similar operations, but the time to sale and cost of sales are higher than for
current assets.     •   Facilities and Related Real Estate-This category
includes all of a customer’s investment in buildings, improvements, and related
land. While these collateral items provide sound, stable security for very long-
term loans, the value of the collateral is very uncertain. This is particularly
true of single use facilities. In addition, the collection and liquidation costs
can be quite high.     •   Investments — This category includes investments in
other businesses, including cooperatives, where the ability to convert the
investment to cash is at best uncertain, and frequently outside of the
customer’s control. These assets typically offer uncertain security value, but
may represent important customer control aspects of the loan relationship.

29



--------------------------------------------------------------------------------



 



      The Cofina collateral analysis begins with a worksheet designed to show
book value and to estimate the Stressed Realizable Value for each category of
secured assets. “Stressed Realizable Value” means, with respect to any
Receivable, the value of all Related Security with respect thereto as calculated
by Cofina using the customer’s most recent financial statements. The Stressed
Realizable Value shall be calculated on a monthly basis. “Book Value” means the
value of a customer’s assets as calculated in accordance with the Credit Manual
using such customer’s most recent fiscal year end audited financial statements
received. The Collateral Analysis Worksheet and related assumptions sheet are
attached to this procedure to show the analysis format and to show the discount
factors used for asset valuations. The discount rates* used in this worksheet
are subject to periodic review by Cofina Loan Committee.         The real
property is first matched to real estate mortgages to assure security coverage,
and then it is evaluated for Stressed Realizable Value.
This collateral analysis is included with each credit report. A net realizable
value analysis is reviewed by the loan officer, on a quarterly basis, for all
adversely classified loans.         * Audited statements normally report a
detailed breakdown of both Inventory and Account Receivable asset categories.
Cofina will discount each of the individual asset categories as indicated on
page two of the attached Collateral Analysis Worksheet.         However, in the
unaudited monthly financial statements utilized in the monthly Stressed Realized
Value analysis, such details are not available and are thus discounted per the
schedule noted on page one of the attached Collateral Analysis Worksheet under
the column entitled “2002”.         The analysis then requires the calculation
of the “Loan Balance — Stressed Realized Value” ratio.         The definition of
Loan Balance is the amount owed by the customer to Cofina as of the close of the
month under review.

30



--------------------------------------------------------------------------------



 



      The Collateral Management Test indicates the Loan Balance (LB) as compared
to the Stressed Realized Value (SRV) must be no more than 60%.         If the
cooperative’s LB to SRV exceeds this ratio limit, an additional two-prong test
must be implemented and passed in order for Cofina to move forward with any loan
consideration.         Test One

  •   The organization’s Debt Service Coverage Ratio must be 2.00 to 1 or
greater.

  o   Debt Service Coverage Ratio is determined by the following equation:

  §   3-Year Average of Net Funds available (NFA) 1 as compared to the
anticipated Current Portion of Long Term Debt

      Test Two

  •   The organization must have a history of positive Local Net Earnings.

      Failure to pass either of the secondary tests disqualifies prospective
patrons from working with Cofina.
Failure by an existing customer requires to be reported directly to the Loan
Committee. The existing loan will then become subject to a loan servicing
action.         Should the loan candidate pass the above testing process,
additional loan management practices should be put in place to closely monitor’s
collateral position.         Such practices may include, but are not limited to,
restrictive loan covenants governing cash management practices, minimum Local
Net Worth stipulations and/or the execution of additional collateral security
measures.         Such collateral security measures may include additional
mortgage securities, the assignment of investments to Cofina or third-party
guarantees.

31



--------------------------------------------------------------------------------



 



                      Collateral Analysis Worksheet           (Yearly)          
FYE 2001 (Prior Year End)   FYE 2002 (Most Recent Year End)     Book   Stressed
  Book   Stressed     Value   Realized Value   Value   Realized Value
Assets:
               
Cash
  $0   100% of Book   $0   100% of Book
Accounts Receivable
  $0   Discounted per Table
listed below   $0   Discounted per Table
listed below
Other Receivables
  $0   85% of Book Value   $0   85% of Book Value
Prepaids
  $0   85% of Book Value   $0   85% of Book Value
Inventory
  $0   Discounted per Table
listed below   $0   Discounted per Table
listed below
Real Property
  $0       $0    
REM — Report Prpty Secured
  $0   100% of Book Value or   $0   100% of Book Value or
REM — Report Prpty Secured
  $0   Secured Mortgage   $0   Secured Mortgage Value
REM — Report Prpty Secured
  $0   Value — Lessor of two   $0   — Lessor of two
 
               
Machinery & Equipment
  $0   65% of Book Value   $0   65% of Book Value
Vehicles
  $0   0% of Book Value   $0   0% of Book Value
(Less) Other Secured Creditors
  $0   100% of Book Value   $0   100% of Book Value
Other Assets
  $0   0% of Book Value   $0   0% of Book Value
Investments:
               
COFINA Equity
  $0   100% of Book Value   $0   100% of Book Value
Secured Equity Position
  $0   10% of Book Value   $0   10% of Book Value
All Remaining Investments
  $0   0% of Book Value   $0   0% of Book Value          
Total Secured Assets
  $0   $0   $0   $0          
 
               
Plant, Property, and Equipment Total
  $0       $0    

              FYE 2001   FYE 2002
Liabilities:
       
 
       
COFINA — Seasonal
  $0   $0
COFINA — Term
  $0   $0
COFINA — Other
  $0   $0          
Total
  $0   $0
Asset Realization
  $0   $0          
Cash Remaining
  $0   $0          

              FYE 2001   FYE 2002
Investments:
       
CHS
  $0   $0
Land O’Lakes
  $0   $0
Cofina Financial
  $0   $0
Other Stock
  $0   $0          
Total Investments
  $0   $0          
 
  $0   $0
 
       
Seasonal Loan Commitment
       
Loan Balance to SRV
  0.00%   0.00%
Loan Commitment to SRV
  0.00%   0.00%
Local Net Savings
  $0   $0

Denotes: Cofina holds a secured position on such investments

32



--------------------------------------------------------------------------------



 



AR and Inventory Discount Tables — utilized when such asset breakdown is
available.

                                                  ACCOUNTS                
RECEIVABLE   Prior Year End   Most Recent Year End             Book Value   SRV
  Book Value   SRV   Multiplier   Discount
CURRENT
  $ 0     $ 0     $ 0     $ 0       90 %     10 %
31 TO 60 DAYS
  $ 0     $ 0     $ 0     $ 0       85 %     15 %
61 TO 90 DAYS
  $ 0     $ 0     $ 0     $ 0       65 %     35 %
91 DAYS TO 6 MONTHS
  $ 0     $ 0     $ 0     $ 0       65 %     35 %
6 MONTHS TO 1 YEAR
  $ 0     $ 0     $ 0     $ 0       50 %     50 %
OVER 1 YEAR
  $ 0     $ 0     $ 0     $ 0       0 %     100 %
DOUBTFUL ACCOUNTS
  $ 0     $ 0     $ 0     $ 0       0 %     100 %  
TOTAL
  $ 0     $ 0     $ 0     $ 0                  

                                                  INVENTORY   Prior Year End  
Most Recent Year End             Book Value   SRV   Book Value   SRV  
Multiplier   Discount
GRAIN @ .75
  $ 0     $ 0     $ 0     $ 0       65 %     35 %
FEED @ .75
  $ 0     $ 0     $ 0     $ 0       65 %     35 %
SEED @ .90
  $ 0     $ 0     $ 0     $ 0       90 %     10 %
PETROLEUM @.90
  $ 0     $ 0     $ 0     $ 0       90 %     10 %
FERTILIZER @ .90
  $ 0     $ 0     $ 0     $ 0       90 %     10 %
CHEMICALS @.90
  $ 0     $ 0     $ 0     $ 0       90 %     10 %
BATTERIES @ .65
  $ 0     $ 0     $ 0     $ 0       65 %     35 %
TIRES & TUBES @ .65
  $ 0     $ 0     $ 0     $ 0       65 %     35 %
TWINE @ .65
  $ 0     $ 0     $ 0     $ 0       65 %     35 %
MISC @ .65
  $ 0     $ 0     $ 0     $ 0       65 %     35 %  
TOTAL
  $ 0     $ 0     $ 0     $ 0                  

33



--------------------------------------------------------------------------------



 



                      Collateral Analysis Worksheet           (Monthly)        
  FYE 2002 (Most Recent Year End)   Jan. 03 (Most Recent Month End)            
Monthly         Book   Stressed   Financials   Stressed     Value   Realized
Value   Value   Realized Value
Assets:
               
 
               
Cash
  $0   100% of Book   $0   100% of Month End
Statement Value
Accounts Receivable
  $0   Discounted per Table
listed above   $0   85% of Month End
Statement Value
Other Receivables
  $0   85% of Book Value   $0   85% of Month End
Statement Value
Prepaids
  $0   85% of Book Value   $0   85% of Month End Statement
Inventory
  $0   Discounted per Table
listed above   $0   85% of Month End
Statement Value
Real Property
  $0       $0    
REM — Report Prpty Secured
  $0   100% of Book Value or   $0   100% of FYE Book Value or
REM — Report Prpty Secured
  $0   Secured Mortgage   $0   Secured Mortgage Value —
REM — Report Prpty Secured
  $0   Value — Lessor of two   $0   Lessor of two
 
               
Machinery & Equipment
  $0   65% of Book Value   $0   65% of FYE Book Value
Vehicles
  $0   0% of Book Value   $0   0% of FYE Book Value
 
              Increase — 0% of Change
Change in PPE from FYE
          $0   Decrease — 65% of Change
(Less) Other Secured Creditors
  $0   100% of Book Value   $0   100% of FYE Book Value
Other Assets
  $0   0% of Book Value   $0   0% Month End Statement Value
Investments:
               
COFINA Equity
  $0   100% of Book Value   $0   100% of FYE Book Value
Secured Equity Position
  $0   10% of Book Value   $0   10% of FYE Book Value
All Remaining Investments
  $0   0% of Book Value   $0   0% of FYE Book Value
 
               
Total Secured Assets
  $0   $0   $0   $0
 
               
 
               
Plant, Property and Equipment Total
  $0       $0    

                      FYE 2002   Jan. 03 (Most Recent Month End)
Liabilities:
               
COFINA — Seasonal
  $ 0     $0    
COFINA — Term
  $ 0     $0    
COFINA — Other
  $ 0     $0    
 
               
Total
  $ 0     $0    
Asset Realization
  $ 0     $0    
 
               
Cash Remaining
  $ 0     $0    
 
               

                      FYE 2002   Jan. 03 (Most Recent Month End)
Investments:
               
CHS
  $0   $0
Land O’Lakes
  $0   $0
Cofina Financial
  $0   $0
Other Stock
  $0   $0
 
               
Total Investments
  $0   $0
 
               
Seasonal Loan Commitment
  $0   $0
 
               
Loan Balance to SRV
    0.00 %     0.00 %
Loan Commitment to SRV
    0.00 %     0.00 %
Local Net Savings
  $0   $0

Denotes: Cofina holds a secured position on such investments

34



--------------------------------------------------------------------------------



 



2.06 — Environmental Analysis

     
General
  The purpose of this procedure is to create awareness of the potential
liability of the customer and the credit risk to Cofina due to contaminated
property.
 
   
 
  Many Cofina customers utilize      hazardous chemicals or other products that
     produce hazardous wastes in the sound operation of their businesses. These
wastes and the customer’s approach in disposing of them, in a legally sound
manner, can impact the credit quality of the loan relationship with the
customer.
 
   
Loan Agreement
  Each credit report should address environmental issues that have arisen with
the customer in the past year and the steps taken or to be taken by Cofina to
manage credit risk. Each loan agreement should include the following sections
with language to address environmental issues:

  •   Conditions - General insurance coverage, including coverage for
environmental problems.     •   Environmental — This section addresses licenses,
tank registration, and indemnity requirements for Cofina loans. Also, the
customer warrants that it is in compliance with all federal, state, and local
environmental laws regarding owned or leased property.

      The loan officer may recommend additional language concerning
environmental issues specific to the customer relationship.

     
Collateral Loans
  Contaminated Land - Cofina will not generally secure contaminated property as
collateral for a loan unless there is a state fund, where proceeds are available
and assignable, which assists in the clean-up of the specific parcel. The loan
officer may recommend an exception to this requirement, provided the Cofina loan
and collateral are adequately protected.
 
   
 
  Cofina may enter into loans specifically for the clean up of contaminated
property, provided there is state funding available for clean-up expenses. Such

35



--------------------------------------------------------------------------------



 



     
 
  loans will be made separately for specific parcels and contamination. The loan
officer should consider and recommend whether assignment of state funds is
appropriate given the credit risk of the customer. Contamination loans require
documentation of paid expenses (receipts, bills, or canceled checks) prior to
advancing funds.

36



--------------------------------------------------------------------------------



 



2.07 — Construction Lending

     
General
  Loans to new or existing customers undertaking substantial construction
projects represent added credit risks to Cofina. Properly managing those risks
is important in assuring a sound loan to the customer. This procedure identifies
specific risk management tools to be considered when a customer is undertaking a
substantial construction project.
 
   
 
  For the purpose of this procedure, a substantial construction project is one
that represents 50% of the customer’s local net worth or $1,000,000, whichever
is less. When a construction project undertaken by a customer exceeds this
amount, the loan officer should evaluate the customer’s ability to effectively
manage the construction process and evaluate the risk management tools
appropriate for the loans associated with the project. The evaluation will be
included in the credit report, with specific recommendations on construction
lending requirements.
 
   
 
  The loan officer has the flexibility to utilize these risk management tools,
even when the project is less than the amounts prescribed above.
 
   
Risk Management Tools
  The following tools should be considered and evaluated when Cofina finances a
substantial construction project:

  •   Feasibility Studies - A feasibility study provides the customer and Cofina
with information about construction costs and the customer’s ability to generate
the earnings and cash flow to support the project. The market or trade territory
information, sales and margin estimates, and anticipated costs should be
realistic. The loan officer must critically evaluate the “bottom line” of the
project as net income represents a primary source of repayment for related
loans. Another key issue is management’s ability to manage the resulting
business operation and leverage position.

37



--------------------------------------------------------------------------------



 



  •   Construction Contract - A construction contract provides the specific
details of performance by the contractor (typically a general contractor), the
payment requirements and other details concerning the project. This is a vital
tool in substantial construction projects and is expected when Cofina provides
construction or permanent financing. The loan officer should consider requiring
that the customer have the contract evaluated by a third-party construction
engineer to assure that the contract is realistic and consistent with the needs
of the customer.     •   Performance Bond/Payment Bond — A performance bond
provides an insurance policy which assures contractor performance on the
construction contract. If the loan officer recommends not requiring a
performance bond, the contractor’s financial position and credit references
should be evaluated to determine the financial ability to meet contract
requirements. The customer’s overall financial strength and project management
skills should also be evaluated before waiving the need for a performance bond.
        A payment bond provides assurances that the material and labor used in
the project will be paid for. It does not provide as much protection for the
customer as the performance bond which assures completion of the project as
specified in the construction contract. However, this may be an appropriate
alternative given a smaller or less complex construction project.         This
requirement will not be waived absent evidence of a strong and liquid customer
classified as Acceptable.     •   Lien Waivers - A lien waiver is a legal
document provided by the general contractor and the sub-contractors to the
customer which specifies that the labor and materials provided by the
sub-contractor or supplier have been paid for and that no mechanic’s liens can
or will be filed on the construction property for the specific work and/or
materials covered by the waiver.

38



--------------------------------------------------------------------------------



 



  •   Comprehensive General Liability/Builders Risk Insurance - This type of
insurance coverage is provided by the customer and provides Cofina (as loss
payee) with protection against contractor liabilities arising out of the
construction project.     •   Title Insurance - A title insurance policy
provides the customer and Cofina protection on the security for the loan.

      In some cases, the loan officer may want to establish a separate
construction loan, with disbursements tied to a specific contract payments and
lien waivers, and with a maturity that matches the expected completion date of
the project. These loans are expected to be repaid by other, permanent sources
of financing, that may include Cofina.

39



--------------------------------------------------------------------------------



 



2.08 — LLC Lending

     
General
  Loans to LLC’s may have credit risks and credit considerations unique beyond
traditional cooperative lending. Properly managing those risks is important in
assuring a sound loan portfolio. This procedure identifies specific additional
steps to be followed when lending to LLC’s.
 
   
Additional LLC Lending
Procedures
 
When considering loans to LLC’s, the loan officer and loan committee will
include consideration of the following criteria:

  •   In lending to a new LLC, a written guarantee is required from each owner.
Normally such guarantee is to be offered jointly and severally to the total
indebtedness. However, it may be offered severally if each of the owners has an
asset classification of no less than Acceptable. As the LLC develops its own
operating performance history, the guarantee requirement can be reduced
accordingly.     •   The original Loan Agreement to any new LLC shall have,
among other covenants, a covenant requiring a minimum net worth to assets in the
35-40% range. If designed as a dollar level of minimum local net worth, it
should have the same impact relative to the assets of that LLC. The owners must
acknowledge this financial covenant either by countersigning the Loan Agreement
or within the guarantee.     •   Each owner shall provide an audit prior to
closing on a new loan to the LLC. Such annual audits will be a requirement until
a guarantee is no longer required by such owner.     •   An annual asset
classification will be completed and established on each owner. This will aid
Cofina in evaluating the strength of each of the guarantor’s and therefore the
guarantees.

40



--------------------------------------------------------------------------------



 



  •   In some cases, one or more owners may have a lower asset classification
than the LLC. Then it becomes imperative to determine that the LLC asset
classification is justified either based on the joint and several structure of
the owner guarantees’ or the merits and strengths of the LLC based on its
operating history and performance.     •   In measuring the total credit
exposure of any owner, it is necessary to add any amount of any guarantee to the
LLC offered by that owner to the direct commitment of the owner.

41



--------------------------------------------------------------------------------



 



2.09 Loan Agreement

      The standard loan agreement used in loans from Cofina is attached to this
procedure. The language is standardized to enhance the clarity of the documents.
However, the loan officer recommends specific limits and covenants for each
customer that address the credit risk management needs of Cofina.         The
following identifies key areas in the standard loan agreement where the loan
officer recommends language or information that is specific to the customer.

  •   Loan Amounts — This area specifies the new, present, and total loans for
the customer in the new loan package.     •   Limitations on Advances — This
area specifies any limitations on disbursements for a specific customer.
Limitations may require completion of security documents, may require payments
directly to third parties, or similar restrictions which assure the proper use
and security for Cofina loans.     •   Notes and Security — This area includes
standard language as well as customer specific language when new real estate
mortgages or security interest are taken.     •   Cash Patronage — This area
limits the cash patronage refunds allowed by the cooperative without Cofina
consent. The minimum amount is 20 percent, but can be changed to reflect the
cash flow position of the customer.     •   Dividends and Retirements of
Equities This area, when used, limits the cash dividends and equity retirements
to reflect the cash flow position of the customer.     •   Capital Expenditures
— This area, when used, limits capital expenditures to reflect the cash flow
position of the customer.     •   Repayment — This area specifies the repayment
requirements and final maturity for all loans.

42



--------------------------------------------------------------------------------



 



  •   Expiration — This area specifies the date when the various loans expire
and advances are no longer available.     •   Financial Reporting — All new
customers are required to have annual independent unqualified audits, as well as
internal monthly financial statements and other financial data, such as accounts
receivable aging, as requested by Cofina.

      In addition, the loan officer has the ability to recommend additional
covenants that contribute to effective customer and loan servicing.         The
draft loan agreement is attached to the credit report presented to the Loan
Committee for its approval.

43



--------------------------------------------------------------------------------



 



LOAN AGREEMENT

     
BORROWER:
  #

                  NEW LOAN   PRESENT LOAN   TOTAL LOANS    
$4,000,000.00 — Seasonal
      $ 4,000,000.00     — Seasonal
 
  $1,279,950.00 — Term (T08)     1,279,950.00     — Term (T08)
 
             
 
      $ 5,279,950.00     — Total

COFINA FINANCIAL (COFINA) agrees to make the above new loan to the Borrower.
This loan agreement will replace in its entirety any existing loan agreement
between Borrower and COFINA, and all existing indebtedness of Borrower to COFINA
under any such existing loan agreement and its related notes shall be deemed to
be a loan advanced under this agreement and any new note given in connection
with this agreement. Any existing security and other collateral agreements shall
remain in place and all existing loans, as well as new advances made under this
agreement, will be secured by the collateral granted in such existing security
and collateral agreements.
Borrower’s present indebtedness to COFINA and/or commitments outstanding
(entitled Present Loan) in the above heading are consolidated and made subject
to all the security requirements, terms, and conditions of this agreement.

     
PURPOSE:
  Advances made under this agreement shall be used only for the purposes
specified in the application for loan.
 
   
DISBURSEMENT:
  COFINA’s commitment and obligation to disburse the full amount of the loan
shall terminate as provided herein, unless earlier terminated by COFINA upon a
default by Borrower.
 
   
 
  To facilitate payments and reborrowings under this agreement, the Borrower is
authorized to reborrow all sums paid by Borrower on the seasonal loan up to and
including the due date for the loan provided for in this agreement, but the
total amount outstanding for the seasonal loan at any time shall not exceed the
commitment.
 
   
RENEWAL:
  Funds advanced under this agreement shall be used, first, to repay and
refinance any amounts outstanding under any prior loan agreements and notes from
Borrower to COFINA unless COFINA has agreed in writing to a different
application of such advances.
 
   
INTEREST:
  All outstanding loan balances hereunder shall bear interest at the
risk-adjusted variable rate determined by applying the COFINA Pricing Matrix to
the COFINA Base Loan Rate. Interest on each loan shall be payable on the day of
each month as COFINA may specify. The rate of interest charged hereunder shall
not be usurious and COFINA agrees to adjust such rates to make the same
non-usurious in the event a court of competent jurisdiction determines after
exhaustion of all appeals that said rate is usurious.
 
   
NOTES AND
SECURITY:
  Advances made under this agreement shall be evidenced by note or notes
acceptable to COFINA and shall be secured to the extent of all security and
collateral granted to COFINA.
 
   
 
  All property mortgaged, pledged, or assigned to COFINA as security for these
loans, or as security for any other loans of COFINA to Borrower before or after
these loans, shall be security for all loans made by COFINA to Borrower.

44



--------------------------------------------------------------------------------



 



     
NEGATIVE PLEDGE:
  Without prior written consent by COFINA, Borrower shall not sell, assign,
transfer, convey, mortgage, pledge or grant a security interest in any of its
assets or enter into any guarantee agreements, except for sales of inventory in
the ordinary course of business, whether voluntarily, involuntarily or by
operation of law. In the event Borrower shall sell, assign, transfer, convey,
mortgage, pledge, or grant a security interest in any of its assets, whether
voluntarily, involuntarily or by operation of law, a default shall be deemed to
have occurred under this Agreement, and any other agreements executed by the
Borrower and COFINA, and COFINA shall be entitled to pursue any and all rights
and remedies available to it under this agreement or otherwise.
 
   
ASSIGNMENT:
  The Borrower acknowledges and agrees that COFINA may assign directly or
indirectly its rights and obligations hereunder, in whole or in part, in its
sole and absolute discretion, including, without limitation, to one or more
special-purpose companies (an “SPC”) as part of the securitization of certain
loans made by COFINA. The Borrower may not assign its rights and obligations
under this agreement without the prior written consent of COFINA (or its
assignee).
 
   
SET-OFF WAIVER:
  All payments required to be made by Borrower hereunder shall be made without
set-off, deduction or counterclaim of any kind on the date due in immediately
available funds to such account specified by COFINA (or its assignee).
 
   
NON PETITION AND
LIMIATION ON
PAYMENTS:
  The Borrower hereby covenants and agrees that if COFINA assigns any of its
rights and obligations under this agreement to an SPC, Borrower shall not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law, for one
year and a day after the latest maturing indebtedness of the SPC is paid in
full.
 
   
 
  Notwithstanding any provisions contained in this agreement to the contrary, no
assignment by COFINA of its rights under this Agreement to a SPC shall
constitute a corporate obligation, liability or claim (as defined in the
Section 101 of the U.S. Bankruptcy Code) on the part of the SPC or any
subsequent transferee from the SPC to make additional advances after the date of
the assignment and COFINA shall remain wholly liable for any such future
advances.
 
   
BORROWING
NOTICES
AND PAYMENT
NOTICES:
  Borrower shall authorize employee(s) and other person(s) to prepare and submit
Borrowing Notices for advancing funds and Payment Notices for repaying funds to
COFINA, which notices shall be in such form as COFINA shall prescribe from time
to time, and COFINA may rely on any such Borrowing Notice or Payment Notice
without further inquiry as to the validity or genuineness of such notice.
Borrower shall give COFINA prior written notice of each request for advance or
repayment of funds by facsimile or e-mail (with digital signature). Any such
notice shall be effective, upon receipt by COFINA. Any such notice must be
received by COFINA on or before 11:15 AM (Central Standard Time) on the day of
the transaction.
 
   
 
  Borrower acknowledges that there are certain risks inherent in transmitting
information over the Internet that are beyond the control of COFINA. Borrower
agrees that COFINA, its officers, employees, agents, affiliates, subsidiaries
and transferees will not be liable for any losses for any cause over which they
have no direct control, including, but not limited to, the failure of utilities,
mechanical or electronic equipment or

45



--------------------------------------------------------------------------------



 



     
 
  communications lines, telephone or other interconnect problems; unauthorized
access, theft, viruses or operator errors; severe weather, earthquakes or
floods; strikes or other labor problems, and any other force majeur. In no event
will COFINA, or any of its officers, employees, agents, affiliates, subsidiaries
or transferees have any liability for any consequential, incidental, special,
indirect or punitive damages (including lost profits, trading losses and
damages) that result from inconvenience, delay or loss of the use of the
Internet system or COFINA’s access to such system even if COFINA has been
notified of the possibility of such damages. COFINA reserves the right to
service, repair and upgrade, and deny access to, its e-mail capability at any
time without prior notice.

     
CORPORATE
EXISTENCE:
  Borrower agrees that it will preserve its corporate existence and not, in one
transaction or a series of related transactions, merge into or consolidate with
any other entity, or sell all or substantially all of its assets, or will not
change the state of its incorporation, its corporate name, principal place of
business or corporate address without providing COFINA with 30 days’ prior
written notice.
 
   
CONDITION
PRECEDENT STOCK
INVESTMENT:
  At the inception of this loan Borrower agrees to purchase capital stock of
COFINA equal to or in excess of $1,000 at par value if Borrower currently does
not hold capital stock of COFINA having a par value equal to or in excess of
$1,000.
 
   
GOVERNING LAW:
  This agreement, and the relationship between the parties, shall be governed
and construed under the internal laws of the State of Minnesota. It is the
intention of the parties that the choice of law rules of the State of Minnesota
shall not apply, but that all conflicts or controversies arising under or
related to this agreement and relationship shall be governed by the procedural
rules and substantive law of the State of Minnesota.
 
   
CONDITIONS:
  While loans are outstanding under the terms of this agreement, Borrower agrees
to comply with the following conditions:

  1.   COOPERATIVE STATUS: Borrower agrees to maintain its status as a
cooperative corporation.     2.   STOCK INVESTMENT: No later than three years
from the date of COFINA’s first loan commitment, Borrower further agrees to
retain total stock investment in COFINA in an amount equal to 3% of its average
loan balances for the previous year, or in such amount as may be prescribed by
COFINA’s board of directors, and to maintain such stock investment for the
existence of any indebtedness to COFINA, an SPC or any affiliate of COFINA.
COFINA shall have a first lien and security interest in its capital stock or
other equities now owned or hereafter acquired by Borrower and Borrower shall
pledge such stock or equities to COFINA as security for all existing and future
indebtedness of Borrower, and Borrower acknowledges and agrees that such
security interest is registered to COFINA.     3.   INSURANCE: Borrower shall
maintain reasonable adequate insurance coverage for the business in which
Borrower is engaged for all risks usually insured by business concerns, by
reliable insurers, and shall obtain fidelity bonds covering officers and
employees in their fiduciary capacities as may be deemed appropriate by COFINA
or as COFINA may require.

46



--------------------------------------------------------------------------------



 



  4.   FINANCIAL INFORMATION: Borrower shall furnish to COFINA unqualified
annual audits, within 120 days of fiscal year end, and monthly financial
statements, within 35 days of each month end and such other information as
COFINA may request relating to its affairs, and permit such examination of its
books and records as COFINA may specify. This information may include, but not
be limited to, monthly statements of operations and balance sheets, accounts
receivable aging analyses, monthly report of goals and projections, reports of
plans and procedures to reach the goals, and reports of follow-up plans.     5.
  BUSINESS PRACTICES: Borrower will maintain business policies that generally
comply with good business practice. This requirement includes development of
realistic and complete annual financial plans. Borrower’s board of directors
will periodically review progress in carrying out said plans and hold management
accountable.     6.   CASH PATRONAGE: Borrower agrees to not declare any cash
dividends or other similar distributions above forty percent of its annual net
patronage savings (as that term is defined by the Borrower’s current Articles of
Incorporation and Bylaws) without consent of COFINA.     7.   APPLICATION OF
PAYMENTS: COFINA, at its discretion, may apply payments to the reduction of any
indebtedness outstanding between COFINA and Borrower.     8.   PAYMENTS:
Borrower agrees to pay to COFINA its monthly principal and interest payments, as
specified in Borrower’s monthly billing statements. Borrower shall also have
primary responsibility for payment of its COFINA capital stock purchase
obligation to COFINA.     9.   ENVIRONMENTAL: Borrower warrants to COFINA that
it is in compliance with all federal, state, or local environmental laws
relating to or affecting its owned or leased property, which violation would
have a material adverse effect on the Borrower’s business or a material adverse
effect on the value of the collateral. The Borrower further agrees as follows:

  a.   LICENSES: Borrower shall at all times continue to obtain and maintain all
licenses, permits, and other approvals necessary to comply with environmental
laws and shall at all times remain in compliance with their terms in all
material respects. The Borrower shall at all times continue to exercise due
diligence to obtain and maintain all licenses, permits, and other approvals
necessary to comply with environmental laws.     b.   STORAGE TANKS REGISTERED:
All underground storage tanks have been duly registered with all applicable
federal, state, and local government authorities. The Borrower has no knowledge
of any leaks from any of its above ground or underground storage tanks.

c.   INDEMNITY: Borrower agrees to indemnify, hold harmless and defend COFINA,
its successors and assigns, against all liens, liabilities, demands, claims,
actions, suits, judgments, expenses (including attorneys’ consultants’, and
experts’ fees) paid or asserted against COFINA, its successors or assigns, (or
any of the Borrower’s property COFINA has taken title to by foreclosure or
otherwise) as a direct result of the Borrower’s violation of any

47



--------------------------------------------------------------------------------



 



    environmental law, including but not limited to the release of any hazardous
material, whether or not such violation was caused or within the control of the
Borrower. This indemnity shall continue for the benefit of COFINA after the
termination of this agreement or other loan documents, including the release of
any security interest.

  10.   DIVIDENDS AND RETIREMENTS OF EQUITIES: Borrower will not pay cash
capital stock nor retire capital stock or equities for cash, in excess of
$350,000, without approval of COFINA.     11.   CAPITAL EXPENDITURES: Borrower
shall not enter into contracts for building, remodeling, purchasing, or
expanding facilities, nor third party lease agreements for terms over one year
covering real or personal property, of more than $2,750,000, without COFINA’s
approval.

     
REPAYMENT:
  The indebtedness arising from advances made under this agreement shall be paid
as follows:

  1.   SEASONAL REPAYMENT: The seasonal loan of $4,000,000 shall mature on
April 1, 2004.     2.   TERM REPAYMENT: The existing term loan shall be repaid
by remittance to COFINA of Thirty-Five Thousand Seven Hundred Dollars, due on or
before the day of each and every month, as COFINA may specify. All outstanding
loan balances shall be repaid in full on April 1, 2006.

     
EXPIRATION:
  The unadvanced portion of any commitment shall be canceled as indicated below:

Seasonal Loan — April 1, 2004.

     
DEFAULT
PROVISION:
  If Borrower fails to pay any amounts on any of the loans when due, or on any
other indebtedness of Borrower secured hereby, files a petition for protection
under any bankruptcy law, or fails to observe or perform any of the provisions
of this agreement, any security agreement, or any mortgage, or any insolvency or
bankruptcy proceeding is commenced against Borrower, then Borrower shall be in
default. If Borrower defaults, all such loans and other indebtedness shall, at
COFINA’s option, be immediately due and payable and COFINA may exercise any
legal or equitable remedy it deems appropriate in its sole discretion under the
circumstances, including without limitation making a demand for immediate
payment of the entire loan amount remaining unpaid and immediately enforcing its
rights against the security if such payment is not made. Notwithstanding the
foregoing, in the event that Borrower becomes a debtor under any bankruptcy law
or similar law affecting creditors’ rights, all such loan and indebtedness shall
become due and payable without any notice, demand or other action on the part of
COFINA.
 
   
 
  Notwithstanding the provisions of this agreement or any promissory notes
issued in connection herewith, COFINA shall have the option, in its sole
discretion and without any obligation to do so, to make advances to Borrower (or
for Borrower’s account) up to the maximum loan commitment hereunder at any time
Borrower is in default of any payment obligation hereunder, and such advances
shall become an obligation of Borrower and accrue interest under this agreement.

48



--------------------------------------------------------------------------------



 



     
DEFAULT RATE
OF INTEREST:
  The Borrower’s interest rate shall be increased by two percent (2%) during the
time that any principal or interest payment is unpaid after such payment becomes
owing or upon any other default by Borrower hereunder. A fifty dollar ($50)
administrative fee shall also be paid each time any payment of interest or
principal is not paid when due.
 
   
FOREBEARANCE
NOT WAIVER:
  Any forbearance by COFINA in exercising any right or remedy hereunder or under
a security agreement, notes, this agreement or any other loan documents, or
otherwise afforded by applicable law, shall not be a waiver of or preclude the
exercise of any right or remedy available to COFINA.
 
   
SEVERABILITY:
  Except as otherwise provided in the succeeding sentence, every provision of
this agreement is intended to be severable, and, if any term or provision of
this agreement is illegal or invalid for any reason whatsoever, such illegality
or invalidity shall not affect the validity or legality of the remainder of this
Agreement. Notwithstanding the foregoing, if such illegality or invalidity would
cause COFINA to lose the material benefit of its economic substance, then the
Borrower and COFINA agree to negotiate in good faith to amend this agreement in
order to restore such lost material benefit.
 
   
ACCEPTANCE:
  This loan agreement is the full agreement under the terms and conditions of
the loan(s). It shall not be modified except in writing. This agreement shall
not become effective until it has been signed and delivered in duplicate by
Borrower to COFINA, and it has been executed by COFINA.

                  ACCEPTED AND AGREED TO:       By Direction of the loan
committee the 24th day of February, 2003:
 
                            COFINA FINANCIAL
By:
               
 
 
 
President       By:   -s- Thomas D. Larson [c48645c4864501.gif]
By:
              Interim President
 
 
 
Secretary                         Approved: 2/24/03

Dated:                                         , 2003.
2.10 — Security Requirements

     
General
  Cofina loans are secured by security interests and/or real estate mortgages.
Typically, fixed assets secure term loans and current assets secure Operating
loans. However, as most lending relationships include short and long-term loans,
Cofina normally will cross-collateralize all loans by filing proper real estate
mortgages and financing statements,

49



--------------------------------------------------------------------------------



 



     
 
  executing security agreements, and obtaining other forms of security.
 
   
Obtaining Security
  The loan officer is primarily responsible for identifying, recommending, and
communicating security requirements for loan and customer relationships. This
includes:

  •   Evaluating security requirements as part of the credit analysis.     •  
Identifying and recommending all security requirements and advance limitations
in the credit report and loan agreement.     •   Obtaining legal descriptions
and other information necessary to prepare the loan
and security documents.

     
 
  For extraordinary security requirements, the Legal Administrator will obtain
help from outside attorneys with the necessary expertise. Outside attorneys must
be approved by Loan Committee before they can be utilized.
 
   
 
  In those limited cases in which Cofina acts as a co-lender, it will enter into
a security sharing agreement with the other lender and will ensure sufficient
security filings are in place to protect the loan amount at risk through a
mortgage and/or other perfected security agreements.
 
   
 
  Once the loan officer has obtained the necessary information, and Loan
Committee has approved the recommended loan action, the Legal Administrator
prepares the security documents and customer instructions for completing
security filings.

     
Advancing Funds
  The loan agreement must identify the requirements for advancing funds to the
customer. Generally, all security requirements must be completed before funds
will be advanced under new loans.
 
   
 
  Funds may be advanced prior to completion of new security in the following
exception:

  •   There are existing real estate mortgages and security interests in place
to adequately

50



--------------------------------------------------------------------------------



 



      collateralize the Cofina loans, before the new security.

     
 
  Loan Committee must approve all advances prohibited in the limitation on
advances portion of the loan agreement and requested prior to completion of
required security.
 
   
 
  If exceptions to the limitations on advances are requested, the loan officer
shall determine the amount of time required to complete the incomplete security
from the customer and the attorney working on the security for the customer. The
loan officer should have strong assurances that the security can be completed
within 90 days. In no event shall exceptions be allowed when there are doubts
about Cofina’s ability to properly secure the property.
 
   
Security Releases
  When a customer requests a security release, the loan officer is responsible
for obtaining the necessary information, evaluating the request for its impact
of the overall security position, and recommending action on the customer
request.
 
   
 
  Loan Committee has sole authority to release Cofina security.
 
   
 
  Once approved, the matter is passed to the Legal Administrator to process the
release.

     
Security Check List
  Cofina requires a “Security Checklist” to be completed by the Legal
Administration prior to the new loan set up. The security checklist identifies
the dates required loan documentation and legal documents have been received in
order to disburse the new loan(s).
 
   
 
  The following numbered instructions correspond to the sample Security Check
List that follows in this procedure.

  1.   Cofina enters the date of loan approval.     2.   Cofina enters the new
loan number(s).     3.   Cofina enters the cooperative name.     4.   Cofina
enters the city & state of cooperative.     5.   Cofina enters date the
completed application was received.     6.   Cofina enters date the signed
security agreement was received (if applicable).

51



--------------------------------------------------------------------------------



 



  7.   Cofina enters date the signed note(s) were received.     8.   Cofina
enters date the Guarantee Agreement was received (if applicable).     9.  
Cofina enters date the signed loan agreement was received.     10.   Cofina
enters date the financing statements (UCC) was filed with the proper state
office.     11.   Cofina enters date real estate mortgage was completed (if
applicable).     12.   Cofina enters date signed assignments of investments were
received (if applicable).     13.   Cofina enters other requirements and date
these requirements were completed (if applicable).     14.   Cofina enters
initials of personnel checking items.     15.   Cofina enters check off date.  
  16.   Signed by authorized personnel.     17.   Title of authorized personnel.

52



--------------------------------------------------------------------------------



 



COFINA FINANCIAL
SECURITY CHECKLIST

         
Date of Loan Approval:
  1    
 
       
Loan Number(s):
  2    
 
       
Cooperative Name:
  3    
 
       
City & State:
  4    

Before a loan is disbursed, Cofina must have the following:
(indicate “received or “not received”)

     
Application: 5
  Security Agreement: 6
 
   
Signed Note(s): 7
  Guarantee Agreement: 8
 
   
Signed Loan Agreement: 9
  UCC Filing: 10
 
   
Real Estate Mortgage: 11
   

             
Assignment of Stock: 12
  CHS:   LOL:   OTHER:

Other Requirements: 13

     
Checked off by: 14
  Check off Date: 15

       
Signature:  
16    
 
  (Loan Officer is not authorized to sign off)  
 
     
Title:
17    

(Security checklist is filled out when loan committee approves the loan package
and is kept by the Legal Administrator along with the application, credit
report, copies of new notes, loan agreement, etc.)
Page -1-

53



--------------------------------------------------------------------------------



 



3.0 — Loan Administration
3.01 — Loan File Organization

     
General
  Cofina loan files not only serve the needs of its credit staff and management
team, but also the needs of many third parties that have a lending or review
role. Providing efficient access to important information depends on consistent
loan file organization that is documented, used, and maintained by all users.
 
   
File Organization
  Cofina utilizes a three-part folder to consistently preserve important
documents.
 
   
 
  The three parts are used as follows:
 
   
 
  Section I  
 
 
1.    Field Visit Memos (left side)
 
 
 
2.     Loan Agreement (right side)
 
 
 
3.    Security Recap (right side)
 
   
 
  Section II  
 
 
1.    Comparatives (left side)
 
 
 
2.    Financial Planning Documents (left side)
 
 
 
3.    Credit Reports (right side)
 
   
 
  Section III  
 
 
1.    Correspondence (left side)
 
 
 
2.    Patronage Distribution Notice (right side)
 
   
 
  Information presented in these sections is arranged in chronological order.

54



--------------------------------------------------------------------------------



 



3.02 — Asset Classifications

     
General
  As of January 31, 1998, the Board adopted the Uniform Classification System
(UCS — utilized by federal and state regulated financial institutions). UCS was
implemented during 1998. The full UCS definitions are presented in the following
procedure.
 
   
 
  Cofina’s loan officers are responsible for analyzing and recommending a UCS
Classification for each customer obtaining a loan. The loan officer is also
responsible for updating the recommended asset quality as changes take place in
the customer’s ability to repay the loan.
 
   
Classification Factors
  The Credit Report provides the basis for classifying loans. Documented credit
analysis and related memoranda should appropriately document asset
classification issues and recommendations. (See Sec. 2.4).
 
   
 
  The customer’s financial performance and projections are considered in
establishing asset classifications. Asset classifications are to be consistent
with loan performance status designations.
 
   
 
  Other considerations when classifying assets include:
 
   
 
 
•    Industry conditions and outlook at time of classification.
 
 
 
•    General economic status of the area.
 
 
 
•    Adequacy of loan file information.

     
Non-adverse Classification Categories
  Non-adverse classification categories are “acceptable” and “other assets
especially mentioned” (special mention or OAEM). However, OAEM are considered to
be criticized assets.
 
   
 
  Acceptable
 
   
 
  Acceptable credit represents non-criticized assets of the highest quality.
They do not fit into any other classification.
 
   
 
  The following customer ratings within the Acceptable range are utilized by
Cofina and are

55



--------------------------------------------------------------------------------



 



     
 
  presented in order, from the highest quality to the lowest quality:
 
   
 
 
•     Customer Rating A1— These customers are classified Acceptable under UCS,
but additionally meet all loan underwriting standards generally at the low risk
level. Loan structure and documentation is appropriate. In addition, Cofina has
strong communication with the customer, which provides the opportunity for a
long-term relationship. These customers would be readily financed by other
lending institutions.
 
   
 
 
•     Customer Rating A2—These customers are classified Acceptable under UCS,
but additionally meet all loan underwriting standards at the low to moderate
risk level range. Loan structure and documentation is acceptable. The customer
relationship is satisfactory, with open communication and regular exchange of
pertinent information. These customers would be readily financed by other
lending institutions.
 
   
 
 
•     Customer Rating A3—These customers are classified Acceptable under UCS,
but may have some loan underwriting standards at the higher risk level. Loan
structuring and documentation may include additional covenants. While the
customer relationship is acceptable, communication issues and/or loan
structuring issues may exist which add credit risk to the relationship. Trends
indicate that the customer could deteriorate into the “other assets especially
mentioned” classification without changes in operations and repayment capacity
over the next one to two years.
 
   
 
  Other Assets Especially Mentioned
 
   
 
  Assets in this category are currently protected, but potentially weak. These
assets constitute credit risk, but not to the point of justifying a
classification of substandard. The credit risk may be relatively minor, yet
constitutes an unwarranted risk in light of the circumstances surrounding a
specific asset. A special mention classification should not be used as a
compromise between adversely classified and non-adversely classified.

56



--------------------------------------------------------------------------------



 



     
 
  Special mention loans have potential weaknesses that may, if not checked or
corrected, weaken the loan or inadequately protect the institution’s position at
some future date. Loans that might be detailed in this category include those
that have any deviations from prudent lending practices, including those subject
to economic or market conditions that may, in the future, affect the customer.
An adverse trend in the customer’s operations or an imbalanced position in the
balance sheet that has not reached a point where liquidation is jeopardized may
best be handled by this classification. This category should not be used to list
loans that bear risks usually associated with the particular type of financing.
Any type of loan, regardless of collateral, financial stability, and
responsibility of the customer, involves certain risks. A secured loan has a
certain risk, but to criticize such a loan, it must be evident that the risk is
increasing beyond that at which the loan originally would have been granted. A
rapid increase in assets or liabilities without the lender’s knowing the cause,
concentrations that lack proper credit support, lack of appropriate collateral
analysis or required appraisals, or other similar matters could lead the
examiner to question the loan quality and possibly classify the loan as special
mention. Loans in which actual, not potential, weaknesses are evident and
significant should be considered for more serious classification.
 
   
Adverse Classification Categories
  Adverse classification categories are “substandard”, “doubtful” and “loss”.
 
   
 
  Substandard

These assets are marginally protected by the customer’s current sound worth and
paying capacity or the collateral pledged. Assets so classified must have a
well-defined weakness or weaknesses that jeopardize debt liquidation. They are
characterized by the distinct possibility that the lender will sustain some loss
if the deficiencies are not corrected. Loss potential, while existing in the
aggregate amount of substandard loan assets, does not have to exist in
individual loan assets.

57



--------------------------------------------------------------------------------



 



     
 
  Substandard assets are usually the largest category of adversely classified
loan assets, typically representing the secured adverse assets or portions of
assets in a portfolio. Substandard assets may or may not be placed in
non-accrual status, depending on the operation’s viability and the asset’s
performance. Very weak substandard assets sometimes have specific reserves
established which represent holding costs or the difference between net
realizable value and collateral value for loss loan accounting.
 
   
 
  Characteristics of a Substandard asset include:
 
   
 
 
•    Not performing as agreed, but currently adequately collateralized.
 
   
 
 
•    Pledged collateral marginally supports the credit, but collateral value may
be declining.
 
   
 
 
•    Operation marginally provides funds required for debt service, and current
position analysis indicates a declining trend.
 
   
 
 
•    Nonviable operation, but asset is currently adequately collateralized.
 
   
 
  Credit weaknesses are usually described as being either significant or
serious. Because circumstances vary widely, much of the difference between
significant and serious credit weakness depends on the loan officer’s sound
judgment. Significant weaknesses have the potential to become serious and
thereby impact the loan’s performance. Serious weakness exists because one
credit factor is inadequate, or several factors are weak and have affected the
loan and/or the customer’s ability to perform in the future. Substandard assets
have serious weaknesses, whereas special mention assets have potential
weaknesses.
 
   
 
  Doubtful

An asset classified doubtful has all the weaknesses inherent in one classified
substandard with the added characteristic that the weaknesses make collection in
full, on the basis of currently existing facts, condition, and values, highly
questionable and improbable. The possibility of a loss is extremely high, but
because of certain important and

58



--------------------------------------------------------------------------------



 



     
 
  reasonable specific pending factors that may work to the advantage and
strengthening of the asset, its classification as an estimated loss is deferred
until its more exact status can be determined. Pending factors include proposed
merger, acquisition, or liquidation procedures; capital injection; perfecting
liens on additional collateral; and refinancing plans.
 
   
 
  Doubtful assets generally are not performing as agreed and/or involve a
nonviable operation. High probability of loss exists on these assets, but the
exact amount is not determinable. (Substandard classification would not
communicate the severity of the situation.)
 
   
 
  Underlying collateral pledged cannot be assigned specific value because the
asset has limited purpose, salability and/or market, or is involved in pending
litigation with unknown outcome. Doubtful classification occurs most frequently
for unrestructured non-accrual and non-accrual cash-flag restructured assets.
Poor credit administration does not justify Doubtful classification.
 
   
 
  Loss

Assets classified loss are considered uncollectible when their continuance as
bookable assets is not warranted. This classification does not mean the loan or
asset has absolutely no recovery or salvage value; quite to the contrary. Cofina
will aggressively pursue all available recourse in an effort to ensure the full
recovery of this asset’s value. However, its has been determined that booking
such value is not consistent with Cofina’s approach to conservatively report
this particular asset’s valuation. Losses should be taken in the period in which
they surface as uncollectible.
 
   
 
  Charge-offs are recognized and booked when the loss becomes known, not
necessarily contemporaneous with liquidation of the asset. When determining the
amount of loss, consider unpaid principal, accrual interest, accounts
receivable, customer stock and amounts recoverable from secured assets.

59



--------------------------------------------------------------------------------



 



     
Split Classifications
  Split classifications occur when portions of a loan asset can clearly be
separated into different classification categories. On split-classified loans,
the remaining classes are designated as “secondary class”. The secondary class
is the non-primary class which is a fixed dollar amount and remains constant
until the loan is reclassified. Portions of loans, which are placed into
secondary classes are to be rounded to the nearest $1,000. Quarterly review
split-classified loans to determine if amounts in each class are appropriate.
 
   
 
  Only mention and adverse loans may be classified into more than one class
(split). Adverse loans may have a portion classified acceptable only if the loan
has a valid guarantee, or collateral meets the cash or near cash condition.
 
   
Two or More Loans to One Customer
  When reviewing multiple loans to a customer, evaluate as one loan unless
pertinent facts support a reasonable determination that a particular loan
constitutes an independent credit risk. Document facts in the loan file.
“Independent credit risk” is an independent income stream (i.e., a guarantee or
other source of earnings). The independent income stream must be clearly
identifiable, and may not be from entities that are interrelated. Separate
collateral positions are not to be considered independent credit risks. This
concept generally applies also to loans to one customer from separate lending
entities.
 
   
 
  Loans to entities in which a customer has partial interest, and another loan
to that customer, individually, will be considered as separate lines of credit.
Separately evaluate credit factors and classify each loan on its own merits.
 
   
Participation Loans
  Cofina may have continuing participation agreements with several other lending
entities. Pursuant to these agreements, the participating lender (the
“Participant”) will acquire a participation in a negotiated portion of loans
approved by the participant. Concentration limits will be based by Cofina on its
retained portion of a participated loan.
 
   
 
  Participation loans are classified based on total credit extended by all
lenders involved. The loan

60



--------------------------------------------------------------------------------



 



     
 
  amount is the outstanding amount carried by Cofina as of the review date.
 
   
Loan Performance Classifications
  Appropriate loan performance classifications assure proper accounting
placement of loans. Credit staff recommends and Loan Committee approves loan
performance classifications based on the risk codes and their respective GAAP
definitions as presented in the non-performing loan procedure.

61



--------------------------------------------------------------------------------



 



3.03 — Portfolio Monitoring

     
Portfolio Quality Standards
  Risk can change after a loan is originated, however, the overall level of
higher risk, adversely classified loans are kept within the following standards
established by the Board.
 
   
 
 
•    Non-Adversely classified credit (Acceptable and OAEM) shall represent no
less than 85% of the outstanding volume of accruing loans in the COFINA
portfolio.
 
   
 
 
•    Doubtful and Loss classified credit shall represent no more than 5% of the
outstanding volume of accruing loans in the Cofina portfolio.
 
   
 
  Management shall report on the quality of the asset portfolio on a quarterly
basis to the Board of Directors. In addition, if the portfolio falls out of
compliance with these standards, management will develop a plan to bring asset
quality into compliance with these portfolio standards in a reasonable period of
time. Progress on the plan, including current portfolio asset quality, will be
reported to the Board on a monthly basis.
 
   
Annual Review
  On an annual basis, Cofina will be reviewed by its banks who will do random
checks of classification and servicing compliance in accordance with the
guidelines in this manual.
 
   
 
  Management shall prepare a formal response to the bank reviews for the Board
of Directors.

62



--------------------------------------------------------------------------------



 



3.04 — Customer and Loans Servicing

     
General
  Cofina places a strong emphasis on communicating with customers, Board, and
management about operating performance and financial position. Critical analysis
and positive reinforcement benefit the customer and can have positive effects on
the loan relationship. Loan officer’s objectives in customer servicing is to
clearly identify expectations, identify, and address problems at their
beginning, and counsel customers on solutions before problems affect the quality
of the loan relationship.
 
   
Customer Servicing Tools
  Cofina utilizes the following tools in its customer servicing, to increase
communications, and to document expectations:
 
   
 
 
•    A thorough understanding of customer operations, financial position, and
financing needs through analysis of customers – supplied financial information.
Customers are required to submit monthly financial statements, including aging
of accounts receivable, within 35 days following the close of the month.
Non-compliance is a violation of the loan agreement and must be reported to the
loan committee. These reports are compared to the entities financial projections
for the current year and to the previous year’s performance.
 
   
 
 
•    Regular discussions with customer, Board, and management about historical
operating, financial, and loan performance, including how Cofina evaluates
operations and financial strength. Each customer should be visited at least once
every twelve months.
 
   
 
 
•    Other customer related contacts for audit meetings, annual meetings, and
discussions with third parties (auditors, joint venture partners, other lenders,
etc.) with important relationships with the customer.
 
   
 
 
•    Contemporaneous records of telephone conversations and customer meetings.

63



--------------------------------------------------------------------------------



 



     
 
 
•    Follow-up letters to customers when meetings or discussions have an
important impact on expectations for loan performance. These letters should
highlight important points of the customer discussions and identify customer and
Cofina commitments to action.
 
   
 
 
•    Written Loan Service Plans for loans that are large or with operating or
financial problems which could translate into loan performance problems.
Typically, Loan Service Plans are prepared in conjunction with loan renewals and
are mandated for those accounts UCS rated M4 or weaker. (See also Sec 3.05). An
example of a Loan Service Plan is attached to this procedure.
 
   
 
 
      Cofina views OAEM classified loans as transitional. This classification
may come about from an unusual event such as a merger or consolidation,
operational setback, or external event. The Loan Servicing Plan should be
designed to restore the loan to fully acceptable classification within one year.
Provided such plan is not achieved, the loan may become an adversely classified
loan.
 
   
 
 
•    Tailored Loan Agreements which adequately covenant for customer weakness to
maintain sound loan administration and which document customer identified
actions to resolve operating, financial, or loan performance problems according
to a mutually agreeable timetable.
 
   
 
  When customer-servicing efforts can no longer maintain credit quality or the
customer’s long-run viability deteriorates, Cofina must explore its loan
servicing options.
 
   
 
  Cofina’s objective is to initiate loan servicing efforts before loan repayment
is in jeopardy. When loan repayment is doubtful, Cofina’s objective is to
maximize its collections.

64



--------------------------------------------------------------------------------



 



     
Loan Servicing Alternatives
  Loan officers must report to the Loan Committee details of loans that no
longer justify an Acceptable, non-criticized asset classification as soon as
such information becomes available.
 
   
 
  The Loan Committee must approve the loan servicing action to be taken.
 
   
 
  The Loan Committee will also determine the date the loan officer must report
back to update it on the progress of the loan servicing action.
 
   
 
  Cofina loan servicing alternatives may include the following:
 
   
 
 
•    Customer Actions — Cofina may counsel customers to seek other financing or
structural options. Options may include a partial or complete refinancing with
another financial institution or a merger, sale, or liquidation of a portion or
all of its assets (businesses) with another cooperative, LLC, or private
enterprise. Subsequent loan actions may be predicated on customer commitments
and actions to implement such agreed upon strategies, offer additional
collateral, or agree to other terms and conditions as deemed appropriate.
 
   
 
 
•    Loan Extensions — Any extension represents a credit decision that should be
supported by existing or new collateral and a clearly identified source of
repayment that Cofina controls through existing or new security filings.
 
   
 
 
•    Loan Restructuring — Cofina may choose to restructure loans with customers
to convert Operating debt to term or lengthen maturity, provided the
restructured loans remain within the customer’s repayment capacity and the loans
remain well secured. Cofina typically requires customer actions, which will
improve not only the customer’s operating and financial position, but will also
maintain or improve asset quality.
 
   
 
 
•    Collection – Cofina will pursue legal collection efforts when appropriate
to enforce customer performance on loan agreements or to prevent losses on
loans. (See Sec 3.05).

65



--------------------------------------------------------------------------------



 



     
Documentation
  Each loan servicing action should be documented in a report or memorandum
which
explains the customer’s financial position, the credit situation, past customer
servicing activities, and the alternatives explored prior to selecting the
recommended course of action. The length and detail of the report should
correspond to the severity of the recommended loan servicing action and the
complexity of the customer relationship. The document should be maintained in
the Credit File.

66



--------------------------------------------------------------------------------



 



Cofina Financial
Loan Service Plan

                     
Account:
          UCS Rating:                          
 
                   
Loans ~
  Operating Amt       Term Amt:        
 
                   
 
                   
 
  Operating Balance       Term Balance:        
 
                   
Attributed Loans
                                     
Amount in Participation:
                                     

                             
General Trend
   
 
  Improving    
 
  Static    
 
  Declining    
Relationship Goal
   
 
  Continuing    
 
  Limited    
 
  Collection    

Servicing Objective(s) and Strategy(ies)
Overall Objective:
Internal Strategy:
External Strategies with Customer Involvement/Commitment:

67



--------------------------------------------------------------------------------



 



Expected Outcome(s):
Approvals:

                 
Loan Officer:
   
 
  Date:    
 
     
Chief Credit Officer:
 
 
  Date:  
 
     
Credit and Loan Participation Manager:
 
 
    Date:  
 
     

Monthly Progress and Result:

68



--------------------------------------------------------------------------------



 



3.05 — Collection Procedures

General     In its simplest form, Cofina works toward the collection of its
outstanding receivables on a regular basis. The success of all lending
institutions can be summarized in its ability to extend funding to patrons and,
in turn, collect repayments of such funding on a scheduled and profitable basis.
        There are those occasions in which such collection efforts demand a
“termination” date; a date in which a specific patron’s outstanding financial
obligations to Cofina must be satisfied.         The termination process is
driven by Cofina’s priority to ensure the timely collection of all monies owed.
If during normal asset quality reviews, Cofina determines the collection of an
outstanding receivable may be in question, a “Termination/Collection” process
may be initiated.         While the steps are progressive in nature, the
termination process is sensitive to, among other factors, the degree and
perceived timeline of expected asset deterioration, the asset’s level of
cooperation, and the asset’s ability to secure alternative funding to satisfy
its obligations to Cofina.         As such, the collection process may or may
not involve all the steps outlined below.

  •   Loan Service Plan     •   Collateral Schedule     •   Custodial
Agreement(1) – Attached     •   Cash Collection and Distribution Request(1) –
Attached     •   Liquidation Notification(1) – Attached

      Guidelines         Loan Service Plan

The attached Appendix is a template. As such, conditions may demand modification
to its format and content. Such changes will be initiated by the assigned Loan
Office and reviewed by members of Loan Committee and, when applicable, legal
counsel.

69



--------------------------------------------------------------------------------



 



  •   Loan Service Plans are required for all accounts UCS rated M4 or weaker.
They must be prepared immediately following receipt of information indicating
deterioration in the customer’s financial position that would result in a
downgrading of its UCS rating. Loan Service Plans are also required when a time
specific loan covenant is found to have been violated.     •   A Loan Service
Plan is authored by the loan officer and is designed to formally outline a “plan
of action” to address such deficiencies. It is then presented to the Loan
Committee for its review and approval.     •   Dependant upon the depth of
perceived deterioration, any of the following actions may be outlined in the
Loan Service Plan.

  1)   Continued internal monitoring of the asset’s performance     2)   An
internal review and update of all security filings, to include but not limited
to, a listing and investigation of all PMSI filings, mortgages and guarantees.  
  3)   The scheduling of a meeting with the cooperative’s board and management
to discuss the assets deterioration. and give formal notice of corrective action
to be taken.

  §   Loan Covenant violations are to be documented and possible consequences of
such violations are to be shared with the asset’s leadership team.

  4)   The scheduling of a visit to the cooperative’s location(s) to review and
document the condition of all Cofina secured assets.     5)   Requiring a
Business Plan update, outlining both activities and timelines in which actions
will be taken to correct financial performance

70



--------------------------------------------------------------------------------



 



  §   This may include the liquidation of non-performing assets in which all
cash received will be forwarded to Cofina to pay down the debt obligation(s)
owed to Cofina.

  6)   Establish and communicate a timeline in which the cooperative will secure
an alternative source of funding albeit a new lender, a merger partner or full
liquidation.

  §   Instruct both management and the board members that a “Letter of Intent”
will be required of the alternative source of funding, addressed to the
borrower, outlining the terms of the new funding and timeframes in which such
financial arrangements will be executed. Cofina will outline a timeframe in
which such a notice must be completed and shared with Cofina.

  7)   Increased monthly reporting requirements which may include a Collateral
Schedule – defined below

  8)   The execution of a Custodianship agreement – defined below.

  9)   Outline the execution and implementation of a Cash Collection and
Distribution Request process – discussed below

  10)   The Liquidation of the cooperative – also discussed below.

      Collateral Schedule

  •   While Cofina completes an internal Collateral Schedule during the loan
review process, the fluid nature of current assets may require increased
reporting during periods of increased financial stress.

71



--------------------------------------------------------------------------------



 



  •   The original Collateral Schedule outlines summarized asset and liability
totals. Such totals are then discounted and utilized to identify potential
Cofina exposure.     •   Subsequent Collateral Schedule(s) call for a more
detailed reporting of Current Assets and Liabilities. From this information,
Cofina is able to better judge the status of its UCC-1 secured collateral.     •
  The timeliness of such additional reporting is directly dependent upon the
severity of perceived asset deterioration, as well as, the seasonal and cyclical
nature of the asset’s business structure. For example, a stressed account with a
heavy agronomy-related inventory base would require close monitoring during both
the fall and spring agronomy seasons in order to properly monitor changes in
both inventory and account receivable issues.     •   Itemized and discounted
assets are compared to the cooperative’s current obligations to determine what
excess value, Collateral Cushion, is available to minimize Cofina’s risk
exposure.     •   It should be noted that in most cases, Cofina has a superior
collateral position when compared to other Obligors. The intent of including
subordinated obligations is to better understand working capital needs required
for continued operations.

      Custodianship Agreement     •   A Custodianship Agreement is designed to
ensure Cofina has an agent in place to both monitor and facilitate the
day-to-day financial activities as they directly and indirectly effect Cofina’s
security position. This agent monitors all asset transfers and communicates such
transfers to Cofina.     •   One tool available to the assigned Custodian is a
weekly form called the Cash Collection and Distribution Request worksheet. This
is to be completed by the Custodian prior to any cash distributions. The intent
of the worksheet is to

72



--------------------------------------------------------------------------------



 



      outline what cash inputs (sources of cash) and what cash outputs (cash
uses) are expected in a given time frame.     •   This worksheet is submitted
prior to any cash distributions and may be complemented by a local Cofina
signatory bank account in which all cash is deposited, held and, if approved by
Cofina, redistributed – the Cofina approved Custodian acting as signatory agent
in managing this bank account.

      Full Liquidation

  •   Should the loan officer, with the approval of the Loan Committee,
determine it is both feasible and prudent to liquidate the cooperative, a
Liquidation Notice will be forwarded to members of the cooperative’s leadership
– to include management and the cooperative’s board of directors.     •   Cofina
has not found it necessary to force the liquidation of any cooperatives.
However, Cofina has reviewed this process with legal counsel and is prepared, in
a “worst case” scenario, to execute such a process in order to properly protect
Cofina’s business position.

      Throughout this process, the assigned loan officer, along with other
members of the Cofina team, may be called upon to attend Board Meetings, Patron
Meetings and other such business meetings in which Cofina’s interests are
concerned. All such meetings are to be properly recorded in the Asset’s Service
File and approved by members of the Loan Committee.         It should be noted,
the assigned loan officer will be tasked with ensuring open lines of
communication are maintained between the loan officer, members of loan committee
and designated members of the cooperative’s leadership team. All such
communications will also be recorded in the Assets’ Service File for reference.
        If at any point in time the asset’s performance returns to what may be
termed by Loan Committee a satisfactory level, the Collection Process may be
suspended or terminated

73



--------------------------------------------------------------------------------



 



Custodianship Agreement
     THIS AGREEMENT, made and executed this                      day of
                    , by and between Name of Cooperative, (Association) a
cooperative association of and existing under the laws of the state of XXXXXX;
                                         (Collateral Custodian) and Cofina
Financial, St. Paul, Minnesota, (COFINA), a corporation organized under the laws
of the United States.
WITNESSETH:
     WHEREAS, COFINA has loaned a sum of money to the Association and while it
may make additional loans to the Association, COFINA has communicated its
concerns about the Association’s viability to the Board of Directors and COFINA
desires to bring its lending relationship with the Association to an orderly and
mutually agreeable conclusion; and,
     WHEREAS, COFINA desires the ability to more closely monitor the status of
the collateral pledged as loan security; and,
     WHEREAS, The Association is agreeable to granting this additional
monitoring by COFINA; and,
     WHEREAS, It is the intention of the parties that in consideration of said
loans, the Association shall make reports to COFINA on the Association’s assets
and collateral in the manner and form directed by COFINA, and authorize the
establishment of a custodian deposit account; and,
     WHEREAS, It appears that the aforementioned can best be effected by the
employment of a collateral custodian.
     NOW THEREFORE, In consideration of the premises, the mutual promises herein
contained, and loans made to the Association, which loans enhance the financial
position of the Association, it is mutually agreed by and among the parties
hereto as follows:

  1.   COFINA does hereby appoint, and the Association does hereby consent to
the appointment of                                         , as Collateral
Custodian to have and to exercise the rights, powers, duties and authority
contained in this agreement, and the Collateral Custodian does hereby accept
said appointment and agrees to perform faithfully the obligations and duties
under this agreement.     2.   As deemed advisable and necessary by COFINA or as
requested by the Association, the Association does hereby consent to the
subsequent appointment of Deputy Collateral Custodian(s) are herein collectively
referred to as “Custodian”.

74



--------------------------------------------------------------------------------



 



  3.   The Custodian shall submit to COFINA such reports as COFINA may from time
to time request. In addition, the Custodian shall report on any activities which
may affect the interests of COFINA.     4.   COFINA may, as it deems advisable
to monitor and protect the collateral pledged as loan security, assign to the
Custodian new duties or revoke instructions previously given by giving to the
Custodian written notice of such suspension or change.     5.   The Custodian
shall give bond for the faithful performance of the duties and obligations
hereunder in favor of COFINA in such amounts and in such form as may be required
by COFINA. All costs and expenses, including bonding expenses, incident to or
connected with the services to be performed by the Custodian under this
agreement, and the Custodian’s compensation therefore, shall be borne by the
Association and shall be matters exclusively between the Custodian and the
Association.     6.   The Custodian may, in addition to the duties assigned by
COFINA, be at the disposal of the management of the Association and perform such
duties as may be required so long as the duties do not conflict with the duties
for COFINA.     7.   This agreement shall become effective at the opening of
business on the day of                     , 2001. The Custodian shall continue
in office until the appointment shall be terminated by written notice from
COFINA to the Custodian or until the Custodian resigns by giving COFINA fifteen
(15) days written notice of resignation. The termination of the agreement,
however, shall not relieve the Custodian from any liability, which may have
previously been incurred, to COFINA or the Association. In case of the absence
or incapacity of the Custodian or upon the termination of the services, COFINA
may designate a substitute Custodian, and may likewise designate a successor to
any such substitute Custodian. COFINA agrees to terminate this agreement at any
time all of the Association’s indebtedness to COFINA shall be fully paid or at
the discretion of COFINA as such earlier time as requested by COFINA.     8.  
COFINA may, at its discretion, establish a deposit account at the Association’s
bank of deposit with COFINA and/or Custodian named as creditor of the account.
Upon written request of COFINA, the Association shall make daily deposits in
said account of all checks and proceeds which are subject to COFINA’s security
filings and which are acquired by the Association in its normal course of
business. COFINA may then, at its discretion, (1) allow the funds in said
account to be directly deposited into the

75



--------------------------------------------------------------------------------



 



      Association’s account; (2) allow the funds to remain in said account for a
reasonable period of time, and advise the Custodian as to the transferring of
funds into the Association’s account; or, (3) apply the funds to the
Association’s loan with COFINA. In the event alternative (1) or (2) is in
effect, the parties agree that the funds will at all times be considered owned
by the Association, subject to the security interests of COFINA

     IN WITNESS WHEREOF, The Custodian has executed these presents and the
corporate parties hereto have caused these presents to be executed by their duly
authorized officers as of the date first above written.

                         
BY:
      BY:       BY:        
 
 
 
 
 
     
 
    Cofina Financial, LLC           Board Pres. – Typed Name       Loan Officer
.   Its Custodian       Cooperative Name    
 
         
 
           

76



--------------------------------------------------------------------------------



 



Source and Use of Funds
Weekly Operating Budget

                 
Week Ending:                                         
                 
Sources
               
Normal Cash Sales
               
 
             
Normal Accounts Receivable Collections
               
 
             
Special Sources
               
 
             
~ Describe if Material
               
 
             
Total Sources
          $ 0.00  
 
               
Uses
               
Payroll
               
 
             
Taxes
               
 
             
Utilites
               
 
             
Insurance
               
 
             
Trade Payables
               
 
             
Agronomy Products
               
 
             
Petroleum
               
 
             
C-Store Products
               
 
             
Other
               
 
             
Other Uses
               
 
             
~ Describe if Material
               
 
             
Total Uses
          $ 0.00  
 
             
 
               
Cash Increase/(Decrease)
          $ 0.00  
 
               
Present Cash Balance
                 
 
             
Date:                                           
               

77



--------------------------------------------------------------------------------



 



LIQUIDATION AGREEMENT
          This Agreement is entered into as of this       day of August, 2001 by
and between COFINA FINANCIAL, located in St. Paul, Minnesota, a Minnesota
cooperative association, (“COFINA”), and (Legal Name of Cooperative)., located
in (City), (Sate), a (State) cooperative association (“City”).
          A. (City) is indebted to COFINA pursuant to a Promissory Note dated
                     in the original principal amount of                     
(the “Term Loan Note”), a Promissory Note dated
                                         in the original principal amount of
                     (the “Seasonal Loan Note”) and a Loan Agreement dated
                     (the “Loan Agreement,” and together with the Term Loan Note
and the Seasonal Loan Note, the “Credit Documents”). All advances under the
Credit Documents, together with daily interest, accruals, fees, costs and
expenses are hereinafter collectively referred to as the “Indebtedness.”
          B. As of                                         , the total principal
Indebtedness was                      , plus unpaid and accrued interest, and
other charges and fees which are due and owing.
          C. The Indebtedness is secured by, among other things, a perfected
security interest in all real estate, inventory, accounts, equipment, investment
property and general intangibles of (City) (the “Collateral”) pursuant to
various mortgages, security agreements, assignments and other documents in favor
of COFINA (the “Security Documents”).
          D. (City) is in default under the Credit Documents and COFINA has
demanded immediate payment of the Indebtedness.
          E. (City) has acknowledged its financial difficulties and has
represented to COFINA its desire to liquidate its assets. COFINA has consented
to a winding down of (City) business and orderly liquidation on the terms and
conditions set forth below.
          NOW, THEREFORE, in consideration of the foregoing and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by each party, the parties agree as follows:
          1. (City) acknowledges that the Indebtedness is due and owing, without
defense, offset or counterclaim, and is secured by the Collateral.
          2. (City) may continue its business operations to the extent
reasonably necessary to liquidate its assets and wind down its affairs in a
timely manner until                      provided that it complies in all
material respects with a Budget to be received and accepted by COFINA on or
before                      (the “Budget”). Notwithstanding the preceding
sentence, (City) shall liquidate its assets as promptly as possible, and shall
collect accounts receivable owed by its members in a prompt manner. When selling
goods to members carrying a past due balance, (City) will sell on COD terms
only. No Collateral with a market value greater than $5,000 may be sold, other
than in the ordinary course of business, by (City) without the prior written
approval of COFINA. (City) shall pay the Indebtedness in full on or before
                                        .
          3. On or before                                         , (City) will
provide COFINA with copies of fully executed and effective purchase agreements
satisfactory in all respects to COFINA in its discretion, whereby a purchaser
has agreed to purchase (a)                                         ’s assets
described generally as the convenience store and related inventory for a cash
amount not less than $                    , to be fully paid not later than
                     and (b) (City)’s assets generally described as its
agricultural service operations (including bulk fuel, LP fuel, feed, and
(City)’s interests in                                         ) for a cash
amount not less than $                    , to be fully paid not later than
                    .
          4. (City) shall establish an account at a bank of COFINA’s choice in
the name of COFINA and for the benefit of COFINA (the “Collateral Account”). All
proceeds from (City)’s sale of assets and collection of accounts shall be
deposited by (City) into the Collateral Account on a daily basis.
          5. (City) acknowledges that it currently has cash on hand of
$                    . (City) agrees to deposit all cash on hand in the
Collateral Account immediately.

78



--------------------------------------------------------------------------------



 



          6. (City) shall not incur any expenses except for those which are both
(i) set forth in the Budget and (ii) reasonably necessary to wind down its
business (the “Necessary Expenses”). The Budget shall set forth the Necessary
Expenses which (City) expects to incur on a weekly basis. Provided that no
default has occurred hereunder, on the first day of each week COFINA may in its
discretion release from the Collateral Account to (City) funds in the amount
necessary to pay the Necessary Expenses for the week, as set forth in the
Budget, which funds shall be used by (City) for payment of the Necessary
Expenses.
          7. Any amounts deposited into the Collateral Account may be applied to
the Indebtedness at any time in COFINA’s discretion.
          8. (City) agrees to permit COFINA, and its respective officers,
employees and agents, to have full access to (City)’s books, records and
properties for the purpose of verifying (City)’s compliance with the terms of
the Credit Documents and this Agreement.
          9. All moneys received by COFINA on account of the Indebtedness from
(City) shall be applied to the Indebtedness in a manner at COFINA’s sole
discretion.
          10. (City) agrees to execute and deliver such agreements and other
documents and to take such other actions as COFINA may in its discretion require
to order to assure that COFINA holds a first priority perfected security
interest in the shares of stock in                                         
owned by (City), and to ensure that all dividends or distributions on such stock
are made directly to COFINA.
          11. Except as expressly modified by this Agreement, all provisions of
the Credit Documents and the Security Documents, and all other documents in
favor of COFINA remain in full force and effect. COFINA reserves its rights at
any time to exercise all of its rights and remedies under the Credit Documents
and the Security Documents and all other security agreements, documents and
instruments given to COFINA to secure the Indebtedness, whether or not (City)
has complied with its covenants and obligations under this Agreement, the Credit
Documents or the Security Documents. (City) shall, upon its default hereunder
(which defaults shall include, without limitation, (City)’s failure to compete
liquidation of its assets by the date set forth in the first sentence of
paragraph 2, above), (a) deliver all of the Collateral to COFINA, (b) permit
COFINA to use (City)’s premises for the purposes of the enforcement and
foreclosure of COFINA’s security interest in the Collateral and otherwise
cooperate in COFINA’s efforts for foreclosure its security interest in the
Collateral, (c) upon request of COFINA, provide COFINA with deeds in lieu of
foreclosure or similar or related documents appropriate to permit COFINA to
assume or transfer ownership of the Collateral without resort to a foreclosure
process (d) perform such other actions as COFINA may in its discretion request
in order to facilitate COFINA’s exercise of remedies with respect to the
Collateral.
          12. Contemporaneously with the execution hereof, (City) has delivered
to COFINA financial statements through                                         ,
including a full aging of accounts receivable with addresses and account numbers
and a full itemized listing of all accounts payable with names and addresses of
creditors. During the term of this Liquidation Agreement, (City) shall also
deliver the following documents to COFINA: a daily inventory report, a daily
sales report and a daily expenses report, a weekly accounts receivable listing
and a weekly accounts payable listing, all to be signed by (City) and delivered
by 10:00 a.m. on the next business day following the day of such report or week
of such listing. (City) agrees to execute and deliver such other and further
documents or reports as COFINA may request from (City) to execute, perfect,
evidence or otherwise implement the agreements set forth in this Agreement.
Without limiting the generality of the foregoing, (City) agrees to prepare and
deliver to COFINA collateral reports and such other financial and operating
reports as COFINA may from time to time request.
          13. In consideration of the execution of this Agreement, (City), on
behalf of itself, its officers, agents, insurers, successors and assigns,
releases, acquits and forever discharges COFINA, and its respective officers,
agents, insurers, successors and assigns, of and from any and all manner of
action or actions, suits, claims, damages, judgments, levies and executions,
whether known or unknown, liquidated or unliquidated, fixed, contingent, direct
or indirect, which (City) ever had, has, or may have or claim to have against
COFINA or its respective officers, agents, insurers, successors and assigns,
for, upon or by reason of any matter, act or thing prior to the date of
execution of this Agreement.
          14. No modifications or amendments to this Agreement may be made
except in a writing signed by all parties hereto.

79



--------------------------------------------------------------------------------



 



          15. This Agreement may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument. Facsimiles or other photocopies of executed signature pages to this
Agreement shall be considered originals.
          16. This Agreement is made and entered into in the State of Minnesota,
and the laws of Minnesota shall govern its enforcement and performance.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

            COFINA FINANCIAL, LLC
      By      

  Its       

            Cooperative Name, City, State
      By      

  Its       

     
The undersigned hereby agrees,
   
in his personal capacity, that
     
 
will make the deposits required
   
by paragraphs 4 and 5 of the
   
foregoing agreement.
   

80



--------------------------------------------------------------------------------



 



3.06 — Customer Concentration

General     Cofina sets limits on loan concentrations with individual credit
risks. This concentration is measured against the existing risk funds. Risk
Funds are defined as the capital plus allowance for loan loss.   Guidelines    
Cofina will limit its loan exposure to no more than 25% of its Risk Funds in any
single credit exposure. Such exposure will include all commitments to that
customer and may include guarantees from that customer to other customers or
commitments to another customer in which the first customer owns 50% or more of
the second customer.         Cofina will limit its loan exposure, further, as a
customer migrates toward a criticized asset with no more than 15% of its Risk
Funds in a single credit exposure classified as Other Assets Especially
Mentioned or Substandard.         The maximum loan amounts Cofina will originate
before participation is required are as follows:

             
Customer Rating A1:
      $ 10,000,000  
Customer Rating A2:
      $ 8,000,000  
Customer Rating A3 or below:
      $ 6,000,000  

      Cofina will secure participation relationships to carry the balance of
loans in excess of these amounts. Such participation agreements will be put in
place no later than 90-days beyond the loan origination date. Cofina will serve
as the servicer of the loans and maintain the relationship with that customer.  
      Loans in Minnesota and Wisconsin will be limited to no more than 45% of
loan volume. All other states will be limited to 35% of total loan volume. New
loan relationships to be established outside of Cofina’s current trade territory
will be limited to no more than 15% of Risk Funds during the first two years of
Cofina’s operation under the SPC agreement and no more than 35% of Risk Funds
thereafter.

81



--------------------------------------------------------------------------------



 



      All new loan relationships will be limited to accounts with evidence of
exceptional performance.

3.07 — Reserve Guidelines

General     Cofina uses UCS classifications, Customer Ratings, and the following
general reserve guidelines to arrive at a proper valuation for individual assets
in the portfolio and the overall portfolio value.         This procedure
identifies the reserve guidelines for each UCS asset classification category.  
Loss Reserve Guidelines     Cofina recognizes the importance of building
adequate loss reserves. At the same time, accurately estimating future losses is
imprecise. Therefore, a 2% loss reserve is applied to the outstanding balance of
each of the following asset classifications to determine a target general
reserve for losses:

  •   Acceptable assets     •   Other assets especially mentioned     •  
Substandard assets     •   Doubtful assets

      For all Obligors classified as “Loss”, the required reserve is 20% of the
outstanding Principal Balance or the actual expected loss amount, whichever is
greater.         Management will periodically evaluate the adequacy of the
general and specific reserves and recommend changes in addition to reserves, as
necessary.

82



--------------------------------------------------------------------------------



 



4.00 — Legal Documentation
4.01 — Legal Documentation Overview

General     Sound legal documentation is an important part of credit
administration practices as appropriate and accurately prepared legal documents
protect the rights of Cofina if issues arise.         The documentation process
begins with the Loan Agreement as presented in Section 2.08. The following
sections identify other important documents which address specific collateral or
other legal needs.

83



--------------------------------------------------------------------------------



 



4.02 — Real Estate Mortgage Documentation

General     Cofina uses a standard real estate mortgage for securing real
property offered by customers as collateral for Cofina loans. Even though
collateral through acquisition of real estate is seldom necessary in Cofina
relationships with customers, it is vitally important that this secondary source
of repayment is perfected in a manor that protects the interests of Cofina and
its shareholders.         Although the real estate mortgage is drafted by Cofina
staff, the customer is responsible for hiring local counsel to update abstracts
and issue an attorney’s opinion or obtain title insurance to complete the
mortgage filings.   Mortgage Instructions     The following numbered
instructions correspond to the sample Real Estate Mortgage that follows in this
procedure.

  1.   The customer or mortgagor enters the date the mortgage is made and
executed.     2.   Cofina enters the accurate legal name of the customer/
mortgagor.     3.   Cofina enters the state location of the customer/mortgagor.
    4.   Cofina enters the post office address of the customer/ mortgagor.    
5.   Cofina enters the amount of the real estate mortgage based on the amount
specified in the loan agreement as directed by the Loan Committee.     6.  
Cofina enters the County and State location of the mortgaged property.     7.  
Cofina enters the full legal description of the mortgaged property.     8.  
Cofina enters the amount, and types of loan(s) information as specified in the
loan agreement.     9.   Cofina enters the name of the customer/mortgagor.    
10.   The customer/mortgagor executes the real estate mortgage by having two
authorized officers sign the mortgage and their signatures notarized.     11.  
Cofina enters the customer/mortgagor name and state location.     12.   The
county agent or other official responsible for mortgage recordings certifies
that the mortgage has been properly recorded in the county office.

84



--------------------------------------------------------------------------------



 



REAL ESTATE MORTGAGE
     THIS MORTGAGE, made and executed this [ 1 ], by [ 2 Borrower] a cooperative
corporation, organized under the laws of the State of [ 3 ], Mortgagor, whose
post office address is [ 4 ], to COFINA FINANCIAL, a Minnesota corporation,
whose post office address is Post Office Box 64089, St. Paul, Minnesota
55164-0089. For the purpose of securing payment of an indebtedness from the
Mortgagor to the Mortgagee in the principal sum of [ 5 ] Dollars [$ ] and
interest thereon, and any future advances or readvances made by Mortgagee to the
Mortgagor nor exceeding the aggregate amount outstanding at any one time the
said principal sum, and interest thereof, Mortgagor does hereby grant, bargain,
sell, and convey, to the Mortgagee, its successors and assigns, forever, all
that certain real estate located in the County of [.6.] State of [..6..]
described as follows:
7 [ Legal Description or attached Exhibit]
     TO HAVE AND TO HOLD THE DESCRIBED REAL ESTATE, together with all the
tenements, hereditments and appurtenances belonging or in anyway pertaining to
the same, to the Mortgagee, its successors and assigns forever. And the
Mortgagor covenants with the Mortgagee, its successors and assigns, as follows:
That it is lawfully seized of the described premises; that it has good right to
convey the same; that the same are free from all encumbrances; that the
Mortgagee, its successors and assigns, shall quietly enjoy and possess the same;
and that the Mortgagor will WARRANT and DEFEND the title to the same against all
lawful claims.
     THIS MORTGAGE is given to secure the indebtedness evidenced by a note or
notes made by the Mortgagor to the Mortgagee, described as follows:

      Amount   Interest Rate
 $[ 8 ] — Operating
  Variable Rates of Interest as the Mortgagee’s Board of Directors shall from
time to time prescribe.
 $[ 8 ] — Term
 

With interest payable monthly on the day of each and every month, as Mortgagee
shall specify, of each year, and to secure all renewals and extensions of the
described notes.
     THIS MORTGAGE is further given to secure such advances and readvances as
the Mortgagee may make to the Mortgagor from time to time, it being agreed that
if partial payments shall be made on the indebtedness at any time readvances may
be made by the Mortgagee to the Mortgagor, and that all advances, readvances,
and loans shall be secured by this mortgage within the limits of the principal
sum.
     FUTURE advances or readvances shall be evidenced by a note or notes, made
by the Mortgagor to the Mortgagee. This mortgage is given to secure all future
notes, with interest thereon, as well as the note or notes now existing.
     THIS MORTGAGOR FURTHER COVENANTS AND AGREES:
     1. That the indebtedness evidenced by the note or notes described herein,
and any indebtedness which may be evidenced by any note or notes in renewal
thereof, of which may result from further and future advances may be made by the
Mortgagee to the Mortgagor and secured by this mortgage as herein provided,
shall be repaid to the Mortgagee in accordance with the terms of the note or
notes evidencing such indebtedness, and the Mortgagor hereby agrees that nothing
in any agreement between the Mortgagor and Mortgagee shall be construed as
limited, modifying, or restricting the right of the Mortgagee to demand payment
of said indebtedness in accordance with the terms of the note or notes
evidencing the same.
     2. That it will pay both principal and interest to the Mortgagee at its
office in the City of Inver Grove Heights, Minnesota, in lawful money of the
United States of America, according to the terms and conditions of the note or
notes secured by this Mortgage, at the time and in the manner above specified,
together with all costs and expenses of collection, if any there shall be.
     3. That all checks or drafts, delivered to the Mortgagee for the purpose of
paying any sum or sums secured hereby will be paid upon presentment, and that
all agencies used in making collections thereof, including those agencies
transmitting the proceeds of such items to the Mortgagee, shall be considered
agents of the Mortgagor or anyone by or on behalf of whom payment is sought to
be made.
     4. That no extension, assignment, or transfer of the above-described note
or notes shall be considered as a discharge hereof or waiver of any default
hereunder. No delay of the Mortgagee in

85



--------------------------------------------------------------------------------



 



asserting any right accruing by virtue of any default in any condition hereof
shall be construed as a waiver of such default, nor shall any waiver or any
default in any condition hereof be construed as a waiver of such condition or of
any other term or condition hereof or right hereunder.
     5. That it will maintain its corporate existence and operate its business
as a cooperative association at all times that indebtedness secured by this
mortgage shall remain unpaid.
     6. That it will insure and keep insured buildings and other improvements
now located on, or which may hereinafter be located on, the premises covered by
this mortgage, against loss and damage by fire and windstorm, and such other
risks as from time to time may be required by the Mortgagee, and in forms and
amounts and with companies satisfactory to the Mortgagee, with clause executed
and attached making loss, if any, payable to the Mortgagee as its interest may
appear in said property at the time of loss; each policy evidencing such
insurance to be delivered to the Mortgagee. The Mortgagee may apply loss funds
received to any indebtedness secured hereby.
     7. That it will pay when due all taxes, liens, judgments, or assessment
which have been or may be lawfully assessed or levied against the property
herein mortgaged and that it will pay when due all licenses or fees legally
owing by or chargeable to the Mortgagor.
     8. That in the event it fails to maintain insurance as hereinbefore
provided or fails to pay when due any taxes, liens, judgments, assessments,
licenses, or fees legally owing, the Mortgagee may provide such insurance and
make such payment, and the sum paid therefore shall become a part of the
indebtedness secured hereby, shall bear interest from the date of payment at the
rate of seven percent (7%) per annum, and shall be immediately due and payable.
     9. That it will keep all buildings and equipment subject to this mortgage
in good and substantial repair during the continuance hereof and will not cause,
suffer, or permit waste thereof.
     10. That the Mortgagee may, at the Mortgagor’s cost, examine the books,
records, and documents of the Mortgagor and make reasonable recommendations as
to business practices in the conduct of the Mortgagor’s business, which shall be
promptly adopted and, in good faith, carried out by the Mortgagor.
     11. That it will execute such further and additional documents or
instruments or do so perform all such acts as may be reasonable requested by the
Mortgagee further to perfect its title as Mortgagee to any of the property
hereinabove described.
     12. That it will not, during the existence of any part of the lien herein
provided for, sell, lease, or assign all or any part of the property herein
described without the written consent of the Mortgagee, its successors or
assigns all or any part of the property herein described without the written
consent of the Mortgagee, its successors or assigns, approving such sale, lease
or assignment. This limitation on the power of alienation shall not be exhausted
by use, but shall be continuous so long as any part of the lien herein provided
exists.
     13. That if the premises herein described be acquired, in whole, or in
part, by anyone who does not assume and agree to pay this mortgage, the whole of
said mortgage indebtedness shall be come due at the option of the Mortgagee.
     14. That if there be any security other than this mortgage for the
indebtedness secured hereby, then upon default, the Mortgagee may proceed upon
this and any other security, either concurrently or separately, in any order
that said mortgagee may elect.
     15. That no remedy herein conferred on or reserved to the Mortgagee is
intended to be exclusive of any other remedy or remedies, and each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given hereunder and now or hereafter existing at law or in equity or by statute.
     16. That all of the rights, privileges, and powers herein vested in the
Mortgagee shall inure to, and may be exercised by, any subsequent holder of the
note or notes, or any renewals thereof, hereby secured, and this mortgage shall
be binding upon the successors and assigns of the Mortgagor.
     17. That the Mortgagor shall receive any sums payable under or arising out
of any eminent domain proceedings affecting the whole or any part of, or any
interest in, the real estate covered by the mortgage. All such sums are hereby
assigned by the Mortgagor to the Mortgagee and when received by the Mortgagee
may be applied on the indebtedness secured by this mortgage in such manner as
the Mortgagee may elect.
     18. That in the case of the non-payment of any indebtedness secured hereby,
including any sums advanced for payment of insurance premium, taxes, liens,
judgments, assessments, licenses, or fees, in accordance with the terms of this
mortgage or in case of the failure of the Mortgagor to keep or perform any other
covenant, agreement, stipulation, or condition herein contained at the option of
the Mortgagee, its successors or assigns (notice of such option being hereby
expressly waived) the entire principal sum secured by the mortgage, together
with all accrued interest thereon, shall be deemed to have become due, without
notice; and thereafter such principal sum shall bear simple interest at the rate

86



--------------------------------------------------------------------------------



 



shown above, to be secured by this mortgage. Either (1) the whole of said
principal sum, when so deemed due, together with all other sums due hereunder,
all with interest thereon as provided in this mortgage, or (2) any sums which
may be past due hereunder without accelerating the maturity of the whole debt
hereby secured, with interest on such past due sums as provided herein, shall be
collectible in a suit at law, or by foreclosure of this mortgage. Whenever the
said principal indebtedness has become due, by acceleration or otherwise or
whenever any sum secured hereby has become past due, it shall be lawful for said
Mortgagee, its successors and assigns to sell and convey the said real estate,
with its appurtenances, at public auction as provided by the statutes; and on
such sale, to make and executed to the purchaser its, his or her assigns,
forever a good and sufficient deed of conveyance pursuant to statutes. Out of
the monies arising from such sale, under decree of court, the Mortgagee shall
retain (a) the principal and interest which shall be then be due on the notes
(b) any sums advanced by the Mortgagee, its successors, or assigns and secured
by the Mortgage, with interest as shall be allowed by law or the practice of the
courts, or in a reasonable amount; and the surplus money, if any, shall be paid
to the said Mortgagor, its successors, or assigns. And the mortgagor, for itself
and all successors in interest, expressly agrees that at any sale held pursuant
to the power of sale herein, pursuant to decree of court , all of the said
described premises, or all of the same not theretofore released, may, at the
option of the Mortgagee, be offered and sold in bulk and as on parcel; and that
all provisions of statute and rules of law to the contrary are hereby waived by
the Mortgagor.
     IN WITNESS WHEREOF, the Mortgagor has caused to be executed in its
corporate name by its duly authorized officers and its corporate seal (if any)
to be affixed on the day and year first above written.

              (Corporate seal, if any)   [ 9 ]         Mortgagor    
 
           
 
  By:    10     
 
           
 
      President    
 
           
 
  By:    10     
 
           
 
      Secretary    

     The foregoing instrument was acknowledged before me this [date], by [name
of officer signing] and [name of officer signing], the President and Secretary,
respectively of [11 cooperative name] a [11 state] corporation, and to me
personally known to be the persons who executed the within and foregoing
instrument on behalf of the corporation as such officers, and said officers
acknowledged said instrument to be the free act and deed of said corporation,
and further acknowledged to me that said corporation executed the same.

             
 
     
 
Notary Public    
 
      My Commission expires:    

This instrument was drafted by: Cenex Finance Assn., Inc. – P. Bruley, PO Box
64089, and St. Paul, MN Recording information: 12

87



--------------------------------------------------------------------------------



 



4.03 –Supplemental/Amendment RE Mortgage Documentation

     
General
  Cofina uses supplemental or amendment real estate mortgages to supplement the
existing mortgage to increase the dollar amount or amend the existing real
estate mortgage to add collateral and coverage to the existing mortgage or
mortgages.
 
   
Supplemental
Instructions
  The following numbered instructions correspond to the sample Supplemental Real
Estate Mortgage that follows in this procedures

  1.   The customer or mortgagor enters the date the supplemental mortgage is
made and executed.     2.   Cofina enters the name of the customer/mortgagor.  
  3.   Cofina enters the post office address and state location of the
customer/mortgagor.     4.   Cofina enters the amount of the supplemental
mortgage as directed by the loan committee.     5.   Cofina enters the County
and State location of the mortgaged property (from the existing mortgage).    
6.   Cofina enters the reference to the real estate mortgage which this new one
supplements (recording data from existing mortgage).     7.   Cofina enters the
real estate mortgage legal description from the existing mortgage.     8.  
Cofina enters the customer/mortgagor name.     9.   The customer /mortgagor
executes the supplemental real estate mortgage by having two authorized
officers’sign the mortgage and their signatures notarized.     10.   Cofina
enters the customer/mortgagor name.     11.   The county agent or other official
responsible for mortgage recordings certifies that the mortgage has been
properly recorded in the county office.

88



--------------------------------------------------------------------------------



 



SUPPLEMENTAL REAL ESTATE MORTGAGE
     This Supplemental Real Estate Mortgage, made and executed on [ 1 ] by: [ 2
], a cooperative corporation, organized under the laws of the State of
Minnesota, Mortgagor, whose post office address is: [ 3 ], to COFINA FINANCIAL,
a Minnesota corporation, whose post office address is Post Office Box 64089, St.
Paul, Minnesota 55164-0089. For the purposes of securing payment of an
indebtedness from the Mortgagor to the Mortgagee in the principal sum of [ 4 ]
and No/100 Dollars —— ($ 4 ), and interest thereon at the variable rate of
interest as the mortgagee’s board of directors may from time to time prescribe
and any future advances or readvances made by Mortgagor to Mortgagee not
exceeding in the aggregate amount outstanding at any one time the said principal
sum, and interest thereof, Mortgagor does hereby grant, bargain, sell, and
convey, to the Mortgagee, its successors and assigns, forever, all that certain
real estate located in the County of [ 5], State of [ 5], described as follows:
This supplemental real estate mortgage is to supplement that certain real estate
mortgage dated [6], in the original amount of $      [ 6 ], recorded      [ 6 ],
in Book/Liber/Volume      [ 6 ] of Mortgages, pages [6 ], as Document # [6 ], in
[ 6 ], County Recorder’s Office .
7
(SEE ATTACHED PAGES FOR LEGAL DESCRIPTIONS)

                  8         Mortgagor    
 
           
 
  By:    9     
 
           
 
      Its: President    
 
           
 
  By:    9     
 
           
 
      Its: Secretary    

     
State of
   ) 
 
   ) ss.
County of                     
   ) 

     The foregoing instrument was acknowledged before me on 9, by
                                         and
                                        , the
                                         and
                                         respectively of, 10, a Minnesota
corporation on behalf of the corporation.

             
 
       9 
 
Notary Public    

This instrument was drafted by:
COFINA FINANCIAL — P. Bruley
PO Box 64089
St. Paul, Minnesota 55164-0089
11 – Recording Information

89



--------------------------------------------------------------------------------



 



     
Amendment
Instructions
  The following numbered instructions correspond to the sample Amendment Real
Estate Mortgage that follows in the procedures.

  1.   The customer or mortgagor enters the date the supplemental mortgage is
made and executed.     2.   Cofina enters the name of the customer/mortgagor.  
  3.   Cofina enters the name of the post office address and State location of
the customer/mortgagor.     4.   Cofina enters the amount of the amended
mortgage as directed by the loan committee.     5.   Cofina enters the County
and State location of the property to be mortgaged.     6.   Cofina enters the
reference to the real estate mortgage which this new amendment mortgage adds as
collateral to the existing mortgage (recording data from existing mortgage).    
7.   Cofina enters the real estate description of the collateral to be added to
existing mortgage.     8.   Cofina enters the customer/mortgagor name.     9.  
The customer/mortgagor executes the amendment real estate mortgage by having two
authorized officers’ sign the mortgage and their signatures notarized.     10.  
Cofina enters the customer/mortgage name.     11.   The county agent or other
official responsible for mortgage recordings certifies that the mortgage has
been properly recorded in the county office.

90



--------------------------------------------------------------------------------



 



AMENDMENT REAL ESTATE MORTGAGE
     This Amendment Real Estate Mortgage, made and executed on [ 1 ] by: [ 2 ],
a cooperative corporation, organized under the laws of the State of Minnesota,
Mortgagor, whose post office address is: [ 3 ], to COFINA FINANCIAL, a Minnesota
corporation, whose post office address is Post Office Box 64089, St. Paul,
Minnesota 55164-0089. For the purposes of securing payment of an indebtedness
from the Mortgagor to the Mortgagee in the principal sum of [ 4 ] and No/100
Dollars —— ($ 4 ), and interest thereon at the variable rate of interest as the
mortgagee’s board of directors may from time to time prescribe and any future
advances or readvances made by Mortgagor to Mortgagee not exceeding in the
aggregate amount outstanding at any one time the said principal sum, and
interest thereof, Mortgagor does hereby grant, bargain, sell, and convey, to the
Mortgagee, its successors and assigns, forever, all that certain real estate
located in the County of [ 5 ], State of [ 5 ], described as follows:
     This amendment real estate mortgage is to add that certain real estate
mortgage dated [6 ], in the original amount of $      [ 6 ], recorded      [ 6
], in Book/Liber/Volume     [ 6 ] of Mortgages, pages [ 6], as Document # [ 6 ],
in [ 6 ], County Recorder’s Office .
7
(SEE ATTACHED PAGES FOR LEGAL DESCRIPTIONS)

                  8         Mortgagor    
 
           
 
  By:    9     
 
           
 
      Its: President    
 
           
 
  By:    9     
 
           
 
      Its: Secretary    

     
State of Minnesota
   ) 
 
   ) ss.
County of                     
   ) 

     The foregoing instrument was acknowledged before me on 9, by
                                         and
                                         , the
                                         and
                                         respectively of, 10, a Minnesota
corporation on behalf of the corporation.

             
 
       9 
 
Notary Public    

This instrument was drafted by:
COFINA FINANCIAL — P. Bruley
PO Box 64089
St. Paul, Minnesota 55164-0089
11 – Recording Information

91



--------------------------------------------------------------------------------



 



4.04 –Release of Mortgage Documentation

     
General
  Cofina typically releases collateral covered by a real estate mortgage in two
manners. One is a Partial Release of Mortgage where the mortgage is to stay in
place, but a specific part of the mortgaged property is released at the request
of customer (i.e. customer has sold property, etc.) Such releases represent
credit decisions that must be approved by the loan committee. The second release
is a Satisfaction of Mortgage. In this case, the loan or loans supported by the
mortgage have been repaid and therefore the need for the mortgage has been
eliminated.
 
   
Partial Release of Mortgage Instructions
  The following numbered instructions correspond to the sample Partial Release
of Mortgage on the following page.

  1.   Cofina enters the County where the property is located to be released.  
  2.   Cofina enters the State location of the property to be partially
released.     3.   Cofina enters the legal description of the property to be
partially released.     4.   Cofina enters the date of the original mortgage.  
  5.   Cofina enters the customer/mortgagor name.     6.   Cofina enters the
customer/mortgagor’s city of business and State location.     7.   Cofina enters
the original recording data (date, book/libor/volume number of mortgages, page
number(s), and document number) from the original mortgage.     8.   Cofina
enters the date of the partial release.     9.   Cofina executes the partial
release by an authorized officer of Cofina Financial.     10.   Cofina signs the
partial release by person attesting to the officer’s signature.     11.   Cofina
personnel notarizes the signature of the party executing the partial release.  
  12.   Affix notary stamp.

92



--------------------------------------------------------------------------------



 



PARTIAL RELEASE OF MORTGAGE
     COFINA FINANCIAL, Post Office Box 64089, of St. Paul, Minnesota 55164-0089,
a Minnesota corporation, certifies that a parcel of land in the County of [ 1 ],
[ 2 ], as described as follows:
     3 [ type legal description of collateral being release or attached on an
Attached Exhibit “A] is hereby released from the lien of a real estate mortgage
dated [ 4 ], executed by [ 5 ], with its place of business at [ 6 ], [ 6 ], to
COFINA FINANCIAL, and filed for record in [ 7 ] County on [ 7 ], in
Book/Liber/Volume [ 7 ], Mortgages, page [ 7 ], as Document No. [ 7 ]. The
County Agent is authorized to discharge the premises aforesaid from the lien of
this real estate mortgage upon the record thereof.
Dated: [ 8 ]

                          COFINA FINANCIAL    
 
               
Attest:
   10    By:    9     
 
 
 
     
 
President    

     
State of Minnesota
   ) 
 
   ) ss.
County of Ramsey
   ) 

The foregoing was acknowledged before me this [     ] day of [     ], 2002, by
                                        , President of COFINA FINANCIAL, known
to me to be such officer and by me being duly sworn, said that he is such
officer of COFINA FINANCIAL, that this instrument was executed on behalf of the
Corporation.

             
 
       11 
 
Notary Public    

12 - Notary Seal
 
This instrument was drafted:
Cenex Finance Assn. — P. Bruley
Post Office Box 64089, St. Paul, MN 55164-0089

93



--------------------------------------------------------------------------------



 



     
Satisfaction of
Mortgage Instructions
 
The following numbered instructions correspond to the sample Satisfaction of
Mortgage on the following page.

  1.   Cofina enters the date of the original mortgage.     2.   Cofina enters
the customer/mortgagor name.     3.   Cofinaenters the customer/mortgagor place
of business and State location.     4.   Cofina enters the county where the
original mortgage was recorded.     5.   Cofina enters the original recording
data (date, book/libor/volume of mortgages, page number (s) , and document
number) from the original mortgage.     6.   Cofina enters the date of the
satisfaction of mortgage.     7.   Cofina signs the satisfaction of mortgage
attesting to the officer’s signature.     8.   Cofina signs the satisfaction of
mortgage by an authorized officer of Cofina Financial.     9.   Cofina personnel
notarizes the signature of the party executing the satisfaction.     10.   Affix
notary stamp.

94



--------------------------------------------------------------------------------



 



SATISFACTION OF MORTGAGE
     COFINA FINANCIAL, a Minnesota corporation, Post Office Box 64089, St. Paul,
Minnesota 55164-0089, certifies that a real estate mortgage dated [ 1 ],
executed by [ 2 ], with its place of business at [ 3 ], and filed for record in
the office of the [ 4 ], (Register of Deeds/County Clerk/County Recorder), on [
5 ], in Book/Liber/Volume [ 5 ], Mortgages, page [ 5 ], as Document No. [ 5 ],
is paid and satisfied in full. The County Agent is hereby authorized to
discharge the same upon the record thereof.
Dated: [ 6 ].

              Attest:   COFINA FINANCIAL    
 
           
 
  By:    7     
 
           
 
      President    

     
State of Minnesota
   ) 
 
   ) ss.
County of Ramsey
   ) 

     The foregoing was acknowledged before me this [     ] day of [     ], 2002,
by                                         , President of COFINA FINANCIAL,
known to me to be such officer and by me being duly sworn, said that he is such
officer of COFINA FINANCIAL, that this instrument was executed on behalf of the
Corporation.

             
 
       9 
 
Notary Public    

10 - Notary Seal
 
This instrument was drafted:
Cenex Finance Assn. — P. Bruley
Post Office Box 64089, St. Paul, MN 55164-0089

95



--------------------------------------------------------------------------------



 



4.05 – Security Agreement Documentation

     
General
  The security agreement starts the process of perfecting the Cofina security
interest in all personal property owned by the customer. The security agreement
establishes a claim on this important and liquid collateral for Cofina. The
UCC-1 Financing Statement described in the following procedure perfects and
files the interest Cofina holds in this personal property.
 
   
Security Agreement
Instructions
 
The following numbered instructions correspond to the sample Security Agreement
that follows in this procedure.

  1.   The customer/debtor enters the date the agreement is made and executed.  
  2.   Cofina enters the name of the customer/debtor.     3.   Cofina enters the
state in which the customer/debtor is incorporated.     4.   Cofina enters the
customer/debtor’s principal place of business.     5.   Cofina enters the
language defining the personal property and proceeds covering by the security
agreement. Cofina has standard language (shown in the sample document) that is
used from most security agreements. Loan officers have the ability to recommend
alternative language for loan committee consideration.     6.   Cofina enters
the state in which the customer/debtor is incorporated (also in (i) and (ii)).  
  7.   Cofina enters the customer/debtor name, city, and state.     8.   The
customer/debtor executes the security agreement by having two authorized
officers sign the security agreement.

96



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
     THIS SECURITY AGREEMENT made and executed on [1] by and between [2 ] a
cooperative corporation created and existing under the laws of the State of, [ 3
] whose principal place of business is [ 4 ], herein called “Debtor,” to and in
favor of COFINA FINANCIAL, INC, a Minnesota cooperative corporation, the post
office address is Post Office Box 64089, St. Paul, Minnesota 55164-0089, herein
called “Secured Party.”
     This Security Agreement secures the following obligations (“Obligations”):
(i) all loans and advances made or to be made by Secured Party to Debtor;
(ii) the payment of all loans and advances now or in the future made and all
other indebtedness of Debtor to Secured Party now existing or hereafter incurred
and any extensions of renewals thereof; (iii) the performance of all terms,
covenants and conditions required of Debtor in accordance with the terms of this
Security Agreement and all loan agreements, currently and hereafter entered into
by Secured Party and Debtor; and (iv) to secure payment of all notes evidencing
the indebtedness secured by this Security Agreement.

  1.   GRANT OF SECURITY INTEREST. To secure the payment and performance of the
Obligations, the Debtor grants the Secured Party a security interest (“Security
Interest”) in, and assigns to the Secured Party, all of the personal property of
Debtor, wherever located, and now owned or hereafter acquired (called the
“Collateral”), including:     5    

  (i)   Accounts, including health-care-insurance receivables;     (ii)  
Chattel paper;     (iii)   Inventory;     (iv)   Equipment;     (v)  
Instruments;     (vi)   Investment Property;     (vii)   Documents;     (viii)  
Deposit accounts;     (ix)   Letter-of-credit rights;     (x)   General
intangibles;     (xi)   Supporting obligations; To the extent not listed above
as original collateral, proceeds and products of the foregoing;     (xii)   To
the extent not included in the above list of collateral and in amplification of
that collateral without limitation, cash and non-cash proceeds, all vehicles,
including those that have certificates of title, commodity accounts, commodity
contracts, electronic chattel paper, fixtures, goods, payment intangibles,
software and all contracts, including L.P. gas lease tank contracts, all being
without limitation; and     (xiii)   Investments in other cooperatives,
including but not limited to Debtor’s investments in COFINA FINANCIAL, CoBank,
Cenex Harvest States Cooperatives, Farmland Industries, Inc., and Land O’ Lakes,
Inc..

     2. PERFECTION OF SECURITY INTERESTS.
     2.1 Filing of financing statement.

97



--------------------------------------------------------------------------------



 



          (i) Debtor authorizes Secured Party to file a financing statement
(“Financing Statement”) describing the Collateral, and to file such other and
further documents to attain, maintain or continue a security interest prior to
all other security interests.
          (ii) Debtor authorizes Secured Party to file a Financing Statement
describing any agricultural liens or other statutory liens held by Secured
Party.
          (iii) Secured Party shall receive prior to the Closing an official
report from the Secretary of State of each Collateral State, Chief Executive
Office State, and the Debtor State (each as defined below in 3.3) (the “SOS
Reports”) indicating that Secured Party’s security interest is prior to all
other security interests or other interests reflected in the SOS Reports.
     2.2 Possession.
          (i) Debtor shall have possession of the Collateral, except where
expressly otherwise provided in this Security Agreement, or where Secured Party
chooses to perfect its Security Interest by possession, in addition to the
filing of a Financing Statement.
          (ii) Where Collateral is in the possession of a third party, Debtor
will join with Secured Party in notifying the third party of Secured Party’s
Security Interest and obtaining an acknowledgment from the third party that it
is holding the Collateral for the benefit of Secured Party.
     2.3 Control. Debtor will cooperate with Secured Party in obtaining control
with respect to Collateral consisting of:
          (i) Deposit Accounts;
          (ii) Investment Property;
          (iii) Cash Proceeds;
          (iv) Accounts Receivable; and
          (v) Electronic chattel paper.
     2.4 Marking of Chattel Paper. Debtor will not create any Chattel Paper
without placing a legend on the Chattel Paper acceptable to Secured Party
indicating that Secured Party has a security interest in the Chattel Paper.
     2.5 Payment of Obligations. Debtor will pay all Obligations secured by this
Security Agreement and any renewals or extensions thereof, together with all
interest thereon and all other sums payable by Debtor in accordance with the
terms of this Security Agreement, loan agreements executed by Debtor, any notes
evidencing the Obligations secured by this Security Agreement, or any renewals
or extensions thereof, and any real estate mortgages also securing the
Obligations secured by this Security Agreement.
     3. DEBTOR’S REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants
that:
     3.1 Title To and Transfer of Collateral. It has rights in or the power to
transfer the Collateral and its title to the Collateral is free of all adverse
claims, liens, security interests and restrictions on transfer or pledge except
as created by this Security Agreement. On demand of Secured Party, Debtor shall
furnish further assurances of title to the Collateral and further Security for
the Obligations.
     3.2 Location of Collateral. All Collateral consisting of Goods is located
solely in the State of [ 6 ].
     3.3 Location, State of Incorporation, and Name of Debtor. Debtor’s:
          (i) chief executive office is located in the State of [ 6 ].
          (ii) state of incorporation is the State of [ 6 ] ; and

98



--------------------------------------------------------------------------------



 



          (iii) exact legal name is as set forth in the first paragraph of this
Security Agreement.
     3.4 Loan Application Statements. That the statements and information
contained in Debtor’s loan application(s) are true and correct and that the
proceeds of the Obligations secured by this Security Agreement will be used
solely for the purpose(s) set forth in the loan application(s).
     4. DEBTOR’S COVENANTS. Until the Obligations are paid in full, Debtor
agrees that it will:
          (i) preserve its corporate existence and not, in one transaction or a
series of related transactions, merge into or consolidate with any other entity,
or sell all or substantially all of its assets;
          (ii) not change the state of its incorporation, its Chief Executive
Office State or its Debtor State;
          (iii) not change its corporate name without providing Secured Party
with 30 days’ prior written notice.
     5. POST-CLOSING COVENANTS AND RIGHTS CONCERNING THE COLLATERAL.
     5.1 Inspection of Records. Secured Party may at Debtor’s cost inspect and
examine the books, records, and other documents of Debtor.
     5.2 Personal Property. The Collateral shall remain personal property at all
times. Debtor shall not affix any of the Collateral to any real property in any
manner which would change its nature from that of personal property to real
property or to a fixture.
     5.3 Secured Party’s Collection Rights. Secured Party shall have the right
at any time to enforce Debtor’s rights against the account debtors and obligors.
     5.4 Limitations on Obligations Concerning Maintenance of Collateral.
          (i) Risk of Loss. Debtor has the risk of loss of the Collateral.
          (ii) No Collection Obligations. Secured Party have no duty to collect
any income accruing on the Collateral or to preserve any rights relating to the
Collateral.
     5.5 No Disposition of Collateral. Secured Party does not authorize, and
Debtor agrees not to:
(i) make any sales or leases of any of the Collateral, except for such inventory
that the Debtor sells in the ordinary course of business, in which case the
Secured Party retains its security interest in any and all proceeds and after
acquired collateral as though it were original collateral;
(ii) license any of the Collateral; or
(iii) grant any other security interest in any of the Collateral.
     5.6 Purchase Money Security Interests. To the extent Debtor uses the
proceeds of any loans to purchase Collateral, Debtor’s repayment of the loans
shall apply on a “first-in-first-out” basis so that the portion of the loans
used to purchase a particular item of Collateral shall be paid in the
chronological order the Debtor purchased the Collateral.
     5.7 Payment of Liens. Debtor will pay when due all taxes, levies,
assessments or other claims which are or may become liens against the
Collateral. Debtor will keep the Collateral insured in such amounts, with such
companies, and in such form as the Secured Party shall require. If Secured Party
pays any rents, taxes, levies, charges, or liens whatsoever affecting the
Collateral, or insurance premiums, the same shall become a part of the
Obligations secured by this Security Agreement and shall be payable on demand,
with simple interest at the highest rate allowed by law.

99



--------------------------------------------------------------------------------



 



     5.8 Maintenance and Inspection of Collateral. Debtor will care for and
maintain the Collateral in a reasonable manner, and will allow Secured Party or
its agent(s) to inspect the Collateral at any time or location.
     5.9 Performance under Loan Agreements. Debtor will perform and observe all
of the terms, covenants, and conditions of all loan agreements entered into
between Secured Party and Debtor in connection with any of the Collateral
secured by this Security Agreement, which terms, covenants and conditions of
such loan agreements are by this reference incorporated herein and made a part
of this Security Agreement.
     5.10 No Modification. Debtor hereby agrees that nothing in any agreement
between Debtor and Secured Party shall be construed as limiting, modifying, or
restricting the right of Secured Party to demand payment of the indebtedness
with the terms of the note(s) evidencing the same and Obligations secured under
this Security Agreement in accordance with the terms of the note(s) evidencing
the same and Debtor further agrees that no extension, assignment or transfer of
one or more of the notes evidencing such Obligations shall be construed as a
discharge in whole or in part of this Security Agreement or a waiver of any
default hereunder. Debtor further agrees that no delay of Secured Party in
asserting any right accruing because of any default of Debtor to comply with any
of the terms and provisions of this Security Agreement shall be construed as a
waiver of such default, nor shall any waiver of any default under any loan
agreement or security agreement be construed as a waiver of any other term or
condition under any loan agreement or security agreements between Debtor and
Secured Party or the rights of Secured Party thereunder either whole or in part.
     5.11 No Right to Future Loans or Advances. Nothing contained in this
Security Agreement shall be construed to obligate Secured Party to make any
loans or advances to Debtor and that the purpose of this Security Agreement is
to provide collateral security for presently existing indebtedness and loans and
advances which, in the absolute discretion of Secured Party, may hereafter be
made to Debtor.
     5.12 Rights Under Security Agreement. If Secured Party shall be secured by
any security other than that covered by this Security Agreement or has the
security covered by this Security Agreement covered by any other agreement or
lien, then upon default by Debtor of one or more of its undertakings to Secured
Party, Secured Party may proceed upon any security liened to it, either
concurrently or separately, in any order that it may elect.
     6. EVENTS OF DEFAULT. The occurrence of any of the following shall, at the
option of Secured Party, be an Event of Default:
          (i) Any default or Event of Default (as defined) by Debtor under any
loan agreement between Debtor and Secured Party, or any of the other
Obligations;
          (ii) Debtor’s failure to comply with any of the provisions of, or the
incorrectness of any representation or warranty contained in, this Security
Agreement, any loan agreements, any notes, or in any of the other Obligations;
          (iii) Transfer or disposition of any of the Collateral, except as
expressly permitted by this Security Agreement;
          (iv) Attachment, execution or levy on any of the Collateral;
          (v) Debtor voluntarily or involuntarily becoming subject to any
proceeding under either the Bankruptcy Code or any similar remedy under state
statutory or common law;
          (vi) Debtor failing to comply with, or become subject to any
administrative or judicial proceeding under any federal, state or local
(a) hazardous waste or environmental law, (b) asset forfeiture or similar law
which can result in the forfeiture of property, or (c) other law, where
noncompliance may have any significant effect on the Collateral;
          (vii) Secured Party receives at any time following the Closing an SOS
Report indicating that Secured Party’s security interest is not prior to all
other security interests or other interests reflected in the SOS Report; or
          (viii) Secured Party deems itself insecure at any time.
     7. DEFAULT COSTS.

100



--------------------------------------------------------------------------------



 



     Should an Event of Default occur, Debtor will pay to Secured Party all
costs reasonably incurred by the Secured Party for the purpose of enforcing its
rights hereunder, including:
          (i) costs of foreclosure;
          (ii) costs of obtaining money damages; and
          (iii) a reasonable fee for the services of attorneys employed by
Secured Party for any purpose related to this Security Agreement or the
Obligations, including consultation, drafting documents, sending notices or
instituting, prosecuting or defending litigation or arbitration.
     8. REMEDIES UPON DEFAULT.
     8.1 General. Upon any Event of Default, Secured Party may pursue any remedy
available at law (including those available under the provisions of the Uniform
Commercial Code (“UCC”)), or in equity to collect, enforce or satisfy any
Obligations then owing, whether by acceleration or otherwise.
     8.2 Conformer Remedies. Upon any Event of Default, Secured Party shall have
the right to pursue any of the following remedies separately, successively or
simultaneously:
          (i) File suit and obtain judgment and, in conjunction with any action,
Secured Party may seek any ancillary remedies provided by law, including levy of
attachment and garnishment.
          (ii) Take possession of any Collateral if not already in its
possession without demand and without legal process. Upon Secured Party’s
demand, Debtor will assemble and make the Collateral available to Secured Party
as directed by Secured Party. Debtor grants to Secured Party the right, for this
purpose, to enter into or on any premises where Collateral may be located.
          (iii) Without taking possession, sell, lease or otherwise dispose of
the Collateral at public or private sale in accordance with the UCC.
     8.3 Surplus; Deficiency. After disposal of any Collateral due to an Event
of Default, Debtor is entitled to any surplus resulting from the disposal, but
is responsible for any deficiency if the Collateral does not satisfy all of the
Obligations secured by this Security Agreement.
     8.4 Notice. If any instance in which notice to Debtor is required by this
Security Agreement, or is required by law, such notice shall be deemed
sufficiently given when Secured Party mails, first class postage prepaid, such
notice to Debtor at the post office address given in this Security Agreement.
Arrangements for forwarding such notice, if necessary, shall be the
responsibility of Debtor.
     8.5 Change in Financial Condition. Debtor will promptly advise Secured
Party of any adverse change in its financial condition and of any pending or
potential suit or proceeding before any court, administrative agency or other
tribunal for or on account of any claim which is not adequately covered by
liability insurance.
     9. FORECLOSURE PROCEDURES.
     9.1 No Waiver. No delay or omission by Secured Party to exercise any right
or remedy accruing upon any Event of Default or other provision of this Security
Agreement shall (a) impair any right or remedy, (b) waive any default or operate
as an acquiescence to the Event of Default, or (c) affect any subsequent default
of the same or of a different nature, and, in any case, only a written waiver of
Secured Party shall be a surrender of any such right.
     9.2 Notice of Sale. Secured Party shall give Debtor such notice of any
private or public sale as may be required by the UCC.
     9.3 Condition of Collateral. Secured Party has no obligation to clean-up,
repair or otherwise prepare the Collateral for sale.

101



--------------------------------------------------------------------------------



 



     9.4 No Obligation to Pursue Others. Secured Party has no obligation to
attempt to satisfy the Obligations by collecting them from any other person
liable for them and Secured Party may release, modify or waive any collateral
provided by any other person to secure any of the Obligations, all without
affecting Secured Party’s rights against Debtor. Debtor waives any right it may
have to require Secured Party to pursue any third person for any of the
Obligations.
     9.5 Compliance With Other Laws. Secured Party may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral.
     9.6 Warranties. Secured Party may sell the Collateral without giving any
warranties as to the Collateral. Secured Party may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral.
     9.7 Sales on Credit. If Secured Party sells any of the Collateral upon
credit, Debtor will be credited only with payments actually made by the
purchaser, received by Secured Party and applied to the indebtedness of the
Purchaser. If the purchaser fails to pay for the Collateral, Secured Party may
resell the Collateral and Debtor shall be credited with the proceeds of the
sale.
     9.8 Purchases by Secured Party. If Secured Party purchases any of the
Collateral being sold, Secured Party may pay for the Collateral by crediting
some or all of the Obligations of the Debtor.

     9.9   No Marshaling. Secured Party shall have no obligation to marshal any
assets in favor of Debtor, or against or in payment of:

          (i) any notes,
          (ii) any of the other Obligations, or
          (iii) any other obligation owed to Secured Party by Debtor or any
other person.
     10. MISCELLANEOUS.
     10.1 Assignment.
          (i) Binds Assignees. This Security Agreement shall bind and shall
inure to the benefit of the heirs, legatees, executors, administrators,
successors and assigns of Secured Party and shall bind all persons who become
bound as a debtor to this Security Agreement.
          (ii) No Assignments by Debtor. Secured Party does not consent to any
assignment by Debtor except as expressly provided in this Security Agreement.
          (iii) Secured Party Assignments. Secured Party may assign its rights
and interests under this Security Agreement. If an assignment is made, Debtor
shall render performance under this Security Agreement to the assignee. Debtor
waives and will not assert against any assignee any claims, defenses or set offs
which Debtor could assert against Secured Party except defenses which cannot be
waived.
     10.2 Severability. Should any provision of this Security Agreement be found
to be void, invalid or unenforceable by a court or panel of arbitrators of
competent jurisdiction, that finding shall only affect the provisions found to
be void, invalid or unenforceable and shall not affect the remaining provisions
of this Security Agreement.
     10.3 Headings. Section headings used in this Security Agreement are for
convenience only. They are not a part of this Security Agreement and shall not
be used in construing it.
     10.4 Governing Law. This Security Agreement is being executed and delivered
and is intended to be performed in the State of Minnesota and shall be construed
and enforced in accordance with the laws of the State of Minnesota, except to
the extent that the UCC provides for the application of the law of the Debtor
States.

102



--------------------------------------------------------------------------------



 



     10.5 Rules of Construction.
          (i) No reference to “proceeds” in this Security Agreement authorizes
any sale, transfer, or other disposition of the Collateral by the Debtor.
          (ii)“Includes” and “including” are not limiting.
          (iii)“Or” is not exclusive.
          (iv)“All” includes “any” and “any” includes “all.”
     10.6 Integration and Modifications.
          (i) This Security Agreement is the entire agreement of the Debtor and
Secured Party concerning its subject matter.
          (ii) Any modification to this Security Agreement must be made in
writing and signed by the party adversely affected.
     10.7 Further Assurances. Debtor agrees to execute any further documents,
and to take any further actions, reasonably requested by Secured Party to
evidence or perfect the Security Interest granted in this Security Agreement, to
maintain the first priority of the Security Interests, or to effectuate the
rights granted to Secured Party herein.
     THIS SECURITY AGREEMENT is executed by Debtor pursuant to and in conformity
with resolutions adopted by its board of directors:

          [ 7 ]     Cooperative    
 
       
By:
   8 
 
   
 
       
Its:
       
 
 
 
   
 
        ATTEST:    
 
       
By:
   8     
Its:
 
 
Secretary    

103



--------------------------------------------------------------------------------



 



4.06 —UCC 1 Financing Statement Documentation

General The UCC 1 Financing Statement is a state specific document that is filed
with the appropriate state official to perfect Cofina’s security interest in the
personal property offered by the customer as collateral.     1.   Cofina enters
the customer/debtor name.     2.   Cofina enters the customer/debtor mailing
address.     3.   Cofina enters the customer/debtor city location.     4.  
Cofina enters the customer/debtor state location.     5.   Cofina enters the
customer/debtor zip code.     6.   Cofina enters the customer/debtor country
location (USA).     7.   Cofina enters the customer/debtor federal tax payor
identification number (may be obtained from customer).     8.   Cofina enters
customer/debtor type of organization (most cases “cooperative”).     9.   Cofina
enters the customer/debtor state of organization.     10.   Cofina enters the
customer/debtor organization number assigned to the customer/debtor by the state
where customer/debtor is incorporated. (this information can be obtained by
searching the internet for the specific state’s secretary of state’s office or
from the customer/debtor).     11.   Cofina enters “Cofina Financial, Inc”, as
secured party.     12.   Cofina enters its mailing address.     13.   Cofina
enters its city location.     14.   Cofina enters its state location.     15.  
Cofina enters its zip code.     16.   Cofina enters its country location.    
17.   Cofina enters the language describing the property to be covered by the
financing statement. This language should be consistent with the related
financing statement.

104



--------------------------------------------------------------------------------



 



(FORM) [c48645c4864502.gif]

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS rfrontand backl CAREFULLY A. NAME A PHONE OF CONTACT AT
FILER [optional] B. SEND ACKNOWLEDGMENT TO: (Name and Address! Print
Reset THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

1.DEE~OR’S EXACT FULL LEGAL NAME 1 b. INDIVIDUALS LASTNAME FIRST NAME MIDDLE
NAME LISA t. ene\ finance Association, Luc. St. Paul jjglfi-Mllim) USA Debtor
hereby grants the Secured [’arty a security interest in and Debtor hereby
;m!lii>ri.’r , Secured Party to tile a financing statement and assigns to the
Secured Party, nil of the personnl property of Debtor, wherever located, and now
owned or hereafter ac(|iiire(l, including Init not limited in accounts,
including health-carc-ins lira nee receivables, chattel paper, inventory,
equipment, instruments, investment property, documents, deposit accounts,
letter-of-credit rights, general intangibles, supporting obligations, to the
extent not listed above as original collateral, proceeds and products oliln
foregoing, to the extent not included in the above list of collateral and in
amplification of that collateral without limitation, cash anil non-cash
proceeds, all vehicles, including those that have certificates of title,
commodity accounts, commodity contracts, electronic chattel paper, fixtures,
goods payment intangibles, software and all contracts, including L.P, gas lease
tank contracts, all being without limitation; and investments in other
cooperatives, including but not limited to Debtor’s investments in tenc\ Finance
Association, Inc., C’oBank, Cene\ Harvest States Cooperatives, Farmland
Industries, Inc., and Land ()’ Lake*. Inc. 8. OPTIONAL FILER REFERENCE DATA

105



--------------------------------------------------------------------------------



 



4.07 — Assignment of PECFA Proceeds

     
General
  Cofina establishes term special loans for environmental clean up activities of
customers in Wisconsin to make use of the Petroleum Environmental Clean up Fund
Program (PECFA). As part of these loans, Cofina takes an assignment on the PECFA
proceeds due the customer from the State of Wisconsin Department of Industry,
Labor and Human Resources.
 
   
Assignment of PECFA Proceeds Instructions
  The following numbered instructions correspond to the sample Assignment of
Proceeds document that follows in this procedure.
 
   
 
  1. Cofina enters the name of the customer assigning the proceeds to Cofina
Financial
 
   
 
  2. Cofina identifies the loan type, number and amount.
 
   
 
  3. Cofina enters the name of the contaminated site location.
 
   
 
  4. Cofina enters the name, city, and state of the customer.
 
   
 
 
5. The customer executes the Assignment of Proceeds by having two authorized
officers of the board sign the document.

106



--------------------------------------------------------------------------------



 



ASSIGNMENT OF PECFA PROCEEDS
          The undersigned [1] (“Borrower”), hereby assigns to COFINA FINANCIAL,
ST. PAUL, MINNESOTA (“COFINA”), all its right, title, and interest in the
proceeds from the Wisconsin Department of Industry, Labor, and Human Relations,
Petroleum Environmental Clean-Up Fund Program (PECFA).
          This assignment is hereby given to provide COFINA additional
collateral for the term special loan [ 2 ] in the amount of [$ 2 ] to the
Borrower for the contamination clean-up at the [ 3 ] Site and shall be void if
such loan is paid in full.

               
Dated:                     , 2002
  [ 4 ]          
 
  [ 4 ]          
 
             
 
  By:          
 
     
 
Its President
 
   
 
             
 
  By:          
 
     
 
Its Secretary
 
   

107



--------------------------------------------------------------------------------



 



4.08 — Assignment of Stock Documentation

     
General
  Cofina frequently takes assignment of Cenex Harvest States Cooperatives and/or
Land O’Lakes, Inc. stock as additional security for loans. To perfect that
interest, the customer must execute an assignment of stock.
 
   
Assignment of Stock Instructions
  The following numbered instructions correspond to the sample assignment of
Stock for both Cenex Harvest States Cooperatives and Land O’Lakes, Inc., that
follow in this procedure:
 
   
 
 
1. Cofina enters the customer name, city, and state for the customer providing
the assignment.
 
   
 
 
2. Cofina enters the name of the regional cooperative in which the customer has
investments.
 
   
 
  3. The customer enters date agreement is executed.
 
   
 
  4. Cofina enters the customer name, city, and state.
 
   
 
 
5. The customer executes the document by having two authorized of the board sign
the document.

108



--------------------------------------------------------------------------------



 



ASSIGNMENT OF STOCK
In consideration of loans made to it by Cofina Financial, St. Paul, Minnesota
(“COFINA), [ 1 ] (“Borrower”), assigns to COFINA all of its right, title, and
interest in and to the shares of common and preferred capital stock issued to
Borrower by [ 2 ] (“ 2 ”) as shown in the records of such issuer.
     In further consideration of the loans, Borrower assigns to COFINA all
additional shares of preferred stock that may be issued to Borrower by Farmland,
as long as Borrower shall be indebted to COFINA and this instrument shall
constitute an assignment of such shares of preferred stock at the time of its
issuance to Borrower.
     Borrower irrevocably appoints COFINA as its attorney for the purpose of
selling and assigning all or any part of the assigned shares of capital stock
and for that purpose to execute and deliver all necessary instruments to carry
out such powers, with full power of substitution.
     COFINA shall not be required, because of the existence of this assignment,
to apply any credits on its loans made to Borrower unless and until COFINA
receives cash for the assigned shares of capital stock.
     The purpose of this assignment is to provide additional collateral security
for the loans made by COFINA to Borrower and it shall be void if such loans are
paid in full.
Dated:                     3                     [ 4 ]

             
 
  By:        
 
     
 
Its:    
 
           
 
  By:        
 
     
 
Its:    

109



--------------------------------------------------------------------------------



 



4.09 — Loan Agreement Waiver Documentation

     
General
  Cofina utilizes standard language in waiving specific compliance issues with
customers’ loan agreement. Loan officers are responsible for monitoring customer
compliance and acting promptly when compliance is an issue.
 
   
 
  Standard language available for use includes:
 
   
 
 
•     Waiver Letter language for Stock Retirement and Fixed Asset Expenditure
limits.
 
   
 
 
•     Waiver Letter language for Cash Patronage Refunds.
 
   
 
 
•     Waiver Letter language for Working Capital and Local Net Worth levels.
 
   
 
  When compliance issues arise, the loan officer develops a waiver request for
loan committee approval.
 
   
Waiver Letter Instructions
  The instructions for all waiver letters are the same. The following numbered
instructions correspond to the sample letter that follow in this procedure.
Language for specific condition waivers are included to fit the circumstances.
 
   
 
 
1.   Cofina enters the customer’s manager name, customer, address, city, state,
and zip code.
 
   
 
 
2.   Cofina references the loan agreement number and the purpose for the waiver
or condition reference.
 
   
 
 
3.   Cofina enters the condition or conditions in non-compliance and the
specifics of the waiver.
 
   
 
  The loan officer has the responsibility to include any language necessary to
clarify the waiver or explain the limits of the action taken by the loan
committee.

110



--------------------------------------------------------------------------------



 



July 11, 2005
[ 1 ]

     
Re:
  [ 2 ]
 
  Loan Agreement Condition #
 
  Loan Agreement No.                    ___

Dear                     :
[ 3 ]
Cofina Financial has agreed to waive non-compliance of Condition “6” of the
above referenced loan agreement. COFINA offers no objection to your
association’s board of directors declaring 100% cash patronage payment for
fiscal year ending October 31, 2001.
And/or:
[ 3 ]
Cofina Financial has agreed to waive non-compliance of Condition “10” and “11”
of the above referenced loan agreements limiting stock retirements and fixed
asset expenditures. Further, COFINA offers no objection to your stock
retirements in the amount of $88,000 and fixed asset expenditures in the amount
of $403,000, for fiscal year ending March 31, 2002.
And/or:
[ 3 ]
Cofina Financial has agreed to waive non-compliance of Condition “10” requiring
minimum working capital of not less than $3.0 million at fiscal year ending
December 31, 2001 and further recognizes working capital at $2,728,000 for
fiscal year ending December 31, 2001.
Please retain this letter in your files for your records. If we can by of any
further assistance, feel free to contact our office.
Sincerely,
Loan Officer
Extension:                     

111



--------------------------------------------------------------------------------



 



4.10 — Subordination Agreement Documentation

     
General
  Cofina uses subordination agreements to clarify collateral positions with
other lenders serving a common client. The subordination agreement is between
the two or more lenders, rather than with the customer.
 
   
Subordination Agreement Instructions
  The following numbered instructions correspond to the sample Subordination
Agreement that follows in this procedure:
 
   
 
 
1.      Cofina enters the date the subordination agreement is made and executed.
 
   
 
 
2.      Cofina enters the name or names of the other lenders involved in the
agreement.
 
   
 
 
3.      Cofina enters state location of other lender.
 
   
 
 
4.      Cofina enters address, city, state location of other lender.
 
   
 
 
5.      Cofina enters the name of the customer held in common between the
lenders.
 
   
 
 
6.      Cofina enters the specific language defining the subordination.
 
   
 
 
7.      Cofina enters the name of the other Lender below its own name with space
for authorized officials to execute the agreement.

112



--------------------------------------------------------------------------------



 



SUBORDINATION AGREEMENT
     THIS AGREEMENT, made and entered into this [1], by and between Cofina
Financial, St. Paul, Minnesota (“COFINA”), a Minnesota corporation, Post Office
Box 64089, St. Paul, Minnesota, 55164-0089, and [2] (“Bank”), a [3 ]
corporation, [4].
WITNESSETH:
     WHEREAS, COFINA and the Bank have a common interest in extending credit to
[5] (“Borrower”); and
     WHEREAS, it is deemed to be mutually desirable to have both COFINA and the
Bank participate in the total credit extended to Borrower; and
     WHEREAS, COFINA and the Bank have acquired or will require Borrower to
grant certain security interest, and have executed or will execute certain
documents to assure payment of indebtedness: and
     WHEREAS, COFINA and the Bank may be granted a security interest in the same
collateral; and
     WHEREAS, COFINA and the Bank desire to resolve, stipulate, and agree
concerning the relative priority of their security interest in the collateral as
provided below.
     NOW THEREFORE, the parties hereto, in consideration of the mutual covenants
and promises herein contained, agree as follows:
1. COFINA agrees that any security interest granted to or to be granted to
COFINA by Borrower in: [6]
“All inventories and accounts receivables”
     Shall be junior and subordinate to any security interest therein now held
or herein acquired by the Bank. Any security interest of the Bank in the above
described collateral shall be deemed to be senior to and perfected prior to any
security interest of COFINA in the collateral.

2.   COFINA and the Bank will maintain perfected security interests in their
respective collateral. Failure by COFINA or the Bank to maintain a perfected
security interest

113



--------------------------------------------------------------------------------



 



    in its collateral shall render this agreement null and void, unless the
security interest is re-perfected without loss of priority except as to the
other party.   3.   COFINA and the Bank mutually understand and agree that this
is a continuing agreement, but that COFINA and the Bank may amend the same in
writing at any time and in such manner as they may deem proper.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                  COFINA FINANCIAL    
 
           
 
  By:        
 
     
 
Its President and General Manager    
 
           
 
  [ 7 ]        
 
           
 
  By:        
 
     
 
Its:    

114



--------------------------------------------------------------------------------



 



5.0 — Money Desk Procedures
5.01 — Disbursements

     
 
  Faxed borrowing notices must be received by the Money Desk Administrator
before 11:15 a.m. Central Standard Time the day of the requested advance.
 
   
 
  The information requirements are set out in a pro-forma borrowing notice, a
copy of which is attached to this procedure. The borrowing notice must be signed
by an authorized signatory of the Borrower.
 
   
 
  The borrowing notice is checked by the Money Desk Administrator for:
 
   
 
 
•     Completeness of information
 
   
 
 
•     Proper authorization
 
   
 
  •     Confirmation that bank details for payments being made to coop’s account
are the same as the repeat codes set up in payment system.
 
   
 
  The daily balancing report is checked to ensure that sufficient loan facility
is available to make the payment and to ensure the facility has not matured.
Payments cannot be made from matured loan facilities and the loan officer must
be notified of requests received in these circumstances.
 
   
 
  If insufficient facility is available, written approval of the loan officer
must be obtained to pay a smaller amount than requested in the borrowing notice.
 
   
 
  The majority of payments are made by internet banking system. Access to bank
account details is protected by password procedures. Knowledge of the passwords
is restricted to the Chief Financial Officer, the Accountant, and the Money Desk
Administrator. Access to the payments program is protected further by secure
identification codes. The Chief Financial Officer, the Accountant, and the Money
Desk Administrator each have their own secure identification codes. Only one of
them is

115



--------------------------------------------------------------------------------



 



     
 
  required to authorize a payment using the repeat code method.
 
   
 
  Copies of wire transfers prepared in the internet banking system are printed
and retained until the bank statement is reconciled.
 
   
 
  Wire transfers can also be made by telephone. This will occur when a repeat
code has not yet been established. The Chief Financial Officer, the Accountant
and the Money Desk Administrator are authorized to make a wire transfer by
telephone. The same passwords apply to telephone instructions as are used for
internet banking instructions. One authorized person calls the bank with the
payment details. The bank will then call back a second authorized person to
verify the instructions.
 
   
 
  Some payments are made by check. These are held by the Chief Financial
Officer. Checks have to be signed out on a sheet indicating the check number and
the name of the person taking it to prepare. A check requires two authorized
signatures. (See Sec. 5.06 for a list of the current authorized signatories).
 
   
 
  All payments are recorded on the Daily Transaction Sheet and entered in the
cash book.
 
   
 
  CHS cash management are informed of total amount being disbursed to CHS and
LOL.
 
   
 
  The borrowing notices are filed, initially, by state and maintained in the
Accounting Department. They are eventually filed by cooperative.

116



--------------------------------------------------------------------------------



 



COFINA FINANCIAL
BORROWING & REPAYMENT NOTICE

     
FROM:
   
 
   
 
  (BORROWER)

     
CITY & STATE
   
 
   

     
PHONE #
   
 
   
 
   

     
ADVANCE: LOAN#
   
 
   

     
The Advance Requested Shall Be Made on (Date)
   
 
   

     
The Aggregate Principal Amount of Advance $
   
 
   

     
PLEASE PRINT AMOUNT
   
 
   

         
YOUR BANKING INFORMATION:
  Bank Name    
 
       
 
  Bank Location    
 
       
 
  Bank Account #    
 
       
 
  Federal Reserve #    
 
       

Has Bank Info Changed?                                        

     
REPAYMENT: LOAN#
   
 
   

     
The Repayment Shall Be Made On (Date)
   
 
   

     
The Aggregate Principal Amount of Repayment $
   
 
   

     
PLEASE PRINT AMOUNT
   
 
   

     
PLEASE WIRE FUNDS TO:
  BANK
 
  LOCATION
 
  FEDERAL RESERVE #
 
  ACCOUNT #
 
  CREDIT: COFINA FINANCIAL

CHECK ONE:
Seasonal Loan                          Term Loan                    
     Surplus Funds                           Other                    
Payment of Invoice Yes                          No                    

     
Payment of Invoice to
   
 
   

     
Comments:
   
 
   

             
NAME
      TITLE    
 
           

     
AUTHORIZED SIGNATURE
   
 
   

117



--------------------------------------------------------------------------------



 



5.02 — Electronic Funds Transfer (EFT)

     
 
  EFTs are pulled from Cofina’s bank account by CHS and LOL on Tuesdays and
Fridays.
 
   
 
  Sheets detailing the amounts to be pulled by EFT are obtained from CHS
Corporate Credit Department the afternoon before.
 
   
 
  From the sheets, the Money Desk Administrator calculates the total funds being
pulled from each customer. The Daily Balancing Report is checked to ensure
sufficient facility is available and that the facility hasn’t matured.
Appropriate loan officer must be informed if facility has matured.
 
   
 
  If not enough funds are available to cover EFT, an Open Item Correction form
is prepared to request the overdisbursed funds be wired back to Cofina. The form
must be signed by the loan officer and delivered to CHS Corporate Credit by 9:00
a.m. on the day of the EFT. Funds will be returned the same day.
 
   
 
  Information from the EFT sheets are entered in the cash book.

118



--------------------------------------------------------------------------------



 



5.03 — Deposits

     
 
  Deposits can be received by wire transfer, ACH or by check.
 
   
 
  Co-ops should advise of wire transfers by fax, on pro-forma repayment notice,
by 11:15 a.m. Central Standard Time on the day of the repayment.
 
   
 
  The daily balancing report is checked for balance owed.
 
   
 
  During the course of the morning and early afternoon, the bank account is
checked via the internet, for receipt of the wire transfers. If funds are not
received by 2:30 p.m., the customers are contacted to ensure funds were sent
correctly.
 
   
 
  Cofina has a PO Box which keeps mail separate from all other mail coming into
the building from the post office. Mail is picked up in the mail room by the
Money Desk Administrator at 7:45 AM in order to begin processing any checks that
may have come in to assure a rapid bank deposit. All requests for funds must be
received by ll:15 AM therefore the timing on morning processing is critical.
Checks received are reviewed to ensure they are made out correctly. By
11:00 a.m., the bank deposit slip is prepared and delivered to Mail Room for
messenger service to the bank.
 
   
 
  If a large number of checks are received for bill payments, a separate deposit
slip may be prepared just for these.
 
   
 
  All wire transfers, ACH’s and checks received, other than for billed payments,
are entered on the Daily Transaction Sheet. All receipts are entered in the cash
book.

119



--------------------------------------------------------------------------------



 



5.04 — Cash Management

     
 
  Cofina has two categories of borrowings – daily loans and fixed loans. The
daily loans can be borrowed or paid back on any given day in increments of
$500,000. Fixed loans have set maturity dates. While they can, theoretically, be
repaid on maturity dates, the usual practice is to roll over these loans. Only
the period and interest rate vary.
 
   
 
  The amount that needs to be borrowed or could be repaid on any given day can
be determined once the borrowings and the deposits are known for the day and the
cash book has been updated. Allowance has to be made for checks that have been
paid in, but not yet cleared through the banking system.
 
   
 
  The Chief Financial Officer authorizes the amount to be borrowed or repaid if
the funds transfer does not meet guidelines set forth.
 
   
 
  The lender is advised by fax, before noon, using pro-forma notice, of the
activity for the day. Repayments to the lender are made using the internet
banking system.
 
   
 
  The Money Desk Administrator maintains the record of maturity dates of the
fixed loans. The Money Desk Administrator also obtains, on a daily basis, the
rates being charged by the lenders for various terms of borrowing.
 
   
 
  The Chief Financial Officer is advised of any maturities occurring that day
and the range of rates being charged by the lender. The Chief Financial Officer
then instructs what to do with the fixed funds rolling over if they do not
conform with guidelines. The lender is notified, by fax, before noon, using
pro-forma notice. The notice must be
signed by the Chief Financial Officer if the funds are fixed for a timeframe
that exceeds the guidelines or is in excess of the dollar amount set forth in
the guidelines. Lender sends a confirmation by fax, which is then checked and
filed in the monthly lender file.
 
   
 
  All cash management transactions are entered on the Daily Transaction Sheet
and cash book.

120



--------------------------------------------------------------------------------



 



     
 
  The Chief Financial Officer reviews and signs off on the daily cash journal.

121



--------------------------------------------------------------------------------



 



5.05 — Daily Transaction Sheets

     
 
  There are three colored copies of the Daily Transaction sheet.
 
   
 
  The white copy is for disbursements going to CHS or LOL and is delivered to
CHS Corporate Credit.
 
   
 
  The yellow copy is for keying to the loan system. The pink copy is for posting
the general ledger journal. Both of these tasks are performed by the Money Desk
Administrator. The yellow copy is filed with daily keying. The pink copy is
filed in the Cofina posting book.

122



--------------------------------------------------------------------------------



 



5.06 — Authorized Check Signatories

     
 
  Sharon Barber
Thomas Larson
 
   
 
  M & I Bank

123



--------------------------------------------------------------------------------



 



5.07 Borrowing Guidelines

     
 
  Funds may be placed with CoBank either at a daily rate or fixed rate for a
longer period of time. The Money Desk Administrator may sign off on borrowing
notice providing the fixed rate is 30 days or less and the dollar amount does
not exceed $10,000,000.

Any money fixed for a period of more than 30 days and/or in excess of
$10,000,000 requires that the Chief Financial Officer sign off on the borrowing
notice.

124



--------------------------------------------------------------------------------



 



6.0 — Accounting, Financial Control, and Internal Reporting
6.01 — Accounting

     
Loan Set Ups
  A Loan Set-up Information form is prepared by the Legal Administrator. A
pro-forma document is attached to this procedure. The form sets out the basic
loan details, such as customer name, amount and terms. The form is signed by the
Legal Administrator to indicate completeness prior to passing it on to the
Accounting staff.
 
   
 
  The Money Desk Administrator adds pricing and credit class details to the form
and signs it, then enters the details on to the Loan System.
 
   
 
  Following the setup of a loan, the Chief Financial Officer will verify pricing
and credit class on the Loan System.
 
   
 
  If repeat codes are to be used to make payments to the customer, the details
are set up in the banking system and authorized by the Chief Financial Officer.
 
   
 
  The original Loan Set-up Information form is returned to the Legal
Administrator once this process is complete. A copy is retained by the Money
Desk Administrator.
 
   
General Ledger
  Cofina operates a computerized general ledger system designed and maintained
by Harland Financial Solutions (the SPARAK system). Harland has created an
operating manual, which is subject to regular updates. The operating manual is
held in the Accounting Department and is not included within this Policy and
Procedures Manual (See also Sec. 7)
 
   
Reconciliations of General Ledger Accounts
  The following general ledger categories are to be reconciled on a daily basis.
 
   
 
 
•     Bank accounts, using bank activity reports available from internet banking
system
 
   
 
 
•     Loans receivable accounts
 
   
 
 
•     Loans payable accounts

125



--------------------------------------------------------------------------------



 



     
 
  All general ledger accounts are reconciled at every month-end. The bank
accounts are to be reconciled using the statements received from the bank.
 
   
 
  All reconciliations are prepared by the Accountant and reviewed by the Chief
Financial Officer. Review of month-end reconciliations should be evidenced by
initialing by the Chief Financial Officer.

126



--------------------------------------------------------------------------------



 



LOAN SET-UP INFORMATION

         
 
  Classification:                                             
 
  (Note: Change from                     )    
 
  UCS Rating:                                             
 
  (Note: Change from                     )    

Cooperative:
City/State:

     
Seasonal Amt: $                                        
  Term: $                                        
 
   
 
  RT: $N/A

Collateral/Advance Requirements

     
Security Interest: N/A
  Real Estate Mtg: N/A
 
   
Assign. Investments: N/A
  Supp/Amend Rem: N/A
 
   
Advance Req’s: NONE
  Loan Officer Instructions/Comments:
 
   
Set Up Fees: Charge New Set Up Fees
  Federal ID#:                    
 
   
Loan Closing Initials:
  Accounting Initials:

127



--------------------------------------------------------------------------------



 



6.02 – Financial Control

     
Overhead Expenses
  Cofina’s main overheads (i.e., personnel costs, office rental, telephones,
computer costs) are charged to it centrally by CHS. Management reports are
received on a monthly basis from CHS for posting to the general ledger.
 
   
 
  Individual expense components of the central monthly management charge are
analyzed and reviewed for unusual or exceptional movements.
 
   
Office Supplies
  If Cofina requires specific office supplies, a purchase order must be prepared
and approved by the Chief Financial Officer before the order is placed (example
pro-forma attached). Administrative Assistant is responsible for ordering office
supplies and reconciling receipt of goods.
 
   
Loan Officer Expense Reports
  Loan Officers incur expenses as they travel around the country visiting
customers. Expenses are reclaimed by completing an expense form (example
attached) which is then submitted to the Chief Financial Officer, along with
related receipts.
 
   
 
  Once the Chief Financial Officer has approved the expenses, the claim will be
paid by check.
 
   
Chief Financial Officer’s Expenses
  Expenses incurred by the Chief Financial Officer must be approved by the
President of Cofina before payment.
 
   
Budgets
  An annual budget of income and expenditure is presented to the Board for its
approval in September each year for the next financial year.
 
   
 
  The process starts with loan officers setting out their expectations for loan
receivables in the next financial year. They also prepare a budget for their
expenses.
 
   
 
  Assumptions are then formulated for interest rate expectations and overhead
expenses.
 
   
 
  If the Board rejects the proposed budget, a revision must be presented within
a timescale determined by the Board.

128



--------------------------------------------------------------------------------



 



     
 
  An approved budget must be in place before the start of the new financial
year.
 
   
 
  The financial reports presented to the Board must include a comparison of
actual against budget for the month under review and for the year-to-date (See
also Sec. 6.03).

129



--------------------------------------------------------------------------------



 



(IMAGE) [c48645c4864503.gif]

130



--------------------------------------------------------------------------------



 



(FORM) [c48645c4864504.gif]  



Date:                        1436 East Cliff Road
Burnsville, MN 55337

Main: 652-805-9900
Toll Free: 866-574-5389

        Fax: 952-894-7153

             
Account Name:
  Cenex Finance Association   Account #    
 
           
 
      Phone#   651-451-5487
 
           
Contact Nme:
  Gwen Brown   Customer PO#    
 
           

Special Instructions

                          Quantity   U/M   Item Number   Description            
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                         

131



--------------------------------------------------------------------------------



 



6.03 — Reporting

          Monthly Financial Statements   Monthly financial statements should be
prepared for submission to Board members within 15 days of the month end. The
reporting package should include:
 
       
 
  •   a commentary by the Chief Financial Officer a
balance sheet, with comparative figures for the
previous financial year
 
       
 
  •   a statement of savings for the month and year-to-date, with comparative
figures for the budget and the previous financial year
 
       
 
  •   details of loans receivable
 
       
 
  •   details of new loan commitments entered into in the month
 
            Monthly financial statements are also required to be submitted to
Cofina’s bankers. The Chief Financial Officer is responsible for completing the
reporting requirements of each bank group and ensuring they receive the reports
within the required timeframe.
 
        Monthly Statistics   In addition to the monthly financial statements,
Cofina prepares a raft of statistics to assist in its review of past performance
and developing future budgets. The current statistics requirements are as
follows:
 
            Yield calculator report and sub reports:
 
           Average seasonal receivable
 
           Average term receivable
 
           Average total receivable
 
           Average receivable yield
 
           Average Cenex payable
 
           Average CoBank payable
 
           Average Cofina surplus funds
 
           Average total payable
 
           Average payable yield
 
           Average yield spread
 
            Monthly stats reports:
 
           Yearly interest rates and spreads
 
           Interest rate spreads
 
           Receivable/payable yields
 
           Average differential rates by month
 
           Average differential rate totals
 
           Association savings

132



--------------------------------------------------------------------------------



 



         
 
           Association savings – budget
 
           Average daily receivables
 
           Non-patronage loans YTD interest
 
           Loan volume by office
 
           Active accounts by state
 
           Number of coops by state by month
 
           Number of coops by month
 
           Cenex management expense billing
 
           Detailed operating expense
 
           Detailed operating expense comparison
 
           Itemized expenses
 
        Year-end Financials Statements   Cofina’s year-end is September 30. The
audit of the financial statements needs to be completed prior to the Annual
Meeting of members. This meeting is usually held late November/early December.
 
            The auditors will attend a Board meeting prior to signing off the
accounts in order to present a report of their findings.
 
            Cofina is not required to file its accounts with any regulatory
bodies.

133



--------------------------------------------------------------------------------



 



7.0 – Disaster Recover Plan

     
Loan Accounting System
  Cofina uses Sparak (Harland) Financial Data Center in Fargo, ND for loan
accounting processing. The data is entered in the Cofina office and is processed
at Sparak. The Sparak (Harland) Financial Data Center is at 2701 12th Ave SW,
Fargo, ND. Data is stored at a remote location. There is a back-up data Center
in Jonesboro, Ark. In the event of a disaster the fastest way to access the loan
accounting system is to make the 4 hour drive or 45 minute flight to Fargo in
order to process data there. The Fargo location runs two tapes at each ‘end of
day’. One is kept in their office and the other is stored off-site. Month end,
quarter end and year end are stored in the same manner. In house storage is kept
for two weeks.
 
   
Funds Flow
  Cash Management is currently done through Wells Fargo and M&I Bank. Wire
Transfers are processed through the Wells Fargo Bank System and the M&I Wire
Transfer System. Balance Reporting is also carried out using these systems.
Deposits come into Cofina and are delivered to Wells Fargo by messenger. A Lock
Box has been set up at M&I Bank to handle deposits. Cofina will receive an
e-mail providing all the information needed to process the checks deposited in
the Lock Box. Electronic Funds Transfers move between CHS, Land O’ Lakes,
Agriliance and Cofina daily. In the event of a disaster an authorized person
would call Wells Fargo and/or the M&I Cash Management Representative, giving
name and passwords, in order to receive balance reporting. Wire transfers will
also be made by phone. Cofina currently phones in any wire that does not have a
repeat code. Repeat codes are stored in both cash management systems and also in
the Cofina custody vault file. It is Cofina policy to set up repeat codes for
any wire that will be sent more than one time. If carrying out the cash
management functions by phone is not feasible the money desk administrator can
go to Wells Fargo or M&I Bank to do them. Both banks are within 20 miles of
Cofina’s office.

134



--------------------------------------------------------------------------------



 



     
Computer Network
  Cofina uses the Land O’ Lakes Network for email, and Microsoft products. The
laptops and workstations (hardware) are supported by Land O’ Lakes also. Land O’
Lakes is located in Arden Hills, MN about 20 miles from the Cofina office. The
network is backed up each night in Arden Hills and remote storage is used. If
Cofina had a disaster mid-day it would lose current days data. In the event of a
disaster Cofina would need to replace its computers and use the remote dialup to
get into email, etc. Remote dialup can be done from anywhere.
 
   
Notes
  Original Notes are held in safekeeping at Wells Fargo Bank Asset Backed
Securities Custody Vault located at 751 Kasota Avenue, Suite ABS, Minneapolis,
MN 55414. Notes can be retrieved within four hours if need be. A copy of each
note is kept at Cofina in a fireproof file. Notes and all key original documents
will be moved from Wells Fargo Bank to US Bank Custody Vault in St Paul, MN.
 
   
Fax Machine
  Within four hours Metro Sales (located in Minneapolis) will set up a new fax
machine with Cofina’s current fax numbers in order to receive borrowing and
repayment notices, which are critical to the operation.
 
   
Cell Phones
  All staff members have a cell phone, office numbers will be transferred to
cell phones which would be used in case of a disaster.
 
   
Address and Phone Numbers
  The Cofina Borrower, Staff, and Board directory along with important contacts
are kept in the safekeeping in the bank custody vault. This file can be
retrieved within four hours.
 
   
Personnel
  The staff of Cofina are employees of CHS. There is a Management Services
Agreement between Cofina and CHS which authorizes CHS to provide necessary
personnel and services to effectively support the operation of Cofina. CHS is
directed to support Cofina in full compliance with the latter’s Articles and
By-laws. CHS is reimbursed monthly for all costs incurred by Cofina which
include site rental, salaries, and benefits.

135



--------------------------------------------------------------------------------



 



8.0 — Equity Retirements and Patronage Decisions
8.01 — General Equity Retirements

          General   Cofina operates as a cooperative, adhering to Federal
Cooperative Law requirements, complemented by Cofina’s By-Law stipulations, to
allocate its earnings (patronage refunds) to customers who have participated in
the business operations, by paying interest. Cofina is required by law to pay
20% of these patronage refunds in cash. Ten percent of earnings remain
unallocated and are retained in the equity base of Cofina, to support the
capital needs of its ongoing and anticipated business.
 
            One of the objectives of the Cofina Board is to have current users
providing the capital needs of the business. To accomplish this objective, the
Board annually establishes its stock retirement objectives. However, equity
retirement decisions are at the sole discretion of the Board of Directors.
 
        Authority   The Cofina Board of Directors has the sole authority to
retire retained equities. Retirements of previously allocated customer stock
shall be made consistent with the requirements of this policy.
 
        Criteria   The Board utilizes the following criteria in making equity
retirements:
 
       
 
  •   No general equity retirement shall be made, unless Cofina has adequate
levels of capital to support its existing funding needs.
 
       
 
  •   No general equity retirement shall be made when an evaluation of asset
quality in the portfolio identifies potential losses that exceed the allowance
for loan losses.

136



--------------------------------------------------------------------------------



 



         
 
  •   No general equity retirement shall be made in cash, to a
customer/shareholder that has not satisfied the repayment requirements and other
conditions of its loan agreement with Cofina. An exception can be made to these
criteria if those violations have been documented and waived by Cofina.
 
            The Board of Directors has the authority to change these criteria or
use other criteria in making general equity retirement decisions.

137



--------------------------------------------------------------------------------



 



8.02 -Equity Retirements of Liquidating Customers

     
General
  Cofina follows these practices when making equity retirements that would be
paid to customers which are liquidating their businesses and assets. Customers
receive patronage based on the annual interest on loan(s) they have with Cofina.
These investments often represent a significant asset for the customers.
 
   
Authority
  The Cofina Board of Directors has sole authority to make equity retirements to
customers in liquidation. Liquidation includes both court supervised and
customer directed.
 
   
Criteria
  In most cases, retirements to customers in liquidation will be part of the
general equity retirements that apply to all customers. The annual retirements
for liquidating customers/shareholders remain at the sole discretion of the
Cofina Board of Directors.
 
   
 
  In these cases, the loan officer must recommend whether an equity retirement
will be applied against Cofina loans or returned to the customer to settle other
debts or equity claims. Generally, if there are Cofina loans outstanding, cash
paid on retirements should be applied to outstanding loans.

138



--------------------------------------------------------------------------------



 



8.03 – 1099PAT Processing

     
General
  1099PAT tax forms are mailed out to Cofina customers prior to January 31 each
year, which based on the patronage allocation received. 1099PAT is sent via
electronic transmission to the IRS.
 
   
Authority
  The Cofina Board of Directors approve the patronage allocation which is
taxable.
 
   
Criteria
  The Harland Financial E-Bond modual is used to produce the 1099PAT forms as
well as sending the electronic transmission to the IRS.

139



--------------------------------------------------------------------------------



 



9.0 Grain Credit Analysis
Financial Analysis – This section addresses the financial trends, liquidity,
solvency, and profitability strengths and weaknesses of a Grain customer. The
following financial guidelines are used in this analysis. The guidelines include
standards for what has been determined as a Grain Cooperative.
The criteria to determine if a Customer is a Grain Cooperative are as follows:

  *   Quantity Comparison of Grain Sales compared to Other Sales of the
Cooperative
    *   Qualitative Review by the Loan Officer

The following are ratios and guidelines that will be used in analyzing grain
cooperatives:

         
Liquidity
       
Current Ratio
    >1.1  
Working Capital/(Supply Sales + 20% of Grain Sales)
    7 to 10 %
Seasonal Loan/Working Capital
    <4.0  
Accounts Receivable Under 60 Days
    >85 %
Accounts Receivable Over One Year
    <1 %
Inventory/Sales
    5 to 10 %
 
       
Solvency
       
Net Worth/Total Assets
    50 to 75 %
Local Net Worth/Local Assets
    >50 %
Local Net Worth/Term Debt
    >1.25  
Term Debt/Local Net Worth
    <80 %
Term Debt/Fixed Assets + Working Capital
    <75 %
Loan Balance/SRV
    <75 %
 
       
Profitability
       
Local Savings/Sales
    >0.5 %
Return on Local Net Worth
    >10 %
Return on Fixed Assets & Working Capital
    >10 %
Return on Local Assets
    >10 %
 
       
Cash Flow
       
Term Debt/Net Funds Available
    <3.5  
CPTD/Net Funds Available
    <70 %
Net Funds Available/CPTD
    >1.5  
 
       
Operation
       
Salaries & Benefits/Gross Income
    <40 %
Distribution Expense/GM
    <50 %
Bad Debt/Sales
    <0.1 %

These ratios are guidelines that Cofina uses as a means to communicate the
financial position that it believes allow most local Grain Cooperatives to
successfully grow in the future. It is recognized that few customers will meet
or exceed all of these guidelines.
If weakness is apparent, the loan officer should begin to demonstrate how the
customer could and will address issues that raise credit quality problems.
Loan Quality Classification – The Current Ratio and Local Net Savings/Sales are
adjusted for grain cooperatives as follows. The local leverage, debt service
coverage, and collateral ratio as well as management considerations are used for
both grain and supply cooperatives.

140



--------------------------------------------------------------------------------



 



Current Ratio

                                              A1   A2   A3   M4   S5
Grain
    >1.50       >1.30       >1.15       >1.0       <1.0  

Local Net Savings/Sales

                                              A1   A2   A3   M4   S5
Grain
    >2.0 %     >1.0 %     >0.5 %     >0.0 %     <0.0 %

Cofina will require compliance by all customers (Grain and Ag Supply Coops) with
all marketing, hedging, and current asset control policies set forth by the
customer’s by-laws as well as all state and federal regulations and policies.

141